 2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 1 of 60




                               Exhibit E

Defendant West’s September 16, 2020, posts on Twitter and

                 documents posted on Twitter

         (Kanye West 9.16.20 Twitter 00002-00120)




                     Green v. West, 2:19-CV-00366-RMG
                   2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 2 of 60




Tweets       Tweets & replies                                                            Media          Likes


         ye O @kanyewest -1d                                                                                 V


         I need to see everybody's contracts at
         Universal and Sony

         I'm not gonna watch my people be
         enslaved

         I'm putting my life on the line for my
         people

         The music industry and the NBA are
         modern day slave ships

         I'm the new Moses
         Q 7,493                 t_l, 26.1K                                  Q116K


         ye O @kanyewest -1d                                                                                 v
         I deleted that tweet about riches ... the
         wealth is in our love of family and our
         brothers and our service to God ... let's
         rise up ... let's communicate
         Q 1,350                 t_l,4,802                                   Q 39.5K             1' 1
                                                                                                 1



         ye O @kanyewest -1d                            v
         Let's stop killing each other ... let's show
         God that we are Gods people ... my ego
         gets the best of me too ... God doesn't
         measure us by money in his kingdom ...
         let's love each other ... I love my brother ~~
         and I miss my friends ... real talk
         Q 1,874                 t_l, 17.3K                                  Q 96.8K             11'1




                        Q                                                     0
                                          Kanye West 9.16.20 Twitter                                       00002
                   2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 3 of 60




Tweets       Tweets & replies                                                            Media              Likes
                                                                                                 I     J




         ye O @kanyewest -16h                     V


         Contracts in all industries need to be
         simplified now. Complicated contracts are
         how businesses, music companies and
         sports take advantage of talent We will
         expose these contracts and make them
         transparent now      support new talent,
         startups and amend all old contracts
         Q 1,308                 t_~ 7,342                                   C) 42.6K            1   1' 1

         ye O @kanyewest -16h                       V


         The Y Combinator started companies like
         Dropbox and Airbnb. For the first time, it
         cleaned up contracts and made venture
         capital transparent. It empowered start
         ups with the tools to succeed and grow
         their businesses. It changed the Silicon
         Valley game.
         Q 523                   l.~2,506                                    C) 18.2K            11'1


         ye ......@kanyewest -18h                    v
         When I spoke to Katie Jacobs who is on
         the board of Vivendi we decided to create
         a ''Y combinator'' for the music industry so
         artist have the power and transparency to
         to be in control of our future ... no more
         shady contracts ... no more life long deals
         Q 887                   t_~ 3,301                                   C) 26.8K            11'1


         ye O @kanyewest -19h
         Jared Kushner will have done more fo r                                                              ~


                        Q                                                     0
                                          Kanye West 9.16.20 Twitter                                           00003
                   2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 4 of 60




Tweets          Tweets & replies                                                         Media       Likes

         Q514                    t_l, 2,988                                  <:) 15.1K

         ye • @kanyewest • 2h                                                                               v
         EVERYONE AT UNIVERSAL AND VIVENDI
         PLEASE UNDERSTAND THAT I WILL DO
         EVERYTHING IN MY LEGAL POWER AND
         USE MY VOICE UNTIL ALL ARTIST
         CONTRACTS ARE CHANGED      STARTING
         WITH GETTING MY MASTERS FOR MY
         CHILDREN   I WILL NOT STOP I
         PROMISE YOU IM AM PETTY AND VERY
         PERSONAL
         Q793                    t_l,4,618                                   <:) 29.8K

         ye • @kanyewest • 2h                                                                               v
         SONY YOU NOT OFF THE HOOK
         EITHER ... ONE BATTLE AT A TIME
         Q614                    t_l, 2,486                                  <:) 21.4K

         ye • @kanyewest • 2h                                                                               V


         NAT TURNER

           Virginia, U.S. -died November 11, 1831, Jerusalem ,
           Virginia), black American slave who led the only effective,
           sustained slave rebellion (August 1831) in U.S. history .

           a    Britann ica.com , biography                            >   Nat-T...


           Nat Turner American slave and bondsman                                                     I
           Britannica



           <                                                                                     m
         Q341                    t_l, 1,005                                  <:) 8,940


                        Q                                                     0
                                          Kanye West 9.16.20 Twitter                                      00004
                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6     Page 5 of 60




Tweets          Tweets & replies                                                            Media                  Likes


Topics to follow
Tweets about the Topics you follow show up in your
Home timeline


         ye O @kanyewest -1h                                                                                                  V

         Here are my ten Universal contracts ... I
         need every lawyer in the world to look at
         these
         Q 693                  l_l, 1,729                                  C) 14.9K                     11' 1



         ye   O @kanyewest • 1h                      v
         A this is my daughters favorite emoji ...
         she'll be able to do nothing but put emojis
         up for the rest of her life because my
         children will own my masters
         Q 761                  l_l,2,813                                   C) 23.8K                     ,1'1

         ye O @kanyewest • 1h                    v
         Who made up the term major label in the
         first place??? A A A
         Q435                   t_l, 919                                    C) 10.4K

         ye      @kanyewest -1h                     V


         I forgive everyone from the music industry
         that is involved with modern day slavery.
         Vengeance is only the lords.
         Q456                   t_l,1,626                                   C)13.1K                      ,1'1

         ye O @kanyewest -1h
         Colossians 3:12-17
         ''Put on then, holy and beloved,
                  _...   ___                     .,_        --                   · - ·,~-         --   '"-   -"'   "- "--




                         Q                                                   0
                                         Kanye West 9.16.20 Twitter                                                         00005
                2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 6 of 60




<                      Conversation


         ye O                                                                                 V

         @kanyewest


Trust me ... I WONT STOP




1.4M views


1:13 PM • 9/16/20 • Twitter for iPhone


32.6K Retweets 34.5K Quote Tweets

95.2K Likes


Q                 t_l,                 Kanye West 9.16.20 Twitter                             00006
             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 7 of 60




Meaning that we can argue that
Universal and Sony have not
supported you fully. And that as a
result they have breached. This is
the lawsuit/termination nuclear
option.

If we went that route we would
litigate and ask for your masters as
part of a settlement. This is a high
risk but high reward strategy.

Re masters ownership we can look
into buying. But if Taylor's cost
$300 million yours would cost a lot
more I assume. Remember that if
you re-recorded these songs you
could own these new masters
outright.

A much more radical consideration
would be to propose an entirely new
relationship or joint venture with
Universal. One that is equal and not
one sided. I am not sure you are
interested in that. But if could be a
Yeezy Media/Universal joint venture
play but one where you have the
power.

         I'm not open to any form of
         business with Universal or Sony
                                    Kanye West 9.16.20 Twitter                             00007
                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 8 of 60




                             ISLAND DEF JAM MUSICGROUP
                            A Division of UMG Recordings,Inc.
                                     1755 Broadway
                                New York, New York 10019


 Dated as of May 17, 2012


Kanye West &
Getting Out Our Dreams, Inc.
c/o CarrollGuido & Groffman, LLP,
1790Broadway, 20th Floor
New York, New York 10019
Attn: Michael Guido, Esq.

Gentlemen:

Reference Is made to the following agreements, as said agreements may have been
heretofore amended and/or modified and which agreements are in full force and effect
as of the date hereof:

       (I) the agreement between Island Def Jam Music Group, a division of UMG
Recordings, Inc. {"IOJ"), as successor-in-interest to Roe-A-Fella Records, LLC, and
Kanye West, as successor-in-interest to Rock The World, LLC ("Grantor"), dated April
13, 2005, pursuant to which Grantor furnishes to IDJ his exclusive recording services
(the •RecordingAgreement !));

       {ii)the label agreement between IDJ and Getting Out Our Dreams, Inc. (Mlabel "),
dated May 31, 2011 (the •·Label Agreement");and

        {Iii) that certain agreement entered into by IDJ on the one hand, and Label and
Artist on the other hand, dated March 27, 2012, with respect to !DJ's contribution
towards production of a motion picture being commissioned by Artist and/or Label
entitled Kanye West Presents: Cruel Summer(the "Film Agreement").

All terms not specifically defined herein shall have the same definition used In either the
RecordingAgreement or the Film Agreement, It being understood that if the same term
Is used In both agreements and are defined differently In each, then the definition used
in the Recording Agreement shall apply. Label and Artist are hereinafter individually and
collectively referred to as the "Artist Parties" or "you."

WHEREAS, pursuant to the FIim Agreement, IDJ has paid to the Production Company
the IDJ Investment, and has since contributed an additional One MIiiion Dollars
($1,000,000) towards production costs for the FIim (the"Second IDJ Investment");

WHEREAS, Artist has advised IDJ that the production costs Incurred thus far in
connection with the FIim have exceeded the original Three MIiiion Two Hundred
Thousand Dollars ($3,200,000) production budget for the FIim by One MIilion Five
HundredThousand Dollars ($1,500,000) (the •excessFilm Costs");


                                                               1




                                                Kanye West 9.16.20 Twitter                             00008
                          2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 9 of 60




 WHEREAS,Artist has requested that IDJ pay the ProductionCompany an amount equal
 to the ExcessFIim Costs In order to enable the Production Company to finalize and
 deliver the FIim; ·

 NOW THEREFORE.in consideration of the mutualcovenants made herein, IDJ and you
 hereby agree to modify and/or amend the Film Agreement and the Recording
 Agreement,as applicable, as follows:

 1.     (a)    Reference is hereby made to that portion of the Album Six Recording
 Fund that IDJ has not yet paid pursuant to the Recording Agreement (the 11Album Six
 Back-End''). Notwithstanding anything to the contrary contained In the Recording
Agreement, IOJ shall deduct One MIiiion Dollars ($1 1000,000) from the Album Six Back-
 End and pay such amount to you promptlyfollowingfull execution hereof (such payment
Is sometimes hereinafter referred to as the "First Artist Investment"). To the extent that
such deduction causes there not to be sufficient monies remaining in the Sixth Album
Recording Fund to Incur all Recording Costs required to be paid in connection with the
Sixth Album, then IDJ shall deduct the monies necessary to pay such Recording Costs
from the Recording Fund for Seventh Album RecordingFund.

      (b)     Notwithstanding anything to the contrary contained In the Recording
Agreement,IDJ shall deduct Five HundredThousandDollars ($500,000) from the Album
Seven Recording Fund and pay such amount to you promptly following satisfactory
completion and delivery of the Film as determinedby IDJ In IDJ's sole discretion (such
payment is sometimes hereinafter referredto as the 11SecondArtist Investment").

        (c)    You hereby authorize and direct IDJ to pay the First Artist Investment, and
as and when applicable, the Second Artist Investment,on your behalf directly to the
followlngparty at the following address:

                                Good CompanyPictures,LLC ("GCP").
                                31-11 CrescentStreet
                                Astoria, N.Y. 11106

You acknowledgeand agree that paymentof the First Artist Investment and the Second
Artist Investmentto GCP shall constitute payment to you. and that IDJ shall have no
liabllltyby reason of any erroneous paymentsor failure to comply with your authorization.
IDJ's compliancewith the foregoing authortzatJonwill constitute an accommodationto you
alone; GCP is not a beneficiary of it. You Indemnify and hold IDJ harmless from and
against any claims asserted against IDJ and damages,losses. llablllties or expensesIDJ
incurs by reason of any such payment or otherwisein connection herewith.

        (d)    The first One and One Half Mllllon Dollars {$1,500,000) of the Artist Film
Share (as defined In paragraph3 below) received In connection with the commercial
exploitationof the Film, If any, shall be remitted to IDJ and IDJ shall apply such monies
as follows:

             (I)   IDJ shall first apply any of such monies towards replenishmentof
the SeventhAlbum Recording Fund; and

              (ii)  IDJ shall then apply any of such monies towards replenishmentof
the Album Six Back-End,

                                                            2




                                                 Kanye West 9.16.20 Twitter                             00009
                          2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 10 of 60




 2.     The Film Agreement is hereby modified such that:

         (a)    you shall only be required to dellver to IDJ one (1) FIim Video, For
 purposes of clariflcatlon, the penalty described in subparagraph 3(c)(ii) of the Film
 Agreement shall nonetheless apply but shall be with respect to your failure to deliverone
 (1) FIim Video to fDJ as of the Video Delivery Date;and

         (b)     the last sentence of subparagraph 1(a) Is hereby deleted and replaced
 with the following:

        "You warrant and represent that: a Person other than IDJ (e.g.• Doha FIim
        Institute) shall contribute One Million Dollars ($1,000,000) In cash and Five
        Hundred Thousand Dollars ($500,000) In In-Kind Investments towards the
        production costs of the FIim; and, the total out~of-pocketproduction costs for the
        Film (Including, without limitation, any and all clearances in connection therewith
        but not Including DFl's In-Kind Investments)shall not exceed Four Mllllon Seven
        Hundred Thousand Dollars ($4,700,000)."

        (o)    the words -and the Second IDJ Investment, the First Artist Investment
and the Second Artist Investment" shall be added in subparagraph 3(c)(I) afterthe words
"IDJ Investment''. You and IDJ acknowledge and agree that the intent of the foregoing
modification Is to cause the Second IDJ Investment.the First Artist Investment and the
Second Artist Investment to be direct debts from Artist and Label to IDJ in addition to the
First IDJ Investment in the event that you breach any of the Film Agreement's terms or if
you fa;1to cause the Film to be completed as of the Film Delivery Date.

3A.      Reference Js hereby made to that certain agreement between DFI and Label,
dated April 14, 2012. with respect to the Film (the "DFI Agreement"). IDJ hereby agrees
that to the extent the First Artist Investment and/or the Second Artist Investment is paid
as set forth above. and/or to the extent that the Second DFI Investment (as defined in
subparagraph 4(e) below) Is applied towards the production costs for the Film, the
ownership interests in the Rights Company (as defined In the DFI Agreement) will be
revised to reflect the respective investments made by IDJ, DFI and you to fund the total
production budget for the FIim. The share of receipts payable to you In connection with
the commerclal exploitation of the Film. as based on your ownership interest in the Film,
Is sometimes referred to herein as the ·Artist Film Share." IDJ acknowledges that the
Artist FIim Share shall be based on One Million Five Hundred Thousand Dollars
($1.500,000) for purposes of recoupment under the DFI Agreement, but only One Mllllon
Two Hundred Thousand Dollars {$1.200,000) for post-recoupment profit calculatlon
under the DFI Agreement.

3B.     IDJ and Artist agree to grant synchronizationlicenses, on a gratis basis, for the
use In the FIim (and In advertisements and promotions therefor) of Master Recordings
that were delivered under either the Recording Agreement or the Label Agreement.
Nothing In the preceding sentence shall be construed such as to require IDJ and/or Artist
to grant a synchronization license with respect to any particular Master Recording (other
than the Master Recording entitled "Mercy" and newly-recorded Master Recordings
created specifically for the FIim or the CompilatlonAlbum. which Master Recordings are
hereby approved by IDJ and you to the extent of IDJ's and your rights therein and
subject to the applicable artlst•s consent).

                                                             3


                                                  Kanye West 9.16.20 Twitter                             00010
                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 11 of 60




 4.     You hereby warrant and represent as to each of the following, it being agreed
 that your breach of any of the followlng shall constitute a breach of the FIim Agreemet,
 as amended hereby:

        (a)   you have heretofore caused the Production Company to appry the IDJ
 Investment and the Second IDJ Investmenttowardsthe production costs for the FIim;

        (b)     Doha FIim Institute ("OFI") has heretofore applied One Million Dollars
($1,000,000) In cash, and Five Hundred Thousand Dollars ($500,000) In the form of so
called "in..klnd" Investments (the 11Second DFI Investment"), towards the production
costs for the Film;

      (c)   the production costs Incurred In connection with the Film have thus far
exceededthe original production budgetfor the Film (in the amount of Three Million Two
Hundred Thousand dollars ($3,200,000)) by the amountof the Excess Firm Costs;

      (d)    you shall cause the Production Company to apply the First Artist
Investment and the Second Artist Investmentsolely towards production costs (Including
Production Company's fee for services rendered In connection with the Film) for the
Film;

       (e)    the total amount in productioncosts that will now be required to complete
the FUm (not including any costs required to be incurred in connection with the
synchronization of Master RecordJngsand Compositions in the Film [hereinafter, the
"Synch Costs"}) Is Four Million Seven Hundred thousand Dollars ($4,700,000) plus the
In-Kind Investment by DFI;

       (f)     IDJ shall not be responsible for any Synch Costs required to be incurred
In connection with the exploitation of the Film, whetheror not such exploitationwill be by
IDJ;

       (g)     you shall cause DFI to enter into an amendmentof the DFI Agreementwith
you such that the terms of subparagraph1(d) and paragraph3 above are reflected In such
amendment;

         (h)   except as expressly set forth herein, IDJ shall not be required to make any
paymentsor Incur any costs In connectionwith the Film. You acknowledge and agree that
the warranty and representation made by you in this subparagraph 4(h) Is of the
essence of this agreement to IDJ and served as an Inducement to cause IOJ to enter
Into this agreement; and

       0)      after the date of the Film Agreement, Rock The World, LLC assigned Its
prospecUverights under the RecordingAgreementto Artist. Artist hereby affirms the terms
of the Film Agreement insofar as they relate to the RecordingAgreement and agreesto be
bound by the terms thereof as If Artist was the soreparty, other than IDJ, whose consent
was requiredto modifyor amend the RecordingAgreement.




                                                            4



                                                 Kanye West 9.16.20 Twitter                             00011
                              2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 12 of 60




        5.     Except as expressly or by necessaryImplicationmodified hereby, the terms and
        binding effect of the Film Agreement remain unchanged and are hereby ratified. This
        amendment may be signed In counterparts, and may be executed and delivered by
        facsimile and or electronic mall as a so called "pdF, which when taken together wlll have
        the same effect as If signed It its original form by all the parties.

        Verytruly yours,                                                               ACCEPTEDAND AGREEDTO:

        THE ISLANDDEF JAM MUSIC GROUP,
        A DIVISIONOF UMG RECORDINGS, INC.

                                                                                                                       ~-'--- ·-
                                                                                       By:_~------
               Steve Gawley                                                                           Kanya West
        Its: EVP Business & Legal Affairs
                                                                                                                - and-

                                                                                       GETTINGOUT OUR DREAMS,INC.



                                                                                                      r ) ,,.

                                                                                       By:_______                        _ _ _
                                                                                                     An Authorized Signatory




                                                                        5




    •


                                                      Kanye West 9.16.20 Twitter                                                   00012
•                                                                                                                  •
                                                      2:19-cv-00366-RMG       Date Filed 09/18/20   Entry Number 116-6   Page 13 of 60




                                  THE ISLANDDEF JAMMUSICGROUP,
                                 A DIVISIONOF UMGRECORDINGS,INC.
                                                      1755 BROADWAY
                                              NEW YORI<, NEW YORK 10019



K;111,    1c \\ l csl
        •
,;,/(l (_.n I' I'( l 11.( ; I Ii (Ill
                                   f ll; 111'l I I>
                                        ,~ ( i l't)    r,                 t

                             111
 I 7tJ() [lrt1all,vt1) ·~ ~() 1:ll>ttr
St1il~ 8()(1
Ne\.\' 't' tlrk. NY l()(JltJ
Allc:11litl 11: ~1licl1~1clUL1ic.1t>,
                                  l ~S
                                     ll ,

(iclling (l11I <>t1r l>rl 'l ll1t!-i, l ,l ,('
cit>( 'nrr<ill. lit1itlc.>,Vt.crrc.>ff111,tr1,
                                         I ,I ,JJ
I 7tJ() l~r<>n<l,.Ytly.·2<)th 1:lc.
                                 ><>r
S1.1ilc 800
N~\\I \.'c>rl(, Nr' ll ){)fl)
All1.;11      1'11iL·l1,
      !.ic.111:                  lJsq.
                      tcl (1L1i<.itl,


ltc:           l~a11J
                    ·c West/ Sixtlt Albur11A1nc11d111ent
                                             0




l~c::(crc.!11ce    ·rcby 111
             i:-;J1c.      ..t(lc lo 1l1c Jollt1wi11gagree111e11ts,  as s,1jd agrecr11cnts111a) ' l1ave
l,t!e11t\t11~11licd
                  a11dwl1icl, ag1·cc111t!11tsarc i11 ft1llforce a11dcilect as of'tl1e elatel1er~ot·:

'J'l1i;exclusive rcc<>rc  li11gagr\;t!ll1c11t betv.·cc11
                                                       '['l1eIsland Def Jam Music Grot1p,a di,,ision
of l.JI\10 Rccordi11gs, I11c       . (as successor-in-i11terc    st to Roe-A-Fella Records, Ll..C
(collecti\'el) ' , '"IDJ'']) ,1n<.lfl<>cl<  The World, LLC: (''RTW'') t'/s/o .Ka11ye West (the
H,\rtist' 1), dated as of' 1\pril 13, 20()5. a:, a1nended ru1din f't1ll force and cttcct us of the
                                                 1
tlale l1er~ot·(tl1c ''llecortling Agrce111ent      ');




1l1l!lclv:r ot· directio11und as~ig11111e11t     agrecu1e11lbet\veen R'fW and Artisl , or1 the 011e
      . ::u1d IDJ, 011tJ1e (>Utct· l1a11d,dated as of M{\Y4, 201·2, wl1erei11
110.11d                                                                           . Jl'fW assigned its
1igl1ts it1 311,ito ti1eRccot·<.
                              iir1g A.l~reeL1\etll to ,\1tist (tl1c'~Assigiunent Agreemet1t'');

1·11clCJl>cl         beL1vee11
          agrec.:111c11t        [L)J and Getting Out Our Orea111s,Inc. (l~Label''), dated as
of~ffLY27, 20t2(tl1e ~'r.,abel Agrcetne11t''J; ai.1d




                                                                                            l                               \\ 'csl IOJ L1'6A111cn     t 5-cl(itn fJ)
                                                                                                                                                 d1nc:11



                                                                                  Kanye West 9.16.20 Twitter                                                            00013
                                          2:19-cv-00366-RMG   Date Filed 09/18/20     Entry Number 116-6    Page 14 of 60




 ·r1i~ritr,,
          ilJ.!l'L'l.'lllC.:111
                          i,1 l'LlllllCCli,,11,villr               lilnt l.'rtlill~LI ,..:.,,,~1·1·IJ'u.,·r ,,,.t',\ '{'Jl(S ; ( .,.,,,·/
                                                                             ()IL'
 ,\'11111111,·r1lltL'·•1:ih11·· 1 L'lllt;rl!tli11tc1Ii\'• Ill.I t•11thl' 1111cllilllti, :111tiI ,al1cl '111<.I       1\rtisl <.111  ll1c
 (l(l1e1h;111  tl. c.lal~l,u~ c,rt\•J;1rcl12-1.:-111:!, il:O-Ul)ICIILlcll lll'lll i11r,,11     (i)l'Cl',lllll cfl't·t·I ;rs ~,r     llil·
 lli,1c 1,1.·rl•,1r11111.:
                     ··t·il,,, ,,,~rcl·11,e111··).

 :\II 11. 'l lllS 11111  ::r)l't..:ilil':tll~
                                            1
                                                tleli11c1Ih1.'TL'ill~,,:11111  :1\'C IIIL ' ~ill11C 111c~111i11g    llScll i11 1l11. ·
 l,L·1.·11
         1tli11g:\grce111L·11I      11r tltL' I ;11,1.!I                  it l>L·i1t
                                                         ,\i;1\~c111t.:11I,        f!.tllllll!rslll<.lc.l
                                                                                                       lhill if' llrc sa111cIL·r111
 i.1-. 11~;1:(I          L
                                              llll(Iarc <lelillt:llllil'lcrl..!11l
              i11lllllh ;1~1't..:C.:lll\..'ll(S                                lv i11Ll:tl'lt , 1l1cn ll11.:
                                                                                                        o
                                                                                                           tll·li11iti,11111:-ll'llin
 1111.
   · l{cc111'lli111•
                 1\t!l'l'c.:1r1011I
                                :-;It.i
                                     ll :11•111)              1
                                                                  •




 \\ 'f If ·:I~I~1\S, Ille 11arlit..:        s 11.ivc :1~•.t\'t'lltc.l all<1t:alt:Si:-: r l1111Llrctl 'I l1irt~1-Ni1u.: ·1·11(111sa11u
 l)c,11:ir::($(,3~>,(lttl)) (ll1l' '"l 'rt11:ISu1r1111i.:r          / lln,v~1iiC,t,xfs'') t1f l'L'l'l )l'c.li11g
                                                                                                               t.' \l~f~ i11ct1rrcc.li11
 L'Cllll1t:t"li1111     ,villl l'l'l,;tlrllilll! ~l'SSl(lllS      i,,
                                                                  I la,,v.iii f'tn' 111.1111
                                                                                          tll~ Ct)llll'>ilnlillll ull)lltll Clllitlcu
  ·L'11H:IS111111         11\.·r.. (lltL' ··c'ruL·I SL11>1111i.:r                      ·rcd (l, IIJ.I illtrs11;1111
                                                                ,1\ll1t1111'')(<.IL·liv1.                               l1>tl1c l ,al1L'I
 ;\1-'. l'L'L'lllc.\111) :1111l  ll1l'·~ix1}1 1\ll,t11n, tc>Six1111\11)11111     l{L'~l>r(li11g
                                                                                              ( '1>sl~:

            i\S , ,\rli~, has itll;lll'll!(I ()Ill' l'vlilli(lll ()111.'l-lu11Llrt·<lSi~(yw"l'l1r1.·c.:
 \~' 111'.l{l~                                                                                       'l"ht)UStlllll
 I ><>11:ir:-.                                 11 \.\1ill1 Sixll1 1\ll1u111({~c(>r<.li11g
             ($1 ,l(~.~1f)()()) i11 ~1>1111ccli<.,                                             ( ~<>Sl~tl11·c,ugl1
 f )Cl'L'll)l'l~I'
                \I, :2() I~~:
                            •



 \\'I IIJl{l·.1\S., <)r1l!  · l\ lillil111() Jlc l·lu11drc<.1 i\i11ety-Ei~l1l'l'l1<>us~t11cl
                             1
                                                                                                   I )c-1ll:
                                                                                                           .11·s($J ,198,l~O(~J     (tl1c
·'Sixtl11\ll1t1111      nu1u,1ce··) r~111ai1t       s i11tl1~Sixtl11\ll1u111'Rccl1rdi11gfu11<l:1s<)f o~ce111l1er31.
2ll l ~ (.Ll::-,ll1c ,$12,()()(),C}O()      8ixtl1 ,~lb1i11    1 l{cc(>r<.li11g           redl1ccc.Jby tl1c lc.11
                                                                                  l·'t111ll.                           h>,vi11gct1sts:
$8.()(t()J)()().      11i1i<.i  as t111 cxL~ct1ti<111ALf,,u11ce; ~ l.1)0().()()(}, JJtti,:i.i11 t't.lJ:1ni:cti,>                1l ,.villt
lll'(l(.{\lc(ic111 ~lr ll\c F·'i l11:i;$1.)J'J~I)()()~ ()ai-.1 i11C(l lll\CCli()ll ,vi{l1 (l1c( '.rLIC:lSl lllllll <.!l' Alblllll (i.e..
("'rt1el:~tu1    1111cr / l~l;t\\,.aii (.~.:,st:-;J;tttl<.($1. l(iJ,()l)O, i11c,1rredirt C4lLUle      -cti<ltl \\·'ilJ1 ~i:-:lJ-1
                                                                                                                                Albt1111
l{-.:curdi111~
             \.                   ·~     [)l~Ct~11>l1<:!I'
                  t·:t>Sl~lllJ't..'llllll1                 3 l. 20 l 2)·,

\\lliEJlt~:A8. Artist l1lts a<.ivis~d l[>J Lllt\1Rcc<>rLlirtg   (~(>Slsi11co11rh!ctiot1 witl1 tl1c Sixtl1
AIIJt11n,.s.:
            ilJ exceed tl1e Six1l1 A.lbt1111   [lalru.1ce l>y 011e i\:fillio11 r;ivc l·Tu11<lrcd·r\v~11t)1-
Tl1rcc 'J'hot1s~,11dl)ollars (Sl,523,0()0) (ti1e"·Ex<.·~ss    8ixtl1 Albt1t11('<lsls'' ) (i&., $2,721.J)()O
Le.>
   c<>111plctc.tl1~Sixtl1 /\lbt1111:inclusi,,c:ot· lJ1eSixlt1 1\f.bL11
                                                                    11 E3al a11ceJ;

\.VF!Efll~.:.\S. Artist 1,as i11cl1rre<.i
                                       ap1.1roxi111i1lel)•', Four f-l'L111dred ~\Ji11ety-Thrc.c·r·11l1t1st\11d
[)1lllttrs !$493,000) (tl1e ',.\.p~1roxi111ale
                                      1
                                               J>aris Cosls i11CL,111                ~viLl1Sixth All1ut11
                                                                             1eclit>L1             1
                                                                                                       ')

              Cosl:5 i11~urr~clduri11gscssi,J11:,;i11}1 ttris llCl\.VCCll
I~_4Xt1rr.1i11g                                                          Ja11LHlr)' I~201J arid tl1e dale
l1crt.:ol'\Vl1icl1
         1       <.:t>s          :11or wi(I be p,lid l"I)' I.DJ<.
                     ls J1ove tlc<.                              (ircctl)'.~u11d

\VI-JEil~~AS , Artist iltlll lJ)J hH\' t agreed tl1at certairt rcver1uesa11clexpl!tlS(.;Sincurred in
con,uxtit,rl ,~tl 1 U1ef•'il11l\.1..-illb,~ulloc,1tc,ito ·ulbel 's vc11(L1r<! witl1 l[)J pursuw1f.(o tlte
Label A~rcc1t1e11t  ,

    W ·n-{Erl[ ~f•'()llE , i11 c<•11si<lcrati
{\i()                                     .o,1 o(' tl1c 11tl1lt1al         111wJ~ l1erein. the partie.'>
                                                                covc:,1a,1ts
l1ercby agrc!e l<l n1(idifyUttd a1ne11ltll1e Recording Af!roen,cnt.,1:i l111Agretment and l,ab cl
1\gr~111cnt us f(1{l<>V1'S:




                                                                             -•                             \llcst C[>JLP6 AJ11cnda1cnt
                                                                                                                                     .i-t'lcan(3)



                                                                      Kanye West 9.16.20 Twitter                                                    00014
                                          2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 15 of 60




                                                                                                                         1
  I.         ~i:,.:(h ;\11>1 1111/ ( J'llt'I Stlll!llh.'I .i\ll111111
                                      1
                                                                                      1• l l)S(S.
                                                                      / l{1·1,:,rtl i11                  r,J,11,vill1:-:lilll(1i11g
 ;111>' lhi11µI() lltl' t·1111lrill')
                                   ' l:,111li1i11l!ll
                                                  i11fl1c l{tt:1u·t{i11  ~! 1\g,rec111c11 l cir lite.·J ,ill,l:I 1\ µrcc11ll'III,
 ~.,,lc.·I)
          ' i11l:111111cl
                        ·ti,,11,vilh lllL'Sixlll .\11111111 . 111.!1p:1rlies l1crcll~' :al'l,11,1,vh;tlge 111.il   :

             ta l                   1111cr/ I lu,vi1ii ( ',,~:Is ,,,ill l1c :1llt1c:iltal l<1111<:
                       ( 'r11e.:IS1111                                                                     Sixlh 1\ll)t1n1 us
                                    (.'11'-:ls(j .~.. i11rc<fl1cli1,11
 Si:,.:tl1 1\ll,,1111l{ct'llr<li111:.i                                   111'1111.!
                                                                                  8i~1l1 /\11111111      l{c~<11
                                                                                                               ·c.li11gr•·un<I)  .
 l•\11Ille il\'t1h.lilltl·c ,,r(lt>lil'II,llll' l1.1lilll
                                                       t:t· ,,rl'CClll'lli11l~                                :titHl ,-viiIt l11L'
                                                                            CllS(S itlClll'l'l'll i11c:,,n11cc.
 l 'rLtl·I S11111111t:r ,\ ll1t1111
                                  la111,rt1xi11H1lcl   )·. :111 ,ul<li1i<11>nl
                                                                             $J. :; 1)t)().( )()()I ,vilf rc111i1i11:ill1>c:1lt'll
 1,1ii ~;e11ilr,1h:(' rlu:I S11111111cr  r0c,,rc.lj111!  f"ltHlgt:11
                                                                   1t1r:-11,111l
                                                                               f<ll.;11~1·~ vc11turc \"1itl111).1.

            (11}        ( 1\lt:I S11111111~r
                        0
                                                  i I lu,,·uii C,1~;,~ ~,1.111 111.!r,dl •v ·'l'l'(l~S-(.'(ll),ltcr.1li1.l'd"\.Vill1
.'\ rtist·s 111:1i11   ri1)·,1lly ,ll:L't•1111tt111clcr 1!1l:llt·tt1rlli1)g ,\l 1,rl'en1u111.~l1l1jcct ft1 1110t'<1ll           <lvV  i11
                                                                                                                                        g:
IIJ.I 111:i~· rct:(11111l'r t1i:ISllllllllL ' I' / I r11,    v,di ( 'tlS(S l'rtl lll : (i) 1.)lll' l1u11tfrcLI 11crc.:u1\t ( I ()()1!li1)                          or
l 1 rt1lits gL·nura(c.•tl11,1r   sl1i111l  L1,1111.:   l,al1cl /\ grcl.'n1~11Ii11l'llllllL'l'lit111    Vi1ill1 lite ( ~rL1cl ~l1111111~r
l\ll1u111(L I ii u t·111111   il:1li\1e l1~1si~: (lll:l'l' 8l1t1IIl'L' a st1111   Llult)11u'' 11&1./' li.,r ll1c ( ' rL1el ~t1111111cr
/\11)11111  ,vi1l1t1t  1l rcgurtl 111(>,     1crl1ct1lll•'u1   1c.li
                                                                   11g):;111<.I   (ii) in Lite CVL'tlltl1~1l ll1crc is a <.rt1el                          1


    1intcr 11r,,jcL
 \A..                'I (''{ 'rl1cl 'A' i11(l                  1()()1}11<>I'llr1,lits ge11crall'd i1ursl1i111
                                              'I'' ''), f'rc1111                                                     t l(> tl1e Label
Agrcc111c111       (if' :111y) i11 Cl>t111c<.:li       c111will, l'rl1ul Wi11lt·r (,¥it)1c>L1l             regard fo Ovcrl1c:u<l
J•'t111c.lr11g
             ). ·,·l) tllL' cxtt:11Ll' rt1cl St11111111.:r     / J Jn,vi,ii C'l)sts urc rc~<1t11)cc.f       J>t1rsl1
                                                                                                                   1111t t<) (i) or (ii)
t1r the 11ri<)I'   SL',11(c11cc\/\rlist·s 111,1i11         r<iyt1ltyHt~  C<>ttnt\.11  1<.lertl1c J{cc<. 1r<li1lgAgrcc111e11t,viii
Ill' <.:rcuilc<.I\Viti, Hll l!llllUI .l lll ()t llll .

            (c)        1\rl ist l1crL•IJ)'agrcl'S ~\tld ,1ckn<1\vle      tlgcs ll1a1 J{0cc)rdi11gC'c•sts il1ct111·edi11
~t>llltt!l'(it.>n \-\till 1!11..!Si:\lll ,i\ll11111l  ll1ro t1gl1 l)cccn 1lJt:r 3 1, 20)2 l.ut,11 ()Ill! ~~illio11()tic
                                               l l)(,lli:1rs (~;J,I (,J,O(J()),t11dst1cl1Re<.:<>
f-lLIJllfrL~cl Sixl) •-'['l1r..:e'l'l1c,ut-itlltl                                             rdi11g (.,<,stss(1ull 11
                                                                                                                     <t.)
t,~ rc-tlll(,~titC<i l<>any <ltl1cr A11isl Albu111(>l' LtLbcl proj~ct i11C-Olu1ectioL1                    with ~tl )el
1\grc~111c:11   l (L£ .• st1clt ll~c<.lrtli11g     . C<>s  ts arc ~tp11rol1riutc a11d l>l>IlU fid(~ Sixtf1 Albu111
J{el:<>rc.li11g  (~(1:,t~).

2.        t-:xccs~8 L'i!.ll,I.'\Ii1t1r11('c.>SJt?, Nt1t\.vi
                                                         ll1sltt11dingu11ytl1i11g to tl1c cor ,Lrttr)                                           ccu1tai11ed
i11tl1~ Rc~ordit1g /\grct ~111c1                       ctiot1 ,vitl·1 tl1e Sixtl1 Albu111, tl1c [Jarrics
                                 1t, 8t>l~ly i11 Cl)nr1e
l1crelly ael'-110,vlcdgl' tl1al:

          (tt)     (i)       1·11e Sixtl1 ,i\ll1t1111
                                                    B~tlancc (i.e ., $1.198.00(}) wiil be i11ci·ct1scd by
the excess Sixtll 1\ll)t1111C:t)!-ilS(i.e ., $1,523,000) tor u lotal rc111ai11i11g     balo11ce <)f 1·\.\0                                                     1


.\1il lio11 Sc\ 1e11 l ltt11drcd 'J'l1ousw1d J)ollars ($2.721,(J()()) (tl1e ''Ne\\ • l.P 6 Rc111a   i11i11g
J3nla11ce'~).

                    (ii)     l~ivc I Jtl11drcd 'f'houstlt1cl Dollars ($500,000) of lllL' New LP 6
R~111a  .i11i11glJula11cc \¥ill l1eal(ocaJed to ll1<:Six.<11         £-tecorduig1;•uitd i11re-.ductio11
                                                              Alb1.11t1                                  of
tl1~ Sc,·c11tt\,l\lb1.11-rtc-0n11L1e11ceLnt~11l Adva11cc(f£., tl1e St.!\ 1ct1.lJ1Albu1n (.;l>1runcr1ci..:11,ent
,\dva 11ce set fortl1 i11paragra1,l12(b)(i) ot· tl1e-T\,f.ay4-, 2() [ 2 a,11c1td1ueolto tl1.e[{t:cordi11g
,,\gr cc1ne11t  sl1all b~ reduced Lo $2.500,000).

                (iii)   [11 l11e ,.:vet1l tl1at ll1e w·orl
                                                        .d-..vidc11erfotn1anceot· l.,l, 6 exC(.
                                                                                             ·eds
·2~650,00(1                     .d l)y [DJ's u1te111nlreporti11g syste111,includi11g JO~trackso-
          u,tlts (as dctcrt11i1tc



                                                                          •                              West l[)J I P<, Amc11J111l·111'i ~le :u1 (:.I}

                                                                  Kanye West 9.16.20 Twitter                                                                  00015
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 16 of 60




 c;illctl 11 1r.11.:k
                   cL1t1i,·alc11I   i1ll111111 si ill':; \• 11r·• 11~1\S''). 11).1,viii i11crcu!;ctl1c Sl'\'e11th 1\ll1t1111
 t·(,111111t.
           ·11~l        .-\,1,·a,,~c11,
                ·111t·111               . · l•'i\-'CI l1111<lrt.·LI   l'lll111s:11tlf
                                                                                    l)l1ll11r!\(~~:'1()().()(1()) (i.e. .• 11).1,-viii
 i11t.;1l!:1~,e
              1l1cSe\'\.'11111 1\ll,t1111 <.
                                           ·,,111111\. 'IH.:l'llll
                                                                'III ,\Ll,·1111cc               (1u11I,, 1liicl1 \.V.is11aicl.11cr
                                                                                  l'l)' 111c:1111
         J:1r,h ~(,l)(ii) ~i111,,
 r1:i1:t!_.'                    ·,: i11l'L'(l11elic1111    1f(l1t· SL'\'Cllllt 1\ll·1l1111c11111111c11<:c111e11l   /\tl\',lllL'L').

            ti,)      l•'c1
                          r 1111.:
                                .t\<1ill:111rc<ti tl1111l11.  ll1e Nc,v I .I• <, l{c111;1i11i11g
                                                                                             liala11cc (i.e .•
 $}. 7~ I .tl(l(II '"ill 11t1I
                             \1~rcLhtrt:tlll\'
                                            •
                                               L'.rtll'I~llllllllL'r / 11~1,,
                                                                          ·aii l\,~ls .

 '.
 I
            .'\rtis1 ·s   ,\1l1l1i11
                                   i:,l1i1li,111 . 111' <'l:rlai11 Sixtl1 1\lt,11111 l{,·c1,r<li1,~         . ... ( \,:-;ts.
 '.\J111,,•i1l1~1:111t
                  li11l1 :111~·tl1i111
                                   ~ 11,ll1t. ·. '--
                                                  '1111(rnr)' cc,llluinetl in lltl' l{L'C<1rtli11g  J\g1·et·111t•11t
                                                                                                                 , ~<>IL'I)'
 in t:111>rtl'l:li
                1111,,·i1l1llrt.·~ix 1J1,\ lln1111.  lltc: r1(1·11i1.·~l1l'rcll)' ut.:k11r,,vt<.~llgt.·
                                                                                                 tllttl:

           ( ii)         II ).I ,viii r,ay Ill Artist (         ,,,c
                                                                  f\Jillit111
                                                                           1                             'l \.\ 'C.:llty-()11c 'l'l1ot1san,l
                                                                               ~l..'\'l~ll f ltllllll'c.:c.l
                                                                                                                          1




 l)t1ll:1rs (~I ,7'.21,(t()Ct)c11'flu.: Nl'\\' I .t• <1 l{c111ui1,ii              1g llnla11cc, l<.·ss/\f)l11'<>Xitlltttc                f>ttris
 llc c<.11·tli1)g< 't,sts ( l<1rll1c ,1Vc>i<ltu1cc        llf' lf<1til11.ll> 1l1ce.\lcr,t A~111r<,xi111itte             l't1ris l~ec<Jl'{li11g
 (".'tis(s ~11·c.:lh.;IL
                     0
                        r111incl1 I<)l,c less ll1t111       <>r i,1 cx<. ~l'SS t1f $4lJ :3\(}()(>, .11).Jsl1,1ll,1,tj11slthe Ne,~
 1.,1'' (i ]{c11111i11i   11g J3ttltlllC,l' {IC.'l..'lll'
                                                      tfi11gly)  , f)J'(llllJJfl) 1 fc,lll)\•Vi11gtl1e C()lll}Jlcte CXCClltl()ll
 l1crel'.1f, tu1,IArtist sl1all c.lirl!ctlyillftl1i1lisl<.~r        sucl1 t'lce<>l'lliJ1g       (;(1s(s i11CL     l11r1eclio11     ,~ilh ll1c
Si~fh 1\llllllll. ll).I ,viJl 11rc        1vi<lce,1iul~I\CC <.lfJJrty111e11l        ()f(l1e AJ)l)l'(>Xi111atc          Ptiris c;()SlS J)aid.
lJ)' lhc111s,1st1cl1 crl:-il1'ct111l1c , 1t.:rifi0tltu1u·"o lllal lDJ i111cl                     C;<l1111J1.
                                                                                                          111  y c1.1  11avoid L11::1ki11g
,lll)' tlt111lit: 11tive 11uyr11c11l:-:    It>VL!lt        . 'l 'hc rt111ait1ii1g
                                                    <ft.ir:-:                           ()t1c t\,tillio11Dcillars ($1,00(),(10())
,vilt l1e l1clll 1ul<l:1<l111i11i     slerc(I 11)1 If)J (i11ttccc1rda11c         e ,.vitl1 the tcrrLlS 01:· pa1·ugra1,l16.0l(a.l
1lf 1l1e l{l'C.:t>rtli11g     /\grcc111t~11()     i11cci1111t.•<;li<)11  wiLl1cc,sts associrttcd vvitl1 S'1111plc~,                     si,lc-
urii~(s~ 1)r1,lit1ccr~t111J 111uste.ri1tg.            a11c.lif·, aflt·r th.:ul1~li1>11      l>i' all Rt:c::.1Jl'llir1g     Costs p~,i,l (ll'
i11ct1rrt  :tl l1,.1 11,)Ji11<.·t11111t'('li<>11  ,vitl1 tl1c Sixtl1 /\ll1t1111,        tl1crc re111u    i11sa11,    , bttl,lncc
                                                                                                                      1                    ll1t'       or
Ne,.\1 1.,11 (1 l{~111ai11i11g     Ilalt111 cc 1 it sl1nJlL,er:>aidtll 1\11i~l Jlro1nptl)' ti>flt1\vir1g                  cle.li,1el')' ot· afl
l\·it1s<cr {{~cc     1rtii11gi; t\11d lJLl1ertllttlL·riuls 1·c1.\tiircd lll l>'-'c.ieli,1 ert~d t(, l'DJ jlt\r:-,t.1ai1t to
,1\rticl<::sJ a11tl ,4. ot· tl1c ({cc0rdi11gi\grcc111l!11l                i11L:1.)tu1ccti1)r1     ""'itl1tl1e Sixt.l1 All)t11r1          (a11d
t1r(>1111Jtl).tit.er 11.)J rc:\st)11Ltbl)belicYcs ll1t1t it l1as rccei, e1.il>ills <)r tlccruals tor all
            1                                    1                                                            1


l~ecc>r<li11g      Co~ls t1ctt1alJ   1· i11cl1rrcdi11c111111e     ctit111with ll1cSix.ti,Albu111                .

       (I,)    1\rtist shaJl deliver lo (DJ a linisl1cd Sixtl1 Albu111(less 111asteri11g
                                                                                       a11d
                                   rcll.!aseb)' ll)J .
clearanc~s) ready ft>I'co111111i:rcia.l

,f.       r·i1111l{~\'C~lllCS / ~~~!!:~ .<!S. Not\vitl1sl~11cf  ir1g tll\yll1ingto t)1c COlltl'llJ')' COJ1tai1,cd
                                                                                                                in
il1e f•'iln1 Agrecr11c11t    or otl1e.r,1/isc, the parties l1erel,)' ,1ckr1<>Wll:!<lgc      th;\t t\ll) ' a11d ~,1
rcvc11t1esa11ticx1Je11sesinctu·re<.ii11Clltu1ection 1ith the Pil111                 i,
                                                                               , solely to tl1c extent of tl1c
fDJ l11\1est111cnli11tl1cfiln1 (pt1rst1a11t      lo parugrttJ)lllfuj oftl1e Filn1 Agrcc,nent [!£ ., up l<l
$2J20(),0()0]), sl1all tall tttldcr tl1c l.abel AgreeLne11t(,1s ulre,1dy spe citied iJ1 tl1e f~iln1
1\grcc111i;:nt;  a11d tor ti1e ,tv<1ida111Jc   of dc,ubl1 ttll rc, 1e11uerec.:ei, 1ed i1Lcr>11,1ectio11     ,.,,i,.l1
ArLisl's $ L)'SOl),000    ic1vc$ttt1e11ti1\tl1e f..'il111sl1allbe rctau1<!db}' Artist).

5.      1~11is,vriti11gs,:ts fo11i1the e11tire 11ndcl'slru1di11g l>ct"v~cntf1e flartics .t,erelo ..,.·itl·1
rcS(lect to tl1e :;ul,ject 111atterhereat: tltld no lt1oditi~\tio11.amend1nenl t>r \Vaivcr of· tl,is
             sl1all be bi11di11gUf)<)neill1er tJ:irty neret<> ltnless cot1firJ1led l>y a writt(:'n
cl(lct1111et1t
             sigi1ed by a1.1a.u.thorized sigt1at<>l'Y
i11stt.UJ11e11t                                     ot· lhe paiiy sougl1l lo be bottnd. No ,,,aivc.r



                                                                                                        \Ve~,IDJ 1.£>6         1111:1115-cleuu ('.3)
                                                                                                                     ,~111(.'111t




                                                                 Kanye West 9.16.20 Twitter                                                             00016
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 17 of 60




     of nr,y provisio11of, or waiver of o defaultunder this amendment c>rn.nyfuilure to
     exerciseright~ hereunder shnJI1,rcjudi~ the righb of eitherparty therco..fter.nor shaJIit
     fonn precedentfor the future.

     6.     Except as cxprci,sJyor by n~cssnry implication modified hereby. the tcl'Dl9nnd
     binding effect of the Recording Agreement.Label Agrocmc,,t1111dFilm Agreement ore
     hereby ratified and conftnncd wit.houllimitationor exception.

     7.     This Arncndlncntn1nybe signedi11counterpll1'1s,      nnd may be excct1led1U1d
     dclivcre.dby facsimile a11dor cltctrc,nir.mo.iias a pdf, whichwhen taken togcilierwill
     have the same effe<~t a~ if sigtlcd it its orighuilformby all the parties.


                                                                          Verytruly yours,

                                                                          TIIE lSLAND DEF JAM MUSIC ORO                          ,
                                                                          a divisionof UMO Recordings. Inc.



                                                                                                                          •
                                                                                                                   rescntotivc

    AG·REEDAND ACCEP1'ED:

    Getting Out Our D~m s, J...LC


    r~,.
            ---1.--
                 - .A....
                              --
                                    ,./-r
                                        ..
                                     /'\.
                                          -·.
)(' >·- _ ___
           _.
            _ .. . ··---                -·- ----
            /\1, U.ltlh(>l'i"l..e
                                (l :;ig11Ul()f)'

    (insofaros I am concen)C(l)




      ·- -···--
    -Kanyc      -
             West
                    ------          --·       ·•

    (insofaras J am concerned)




I                                                                   s

                                                        1




                                                            Kanye West 9.16.20 Twitter                                               00017
         j
                                               2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6    Page 18 of 60




                                                              DEF JAM RECORD.NG,
                                               A DIVISION OF UMG RECORDINGSt INC.
                                                       1755 BROADWAY
                                                    NEW YORK, NEW YORK 10019

                                                                                                              Dated as of August 11, 2014

              Getting Out Our Dreams II, LLC
              c/o Carroll, Guido & Groffman, LLP
               5 Columbus Circle
             · 20 1h Floor
              New York, NY 10019
              Attention: Michael Guido, Esq.

              Re:     Def Jam R-~~grdings      -w-Getting qut Our Dreams II. LLC f/s/o Kanye ,West ll Ameo_stmentto                           '
                      !f'!e P~i;>Agreement {!-:_P~
                                                 7 -.1P)

              Dear Genttepersons :

              Reference is hereby made to the following agreements, as said agreements may have been amended
              and which agreements are in full force and effect as of the date hereof:
    . . ..
'
                           excius
              ....... . - The  ive               agreement
                                           recorcfi°ng-between
                                                           ·              DefJam  ·Recordrns:is.
                                                                                              -·a·-a1visToii
                                                                                                       · t.JMG                  ·or     Recordfngs
                                                                                                                                             :·-·-
                          lnc. (as successor-inftinterestto the Island Def Jam Music Group, as succ~ssor-in-interest to Roe•
                          A-Fella Records, LLC (collectively, "UMG"]), and Rock The World, LLC (''RTW") f/s/o. Kanye West
                          (the "Artist"), dated as of April 13, 2005, ("RecordingAgreement"};

                      The profit split agreement between UMG and RTW f/s/o Artist, dated as of May 4, 2012, which
                      amendment to the Recording Agreement, among other things, sets forth the profit spilt and
                      reversion terms in connection with the sixth Album and seventh Album ("Prqfit Split Agreement");

                      The assignment and assumption agreement between RTW and Artist, dated as of May 4, 2012
                      (in~luding the exhibit, which exhibit, among other things, directs UMG to pay Artist and RlW
                      directly in connection with the Recording Agreement) with respect to RTW's assignment of its
                      prospective rights under the Recording Agreement to Artist, dated as of May 4, 2012 (collectively,
                      "RlW Letter of Direction"); and

                      The exclusive pressing and distribution agreement between UMG and Getting Out Our Dreams II,
                      LLC {uGrantor"or "you") with respect to the pressing and distribution of Artist's eighth Album and
                      ninth Album, dated as ot May 7, 2012 ("P&D Agreement'').

              The aforementioned agreements, as amended hereby, shall be collectively referred to herein as the
              "Kanye Agreements". All terms not specifically defined herein shall have the same meaning used in the
              P&D Agreement and Recording Agreement, unless otherwise provided herein. If any of the terms
              contained herein (hereinafter, the "P&D Amendment) conflict with the terms of the Recording Agreement,
              the terms of the P&D Amendment shall govern.

              For good and valuable consideratio_n, the receipt of which each party hereby acknowledges, the parties
              agree to modify the Kanye Agreements as follows:

              1.       Term / Product. Notwithstanding anything to the contrary contained in the Kanye Agreements
              (including, without limitation, this P&D Amendment):

                      (a)     Grantor and Artist hereby acknowledge and agree that UMG timely and properly
              exercised its option to extend the Term of the Recording Agreement for the sixth Option Period during
              which UMG is entitled to receive delivery of the seventh Album of the Minimum Recording Obligation (the


                                                                                          KanyeWest PO Amendment LPs 7-10 { 12 02 14) v4 nw f clean




                                                                       Kanye West 9.16.20 Twitter                                             00018
 •                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 19 of 60




                                                                          2



     "Seventh Album"}. The Seventh Album shall hereinafter be deemed the frrst Album of the P&.D Agreement
     (!&., the Sixth Album shall be the final Album delivered to UMG in satisfaction of the Minrmum Recording
     Obligation of the Recording Agreement, subject to the provisions of paragraph 7 below}. Notwithstanding
     anything to the contrary contained in the Kanye Agreements (including, without limitation, this P&D
     Amendment), in connection with the Seventh Afbum (and each of the other P&D Albums), all of RTW's,
     Grantor's and/or Artist's, as applicable, covenants. warranties, representations and grants of rights,
     including, without limitation, anrepresentations and warranties and covenant~ pursuant to the Recording
     Agreement, and all of UMG's rights tn connection therewith, shall remain in full force and effect {including
     any payment obligations to R1W in connection with the Seventh Album) with respect to each of the P&D
     Albums as if incorporated herein.

              {b)     During the term of the P&D Agreement (the P&D Term"), Grantor may, at ·its sole option,
     deliver to UMG one (1} extra-contractual Album comprised of previously recorded, unreleased Master
     Recordings, featuring the performances of Artist, tentatively entitled the "Lost Yeezus Tapes" (coHectlvely,
     the "Lost Tapes ·). In the event that Grantor delivers the Lost Tapes to UMG, the Lost Tapes shall be
     deemed a P&D Album {defined below) subject to the same financial terms set forth herein with respect to
     the Seventh Album       r~.
                               with respect to payments, the administration of Recording Costs, the applicable
     Distribution Fee and Licensing Fee, Third Party Marketing Costs, accountings, etc.). For the avoidance of
     doubt, Granter shall not be permitted to release the l ost Tapes to any party other than UMG.

              (c)     Grantor hereby grants to UMG one (1) additional separate option to extend the P&D
     Term for one (1) additional Contract Period {i,&., the tenth Album of the Minimum Recording Obligation
.-                                                 ·( 1olfow
     "["Tenth.AlbY·m1J.. ·For ffie avoidance·ordc:iub      ingthe· t riifiaTPer10d ," -□ MG shaJInave a toialoftn.,_r_e_e
                                                                                                                       _ _ _
     (3} additional separate options for three (3) Albums (i.e., the Eighth Album, Ninth Album and Tenth
     Album} .

             (d)     The following provisions shall replace paragraph 1(c} of the P&D Agreement and are
     incorporated heretn:

                          "{c)   The Minimum P&D Recording Obligation hereunder shafl be as follows:

                      Contract Period                              Minimum P&D Re·cording Obfigation
                      Initial Period                               the Seventh Album
                      First Option Period                          the Eighth Album
                      Second Period                                the Ninth Album
                      Third Option Period                          the Tenth Album

                      The Seventh Album, Eighth Album, Ninth Album and Tenth Album shall hereinafter be
                                                   _ ~i,~:_P&D_~!~m~•
                      collectively referre.Q_to .?.§               ~;_~ph, a "P&D Afbum". The P&D Albums
                      shall be deemed "Subject MaterialsN.(as such term is defined in paragraph 1{d) below).A
                      .
     2.     Administrati~n of R~cording Cost~. ·Notwithstanding anything to the contrary contained in the
     Kanye Agreements (including, without flmitation, this P&D Amendment):

              As of the date hereof, UMG's obttgation to fund any and all Recording Funds, Advances,
     Recording Costs (Including, but not limited to, the Recofding Funds set forth in paragraph 3[b} of the P&D
     Agreement) to Granter pursuant to the P&D Agreement is hereby deemed terminated. Notwithstanding
     the foregoing, commencing as of the date hereof, Grantor shall prospectively fund any and all Recording
     Costs (including, but not Hmited to, clearance costs, studio costs, equipment rentals, performer fees,
     union related costs, A&R related trave l expenses. producer advances, side-artists advances, musician
     fees, sample fees, etc.) in connection with Artist's recording of the P&D Albums hereunder (including,
     without limitation, the Seventh Afbum), it being understood that any such costs paid or committed to be
     paid by UMG in connectio n with the P&O Albums {including, without limitation, 1he Execution Advance set
     forth in paragraph 3(a) of the P&D Agreement, and all Advances and/or Recording Costs, paid by UMG in
     connection with the Seventh Album), shall be deducted from "Net Billings" (defined in paragraph 3[d]
     below) or Net Licensing Billings, as applicable, otherwise payable to Grantor hereunder.


                                                                                 Kanye West PD Amendment LPs 7-10 (12 02 14) v4 nw f clean




                                                               Kanye West 9.16.20 Twitter                                                00019
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 20 of 60




                                                                       3




 3.       Distribution Fee. Notwithstanding anything to the contrary contained in the Kanye Agreements
 (including, without limitation , this P&D Amendment):

          (a)      (i)      ,Seventh Album I Distribution _f~~- Solely in connection with the exploitation of
 the Seventh Album in the United States, UMG shall retain a Distribution Fee of twenty-one percent {21%)
 of Net Billings, reducing prospectively to seventeen percent {17°/4)of Net Billings upon reaching sales in
 excess of one million {1,000,000} units in the United States as determined by Soundscan {or its
 equivalent if UMG ceases to use the Soundscan service). Notwithstanding the foregoing, Grantor's share
 of Net Proceeds otherwise payable to Granlor and/or Artist in connection with the Seventh Album shall be
 paid to Granter, Artist (or Artist's designee) and RTW pursuant to the terms of the RTW Letter of Direction,
 subject to the terms and conditions herein.

                 (iO     Seventh Album/ Ex-U.S. Rate. For the avoidance of doubt, the Basic Rate shall
 be twenty-five percent (25%) in connection with UMG's sales, distribution and other exploitation of the
 Seventh Album outside of the United States (through affHiates or other third parties).

           (b)   (i)     Eighth Album Distribution Fee. Solely in connection with the exploitation of the
 Eighth Album in the United States, UMG shall retain a Distribution Fee of seventeen percent (17%) of Net
 Billings.

                  (ii)       Eighth Album / Ex-US Rate. For the avoidance of doubt, the Basic Rate shall be
. ·twent
      y-five
           ·p·ercenf·(2s%)lri connecticinwft1i 's safes
                                          -01i7iG                 .~i
                                                      ,.dfsfribufionna·other·expioltation
                                                                                     .of theElghth
                                                                                                - ..
 Album outside of the United States (through affifiates or other third parties).

         (c)      (i)        ~ lnth & Tenth Album/ Oistributign ,Fee. Solely in connection with the exploitation
 of the Ninth, and Tenth Albums in the United States, UMG shall retain a Distribution Fee of seventeen
 percent (17%) of Net Biflings.

                  (ii}    Ninth & Tenth Album/ Ex-U.S. Rate. For the avoidance of doubt, the Basic Rate
 shall be twenty-six percent (26%} in connection with UMG's sales, distribution and other exploitation of each
 the Ninth Album and Tenth Album outside of the United States (through affiliates or other third parties).

          (d)     0
                      Net Billings" shall me;:in, for .all purposes of the P&D Agreement, gross bllfings in
  connection with the exploftatioc:iof the applicable P&D Albums hereunder, less returns and reserves
  against anticipated returns and credits earned hereunder in the United States. In establishing reserves,
  UMG will take into consideration the sale and returns history of previous Records shipped hereunder as
  weR as that of the Record concerned, SoundScan reports (or similar retail sales reports) and reports from
  UMG's distributor regarding to what extent the Record concerned is "selling through" at retail outlets. For
  the avoidance of doubt, in calculating Net Bitfings, UMG does not take reserves against anticipated
  returns for Records sold In the form of Electronic Transmissions. Notwithstanding the foregoing., Net
  Billings shall also include any reserves UMG liquidates. The foregoing definition of Net Billings shall
. replace Section 1.01. of Exhibit B of the P&D Agreement

 4.       Recoup1J1ent. Notwithstanding anything to the contrary contained in the Kanye Agreements
 (including, without limitation, this P&D Amendment}:

          (a)     Artist's royalty and net profit account pursuant to the Recording Agreement (collectively,
 the "Recording Agreement Royalty Accounr) and the RlW Account (as defined in paragraph 4[b) below)
 which is a portion of the Recording Agreement Royalty Account. shall at all times remain uncrossed from
 Grantor's share of Net Proceeds pursuant to the P&D Agreement (and this P&D Amendment) (the "P&D
 Accou nt"), except as follows: solely in connection with the P&D Albums and following recoupment of any
 and all costs paid Of incurred by UMG on a P&D Album~by..P&DAlbum basis ~ncluding, without limitation
 any marketing costs and/or Third Party Marketing Costs [as defined in paragraph 6 below]), UMG shall
 apply the next Two Million Dollars {$2,000,000) of Grantor's share of Net Proceeds otherwise payable per
 P&D Album to the unrecouped Recording Agreement Royalty Account (inclusive of the RTW Account},


                                                                              Kanye West PD Ame ndment LPs 7-10 (12 021 4) v4 nwfc lean



                                                            Kanye West 9.16.20 Twitter                                                00020
                                 2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 21 of 60




                                                                     4




subject to an aggregate cap of Six Million Dollars ($6,000,000) across all P&D Albums. After the
aforementioned Two Million Dollar ($2,000,000) application of recoupment per P&D Album set forth in the
immediately preceding sentence is applied to the unrecouped Recording Agreement Royalty Account
(inclusive of the R1W Account), any and all future monies in connection with Grantor's Share of Net
Proceeds payable for the applicable P&D Album shall be applied to the P&D Account only.
Notwithstanding ttie generality of the foregoing, for the purpose of this paragraph 4(a): (i) all costs
incurred by UMG in connection •with the Seventh Album shaU be included in costs when determining
rec.oupmentin connection with the Seventh Album herein; {ii}one-half (1/2) of the Execution Advance
{i,&., $1,500,000) shall be included in costs when determining recoupment of costs in connection withthe
Eighth Album herein; and (iii) the balance of the Execution Advance (J&., $1,500,000} shafl be included
when determining recoupment of costs in connection with the Ninth Album.

         {b}     . For the avoidance of doubt, that portion of royalties, net profits, and/or Grantor's share of
Net Proceeds paid into the Recording Agreement Royalty Account by Grantor as set forth in paragraph
4(a) above, and pursuant to the "RTW Letter of Direction (as the same may be amended from time to
time), shall constitute the RlW account {the "RlW Account"). For the further avoidance of doubt
pursuant to the RTW Letter of Direction, the RTW Account shall not be deemed payable until such time
as the Recording Agreement Royalty Account (of which the RTW Account is a portion of) is In a fully
recouped position. No royalties accruing pursuant to the Recording Agreement shall be paid through to
Artist until such time ·as the Record Agreement Royalty Account Is in a fully recouped position, subject
further to the tenns and conditions of paragraph 4(a) above.

5.       T imely .Oel!yery of-Seven,iJl Album. Notwithstanding anything to the contrary contained in tfie
Kanye Agreements (including, without Umitationtthis P&D Amendment), Grantor shall be obligated to
Deliv er the Master Recordings comprising the Seventh Album to UMG within a reasonable time for such
Seventh Album to be comme,cially released by UMG in 2015; such delivery date may only be extended
by mutual approval of the parties hereto.

6.       Marketin•g . Notwithstanding anything to the contrary contained in the Kanye. Agreements
(including, without limitation, this P&D Amendment), solely In connection with its commercial release of
the P&D Albums in the United States, UMG will advance or Incur all costs to third parties in connection
with marketing, promotion, publicity, and advertising, including without limitation, the cost of promotional
Records and Videos that are part of the marketing plan approved in writing by UMG for the P&D Album
concerned {collectively, t.he"Third Party Marketing Costs"); provided, however, that UMG shall be required
to incur Third Party Marketing Costs up to, but not in excess of, an amount equal to twenty-five percent{25%} .
of1he amount of Net Billings that UMG reasonably projects (in UMG's sole reasonable good faith judgmen~
based on UMG 's projected sales less returns and discounts of the P&D Album concerned, and without the
deduction of any reserves) will be earned in connection with its distribution of the P&O Album concerned.
Notwithstanding anything to the contrary set forth herein, all Third Party Marketing Costs hereunder shall be
deemed Advances pursuant to the P&D Agreement and deducted from Net Billings or Net Licensing Billings,
as applicable, in the computationof Grantor's share of Net BiUingsotherwise payable to Grantor hereunder.
                                                                                                           •


7.       Exclusivity . Notwithstanding anything to the contrary contained in the Kanye Agreements
(including, without limitation, this P&D Amendment), during the P&D Term and the period one (1) year
immediately following the expiration of the P&D Term (the "Exclusivity Period•), Grantor shall continue to
furnish the recording services of Artist exclusively to UMG and neither Grantor nor Artist, or any Person
deriving any rights from Granter or Artist, shall at any time, do, or authorize any Person to do, anything
inconsistent with, or which might diminish or impair, any of UMG's rights of exclusivity hereunder
(including, but not limited to the rights and restrictions set forth in section 10 of the Recording
Agreement}. For the avoidance of doubt, the provisions of paragraph 2 of the P&D Agreement shall apply
hereunder. ·

8.       Letters of Direction . UMG will honor letters of direction from Grantor (in a format approvedby
UMG) to pay third party record royalties and mechanical royalties to producers, remixers and sample
licensors due in connection with P&D Album sales and exploitations. For the avoidance of doubt, UMG
shall not honor any letter of direction from Granter to pay advances to third parties.


                                                                           Kanye West PO Amendment LPs 7-10 (12 02 14) v4 ""' f clean




                                                         Kanye West 9.16.20 Twitter                                                 00021
                                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 22 of 60
•




                                                                                5




     9.       Audit UMG acknow ledges its rece ipt of Grantor's intent to audit the Recording Ag reement
     account ing and roya lty statement s rendered for the periods commen cing January 1, 2010 through
     December 31, 2013 (the •Audi t''). UMG hereby agrees to a prospective extens ion of the contrac tual time
     to commence action, and a prospective tolling of the statute of limitations (whether contractua l, statutory,
     or otherwise) if applica ble, with tespect to Grantor's claims relating to those royalty statements rendered
     by UMG in co nnec tion with the Audit By provid ing th is tol6ng agreement , UMG is not agree i ng that any of
     the iss ues raised in the Audit are valid o r that UMG owes any additional amounts in connect ion with the
     Audit. the royalty statements or otherwise . This to lling agreement wiU expire, unless further extended, on
     March 31, 2015 , and doe s not extend or revive any limita tions period (whether contractual, statutory, or
     otherwise) that have already expired as of June 12, 2014 , and does not affec t or limit any claim or
     defense that may already ex ist, includjng, without limitation, those based upon principles of estoppel ,
     waiver and laches and/or re lating to a previously lim itatio ns period that may have already exp ired as of
     June 12, 2014 .

     10.       Miscellaneous .
                                        .
              (a)    The part ies hereto , or constitute e ithe r party the agent .of the othe r, and neither party shaO
     become liable fo r any representation , act or om ission ot the other which is contrary to the provisions of
     this paragraph 10(a) .

                 b}      Th is wr iting sets fo rth the entire understanding between the pa rties hereto with respect to
    · the su ~ect ·matter he reof, an no m ificatlon , amendmen t or waiver oflfi1s aocumerit snalll>e6Tnai-n___       g                             _
      upon eithe r party hereto unless confirmed by a written instrument signed by an authorized signatory of
      the party sought to be bound . No waiver of any prov ision of , or waiver of a default under this P&D
      Amendment or any fanure to exercise rights hereunder shall prejudice the rights of either party thereafter ,
      no r shall it form prece dent tor the fut ure .

               (c)     Except as expressly or by necessary implication mod ified hereby, the P&O Agreement
     and au provisions thereof are hereby ratified and affirmed as being in fu ll force and effect, without
     limitation or exception .

              (d)      This document may be signed in co unterparts , and may be executed and defivered by
     facsimile, electronic mail (as a scanned attachment or pdf. file), which when taken together vtill have the
     same effect as if signed it Its orig inat form by all the parties .                          '

                                                                         Very truly yours ,

                                                                         DEF JAM RECORDINGS ,
                                                                         A DIVISION F UM RECORDI GS, I




     AGREED AND ACCEPTED :                                                        ,

     GETTING OUT OUR D EAMS 11,LLC.

     By: ---         - --~--     · ----:--            -
               An Authorized Rep      sentat ive


     Kanye West




                                                                                       Kanye West PO Amendment LP&7-10 (12 02 14) v4 nw rclean




                                                                     Kanye West 9.16.20 Twitter                                              00022
                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 23 of 60


    •




                Agreement made as of the 13t'i day of April , 2005, by and between ROC-A-FELLA
        RECORDS , LLC ("RAF'), at Worldwide Plaza , 825 Eighth A\ •enue, New York, New York
        10019 and ROCK THE WORLD , LLC. ("Gran tor") cio West Entertainment Services. Inc., 1775
        Br oa dway, 23 rd floor, New York, New York 10019~ Attn: Louise West, Esq. and Ronald
        Swe eney, Esq.

        X.     PREFACE

               WHEREAS, Grantor and RAF have previously entered into a recording agreement (the
•
        •lcurrent RAF Recording Agreement") \.\·'ith respec t ro the exc1usive rec ording services of Kan ye
        West (..Artis<'' ), dated as of t\ug ust 13, 2002, as amended, and in full force and effect as of the
        date hereof; and the parties _hereto agree that suc h Current RAF Reco rdin g Agreement is hereby
        deemed supercede d in all respects by this agreement between ·the panies.

             NOW, THEREFORE, IN CONSIDERATION    OF THE MUTUAL PRE:MISES,
        COVENANTS AND PR01-1ISES SET FORTI-I BELOW. IT IS HEREBY AGREED AS
        FOLLOWS :

        1.     TERM

                1.01.    The term of this agreement (the ''Term") will begin on the date of the
        commencement of the Current RAF Record ing Agreement and shall continue, unless extended as
        provided herein, for a first Cont:r~cc Period (sometimes referred to as the Initial Period") ending          11



        on the earlier of: (a) twe lve (12) months after the delivery to RAF of the last Master Recordings
        th at are required to be delivered hereunder in fu lfillment of the Min1mum Recording Obligation
        during the Initial Period; or (b) nine (9) months after the initial commercial relea se in the United
        States of the Album required to be del1vered hereunder in fulfillment of the Minimum Recording
        Obligation during the Initial Period. No twjthstanding anything to the contrary contained herein,
        the months of December shall not be included when computing the ending date of the Initial
        Period.

                1.02.    (a)   Gr~ntor grants RAF six (6) separate options to extend the Tenn for
        additio nal Contract Period s (sometimes ref erred to as "Option Periods 11). RAF may exercise
        each of those options by sendi ng Grantor a notice at any time befo re the expiration of the
        Contract Period then in effect. If RAF exercises such an option t the Option Period concerned
        will commence upon the end of the current Contract Period (or , if RAF so advise s, such period
        \vi)l begin on the date of such exe rcise not ice) and end on the earlier of: (i) twelve (12) month s
        after the delivery to RAF of the last Master Recordin gs that are required to be del ivered
        hereunder in fulfillment of the Minimum Recording Obligation during such Option Peri od; or (ii)
        nine (9) months after the initial commerc ial release in the United States of the Album required to
        be delivered hereunder in fulfillment of the Minimum Recording Obligation during such Option
        Period . Grantor hereb y acknov,1Jedge s that, pri or to the date hereof, RAF ha s previously , timely
        and properly exercised its option to exten d the Term of Lhe Current R ..\.F Recording Agreement
        for the first Option Peri od during which Grantor is obligat ed to deliver and RAP is entitled to
        receive delivery of the second Album of the Minimum Recording Obligation {the ··second
        1\lbu1n") (i.e., five (5) Option Periods remain as of the date hereo f). Not\\'ithstanding anything to
                                                                          1                                                           ----~
                                   J:\lDJ- Lcgal\McMillan\wpdata\Ka.,ye West\Kanye West_Ncw_Recording_Agreementv3.Goc                  f --Zt

------                         - ·- ------                    Kanye West 9.16.20 Twitter
                                                                                             - - -~ - ---                 -   00023
                                           2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 24 of 60
,r 52)



         ,        )




             the contrary co nta:ined herein, the months of December shall not be included when computing
             the ending date of any Option Period.

                               (b)    No twitbs tancting anything ro the contrary con taine d in thi s paragraph 1.02,
             if RAF has not exerci sed its option lo extend the Term for a further Cont rac t Period as of the date
             on which the then-current Contrac t Period (the "Current Contract Pei:iod") would otherwise
             exp ire , then the following proce dure shall apply: (i) Granto r shal) send RAF a wri tten notice (an
             "Option Warn ing" ) stating that RAF has not yet exercised such optio n ; (ii) RAF shall have the
             right to exercise such op tion at any time until the date (the "Extended Option Date") which is
             thjrty (30) days after jts recejpt of the Optjon Warni ng; and (iii) the Current Contract Period shall
             co ntinue until the earlier of (A) the Extended Option D ate, or (B) the date of RAF's written
                                                    1
             no tjce (the "Terntination Notice ' to Gran tor that RAF does not wis h to exercise such optio n .
                                                     )


             Nothing contained herein shall limit RAF s righl to send a Termination Notice to Gran tor at any
             time, nor limit RAF' s right to exe rcise an option at any time if Grante r fails to send RAF an
             Option Warning in acc ordan ce with this paragraph 1.02(b).

             2.       RECORDJNG OBL IGATION

                     2.01. RAF here by eng ages Gr antor to furn ish the exclusive services of A.rti st to deliver
             to RAF Master Recordings as prov ided for herein , and to furnish the serv ice s of individual
             producers to produce such Master Record ings. Gr antor warran ts that during the Term Artist
             sha]l perform for the purpose of making Pho nograp h Records exclusively for Grantor and RAF .

                     2.02. Du ring each Contr act Period, Artist wil] perform for and Grant or will record and
             deliver a mjn imum numb er of Master Record ing s ("Minimum Recording Obligation ") speci fied
             in the following schedule:

                                Contract Period                   l\t1in imum R~corq}ng Ob}j_gatjon
                                                                                                                          •

                                Initial                                   "The Col lege Drop out' ' Album
                                Firs t Option                             One (I ) Album
                                Second Option                             One (1) Album
                                Third Option                              One (1) Album
                                Fourt h Option                            One (1) Album
                                Fifth Optio n                             One ( l ) A lbum
                                Sixth Option                              One {1) Al bum
                                                                                                                                           .
                                                                                                                              0
             Grant<,r has previously delivered to RAF the Album (the "Firsl Album             in satis faction of the             )


             Minin,urn Record ing Obl igati on for the Initi al Contract Peri od entit ]ed 'The College Dr opo ut"
             Album .                                                                                                                           .

             3.       PROCEDURE$

                      3.01. Gr antor shall be responsib le for coordinatio n of reco rding sessions and Grantor,
             Arti st and the jndividual producer s shall render their services subjec t to the terms an d condjtions
             hereof to the be st of their ability and in accordance with first-class standar ds of performance for
             the production of Master Re cordings in the Phonograph Record industry .



                                                                      2                                                                                    - --
                                                                                                                                                             .,,,
                                         J :\lDJ- Lega1\.~1cMillan\wpdata\Kanye Wes t\Kanye We st_New_R.eoording_Agreement v3.doc                            j,,C.'
                                                                                                                                                           _:~--:r
                                                                                                                                                               t'--1

                                                                   Kanye West 9.16.20 Twitter
                                                                                                                   - - ---            --           00024
S 01 ::i2·,,                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 25 of 60




  ,,     .           )




                        3.02. Prior to making each Recordin g, Grantor shall designate and submit to RAF for
               RAF's approval each of the fol lowing ''Recording Elements' ', before proceeding furthe r: (a)
               selection of the individual producer(s) of the Master Recordings hereunder, (b) selection of
               Compositions to be recorded , (c) specjfication of accompaniment, arrangement and copying
               services , and (d) selection of date s of recording and stu dios where reco rding is to take place. At
               least fourteen (14) days pri or to the date of the f1rst reco rding session for the recording of any
               1'-1.a
                   ster Rec ordings , Gran tor will submit to RAF for its written approval, a written proposed
               budget (the "Pro posed Budget '') settin g forth, in itemized detai], all anticipated R ecord ing Costs .
               Without limita ti on of the foregoing ob ligation to subrrut a budget and/or of RAF 's right of
               8pproval \Vith respec t to each c}ement thereof, an aggregate budget amount of no greater than
               ejg hty per cent (80% ) of an amo unt equal to the applicable Recording Fund shall not be
               rnsapproved by reason of its overall am ount with respe ct to each Album of the Mirumum
               Recording Obligation hereunder. In consu ltation with Grantor and subjec t to Artist's prior
               profes sional commitments , the bool--Jng of all studio time wi]l be don e by RAF . Grantor shall
               notify the appropriate ]oc al chapter of the American Federation of Mu sicians ("AFM") in
               advance of each recordin g session. Gran tor sha ll allow RAF 's repre sentatives to attend all
               recordi ng sess ions hereunder at RAF 's non-rec oupable expen se, unless such representatives are
               producers en gaged by RAF pur suant to the provisions of paragraph 10.06(b) below (in wruch
               e\ ent the prov isions of said paragraph shall apply ), ef!,ginee rs. remixers or otherwise engaged in
                 1


               the recording pro cess.

                        3.03.      With re spect to M aster Re cordings hereunder, Granter shall simul taneous ly
               deliver to RAF stereo mixed down tape ma sters of the original multi-track recordings which are
               of a quality refl ecting then-current "state of the an" analog and/or digj ta1 recording techniques
               and a fina l two -tra ck equalize d tape copy of such reco rdings , toget her with the follo wing : (a) two
               (2) safety copies of the multi -track recordings and so-called ''clean" versions of each Master, and
               (b) the following additi onal mixes of each Master Reco rding to be embodied on the "A-Sidet' of
               the first Single to be relea sed in connection with a particular Alb um hereunder , if any such
               Single is to be so rele ased : (i) Album mix (jns trumental ), (ii) 7- inch Single mix for TV , co ld
               ending, (iii ) 7-inch Single mix for TV (instrumental and background vocals onJy), cold endi ng ,
               and (iv) ~ cappeJla versions (i.e., vocals only) . It is exp ressly agreed that RAF will not reduce
               the Recording Fund for a particu lar Album by the Recorrung Costs incurred with respe ct to the
               delivery m ateria ls required solely under thi s paragr aph 3.03(b) with respect to the first Single to
               be rele ased with respect to such ,.\lburn , if any . Such stereo mixed do\vn tape mast ers sha ll be
               satisfa ctory for the production of reference discs · for Ph onograph Record man ufactu ring ,
               equalized tap e transfers for cassette manufacturing, digi tal tr ansfers for compact disc and digital
               cas sette manufactu ring, and such elements of fu ture technol ogy as may hereinafter be utilized in
               the Phonograph Re cord indu stry. Up on RAF 's reasonable reque st, Granto r shal l re-recor d any
               Comp osition until a technically satisfac tory Master Recordin g shal l have been obtained;
               however, notwithst anding anything _ to the con trary expre ssed or implied in the preceding
               sentenc e, each Maste r Re cording delivered hereund er shall embody performances by the Artis t
               that (a) are "firs t class" (as that term is understood in the re cord industry), (b) are at least of the
               quality of the Artis t's prior recorded performances and (c) embody performances of
               app roximatel y the same nomber of Controlled Compositions as are performed on prior
               Phonog raph Record s hereund er. All tapes and work parts of whatever nature (including, without
               limitati on, multi-tra cks, out-takes or other tracks recorded during the Tenn) shall be delivered to
               RAF conc urrentl y wit h delivery of the foregoing items u.nder this paragraph 3.03 or maintained
               at a recordi ng st udi o or other location designated by RAF in RAF's name and subje ct to RAF's
               contro l .
                                                                                   3                                                               -- ·
                                            J:\lDJ- Legal\M cMillan\v.•pdata\Kanye West\Kan ye West_Ne w_Rec ording_Agree men t v3.d oc       ··..·;.-I-
                                                                                                                                                      ...
                                                                                                                                          ,
                                                                                                                                          .
                                                                                                                                                  /• ,_,,,.t' .
                                                                                                                                              )'--- ~/




-----------                               - ·-· ·
                                                                      Kanye West 9.16.20 Twitter                                  00025
                                          2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 26 of 60
52)




      '         )




                     3.04. Grantor shall furni sh RAF in writing with all information, consents and clearanc es
           required for the recording, manufacture and distributjon of Phonograph Records hereunder
            1ncluding, without ]imitation, all lic enses in respec t of "Embodied Copyrighted Materials'' (as
            defined in paragraph 10.05 below)) the label copy (inc]uding song titles and any subti tles), names
          · of composers and lyricists, com plete publ isher line, mu sic performing rights organizations ~ .
            BMI, ASCAP, etc.) , timings, any credits to arra .ngers or accompanists, names of engineers, list of
            musicians with instruments played, list of all vocalists (and whe ther the vocalist is a featured or
            backgro und ·vocalist), exact recording date(s), stu di o location(s), album liner credits, and any
            informat ion requi red to be submitted to unions, guilds or other third partie s. Not\.\ithstanding the
            foregoing, Emb odied Copyrighted Mat erials shall not include materia} embodied solely by RAF,
            The Island Def Jam Music Group or third parties engaged by RAF subsequent to Grantor's
            satisfac tory delivery to RAF of such Master Reco rd ing(s) pursuant to the terms here in .

                    3.05. Subject to the terms of par agra ph 10.12 below, as bet\veen Grantor and Artist, on
           the one hand, and RAF, on the other hand, RAF shal l be responsible for preparing the actual
           papenvork in con ne ction with all mechanical licenses and sampl e clearanc es required to be
           obtained from the copyright proprietors of Compositions embodied on Recordings to be
           delivered to RAF hereunder; provided that RAF' s fai)ure to prepare any such paperwork in any
           instance shal l not be deemed a breach of this agreemen t. No twithstanding anything to the
           contra r y contained in the pre ceding sentence or elsew here in this agreem ent, Grantor and Artist
           shal] be solely respon s1ble fo r securing and de}jv ering to RAF fully-executed copies of any and
           all license s 1n re spect of Embodied Copyrighted Materials in connection with the Rec ordings to
           be delivered to RAF hereunder .

                    3.06. Artist's performances her eunder shall be reasonab ly consistent in con cept and
           style, and each Master Recording del ivered hereunder will be similar in ·general artistic concept
           and style to Master Record ings previously delivered hereunder. Grantor further agrees that none
           of the followi ng sha ll apply in fulfillment of the Minimum Rec ordi ng Obligation without RAF's
           prior written consent: so-calle d "live" Rec ordings; Multiple -Record Album s; Joint Recordings;
           instru mental Record ing s; or Recordings wh-ich were not made in compliance with the provis ions
           of lhis agreement. Without Jimiting the generality of the foregoing, any Multiple-Record Album
           del ivered hereunder sha11 be deemed a single Album for the purpo ses of product delivery and
           pa )1J1Jentof Ad\ ances. RAF agrees that it shall not requi re Grantor to de1iver any Multip1e-
                            1



           Record Album or Joint Recording as part of the Min i mum Recordin g Obligation hereunder.

                    3.07. If Grantor or Artist shall for any reason \Vhatsoever, unles s caused solely by the
           acts or om issi ons of RAF or The Island Def Jam Music Group, del ay the comme ncement of or be
           una vai Iable for any recordi ng sessions for the Masters, Gran tor shall, upon RAF' s demand , pay
           RAF an umount equal to the expenses or charges paid or inc urred by RAF by reason the reof.
           RAF ma)'·, witho ut limiting RAF 's other rights and remedies, deduct that amount from an y and
           all monies otherwis e payable to Grantor or Anist hereunder (excluding mechanical ro yaltie s
           payable hereunder).

                    3.08 . RAF may, at its election. discontinue any recor d1ng sessions for any Master
           Recording s hereunder if in_RAF 's rea sonab le, good faith judgment the Recording Costs incurred
           or to be incurred will exceed one hundr ed and ten percent (110%) of the approved recording
           budget (excluding any in-pocket Advances) or if the Master Rec ordings being produced wil l not
           conf onn to the requirements set forth herein.
                                                                             4
                                      J;\lDJ - Legal\McMi!Jan\wpdata\Kanye \Ves1\J(anye West_New _Recording_Agreement v3.doc



                                                                  Kanye West 9.16.20 Twitter                             00026
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6    Page 27 of 60




•         I




    4.        DELIVERY PROCEDURE

            4.0 1. (a)    (i)     Each Album of the !\.1inimum Recording Obligation shall be
    deljvered to RAF no later than one hundre .d ejghty (J 80) days following commencement of the
    applicable Contract Period heret1nder.

                             (ii)    Not\vith standing anytmng to lhe contrary con tained herein ,
    includi ng w1thout limita tion , paragraphs 4.01 (a)(i) and 12.01, del ivery of all Master Recordings
    and other materi als required to be physical ly delivered to RAF (accompanied by 'all related
    artwork, credits, sample, co-p roducer and side artist information , if applicable) in respect of the
    Second Album shall be de.livered no Jater than May 24, 2005 (the "Target Date"). For the
    a, 1oidance of doubt , the parties agree tha t sa tisfa ctory and timely deli, ,ery of the Second Album
    by the Targec Date is a n1ateriaJ indu cemen t to RAF's entering into thj s New RAF Recording
    Agreeme nt and is of the essence .

                        (iii)   Reference is made to the amendme nt to the current RAF Recording
    Agreement dated as of May 19, 2004 between RAF and Grantor (the "Compi lation
    1~mendment"). For the avoidance of doubt, Gran tor h_ereby ratifies and affirms the tenns of the
    Compilation Amendment and agrees to deliver the Comp ilation Album (as defined therein) to
    RAF by September 30, 2005.

                   (b)     Granter will deliver to R-AF, simu ltaneously 'w'ith the delivery of the
    Ma ster Recordings for each Album of the Minimum Recording Obligation, "camera -ready "
    artwork embodying Grantor's Symbo l for use by RAF in acco rdance with the provisions of
    paragraph 5.01 (b)(~vj) bel ow .

                     (c )    No twithstanding anything to the co ntrary expressed or implied in
    paragraph 4.0l (a) above, if Artist is per fonning on a tour co nsisting of at least fifteen (15)
    co111DU t ted tour dates within one hundred and twenty ( 120) days fo llow ing the commercial
    release of any Album of the Minimum Re cording Obligation, and the perl'onn ance ·of such tour
    would preven t or delay Grantor from de livering the applicab le Album of the Minimum
    Recording Ob}jgation 10 RAF within the applic able time period se t fonh here in, Granter shall not
    be deemed in breach of thjs agreement solely as a result of the performance of such tour .
    Notwithstanding the foregojng and for the avoidance of doubt, no Album of the Minimum
    Recording Obligati on shal l be de livered to RAF Jater than two (2) years fo llowing delivery of all
    Master Recordi ng s require d to be delivered p ursuant to Articles 3 and 4 hereof with respect to
    the pr e\·ious Album of the M inimum Recording Obligation.

            4.02. Sat isfactory complet ion by Grantor of the procedures in Artic le 3 and thi s Article
    4 sh'1ll be among the nec~ssary conditions 10 determine whether any Recording has been
    de]jvcred within the mean ing of this agreement. RAF 's electio n to make a payment whi ch was to
    have been made upon delivery of Record ing s or release such Recording shaJI not be deemed to
    be its acknowledgm en t that such delivery was properly made, and RAF shall not be deemed to
    have waived either its right to require such comp lete and pr oper perfonnance thereafter or it s
    remedies fo r Gr antor 's failure to perform in acco rdance herewith.

           4.03 . No Master Recording s delivered hereu nder shall have been recorded earlier tha n
    six (6) months prior to delivery of such M aster Recording s to RAF, nor shall any Master
                                                             5
                                J:\lDJ- Leg al\McMilJa."'l
                                                        \w pdata\Kanye West\Kanye West_Ncw _Rc cordrng_Agreement v3.doc



---------                    --- --------                   Kanye West 9.16.20 Twitter
                                                                                         ·- ·- ------
                                                                                               ..
                                                                                                                    --   00027
 52)                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6     Page 28 of 60


·-·   -----        -
       ,




           Recordir1g embody any Compo sjtion \Vl1ich has been prev io usly recorded by Artis t (~ hether as a                           1


           group or an indiv idual ) (ex clud ing any so -ca lled "demons trat ion" rec or ding s \vhjch have not
           been com .mercially exp1oited or manufactu red in any quantity be)'Ond a reasonable number of
           duplicates for demon stration purposes only) . Grantor shal l not comme nce reco rding any Album
           prior to ninety (90) days after delivery to RAF of Ma ster Recording s constjtut1ng the
           immediately preceding Album.

                  4.04. (a)         RAF shal l sen d Gr antor written notice of                                   the date which RAF deems to be
           the applicab le del i·very date of Master Recordings hereunder.                                          If Grantor disputes the date of
           such notice, Grantor shall give notice in writing to RAF within                                         thiny (30) days of RAF's notice
           to Grantor. Grantor's failure to so notif) RAF shall be deemed
                                                               1
                                                                                                                   Grantor 's acce ptance of the date
           contained in RAF's notice .

                           {b)     lf Granto r has not received any notice from RAF pursuant to paragraph
           4 .04(a) above \vithin thirty (.30) days after the date Grantor deems to be such applicable delivery
           date , then Granter shall notify RAF within ten (10) days after such thirty (30) day period of the
           date Grantor deems the applicab le delivery date . RAF shall have the rig ht to object to suc h date
           within thirty (30) days after receipt of Grantor's no tice.

                            (c)     If either party objects to the da te contained in the notice given by the other
           party, RAF and Gr antor shall mutua]ly and in good faith agree in writing on the date to be
           deeme d the delivery date. If the parties do not reach such agreement or if neither party gives
           notice of the delivery date of Master Re cord ings as provided above earlier than thirty (30) days
           prior to the date of initial release in the United St ates of such Master Rec or dings , then the
           delivery da te of such Album shall be deemed to be thirty (30) days prior to such date of initial
           rele ase for the purposes of determining the la st day on which RAF may exerci se its option for the
           next Contract Period .                                                         ·

           5.      RlGHTS

                      5.01. (a)        All Master Recordings recorded during the Tenn \Vhich ··embody the
             performances of Artist, from the inception of the recor ding thereof, all artwork created for use on
             or jn connection with Ph onograph Records or other derivatives of suc h Master Recordings
             including, w1thout J;mj t.abon, for use in advert1s1ng and Artist \Veb sites ("Artwork") and
             including, without limitation, Mobi le ~la teria}s shall be deemed '1works made for hire" (or RAF.
             All such Ma ster Recordings, from the inceptio n of the recording thereof, and all Phonograph
             Records and other reproductions made therefrom, together with the performan ces embodied
             therein , and a11Anwork, and all copyrights there in and thereto, and all renewals and extensions
             thereof , shal l be entirely R.AFs property , free of any claims whatsoever by Grantor, Artist, or
           · any other Person, throughout the world and in perpetuity . Ac cordingly , RAF shall have the
             exclusive .righ1 to obtain registration of copyright (and all renewals and extensions) in those
            Master Recordings and in al} Artwork and M obi le Materials, in RAF 's name, as the owner and
             author rhereof. If for any reason any suc h Master Re cor ding( s) or Artwo rk are deemed not to be
             "works made for hire ", then Grantor and Arti st hereb ) irrevocab ly assign to RAF aII of Grantor' s
                                                                                          1


             and Artist's right, title and interest in and to suc h Master Recordings, Artwork and Mobile
            Materials (including, without limi tat1on, all copyright therein , and all renewals and extensions
             ther eof) in perpetuity throughout the ,.vorld. Without lim iting the generality of the foregoing,
            R.AF and its subsidiaries, affiliates , licensees and designees shall have the sole and exc lusive
            right, througho ut the \Vor]d and in perpe tuity, to manufacture andlor distribute Records, by any
                                                                    6
                                       J:\IDJ-Legal\Mc)l.1illan   data\Kanyc \\ 1 est\Kanye Wes~ew_Re cording_Agrecment v3 .doc
                                                              \v,1p


-- ----                   -- - ···- -- ----                                         -- ····-
                                                                   Kanye West 9.16.20 Twitter
                                                                                                     ..   ·-·--
                                                                                                                                                 00028
52)                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 29 of 60
  •




          •



      method(s ) now or hereafter          known emb odying all or any portion(s)                                     of the performances
      embod1ed on such ?\1aster Rec ord1ngs and/or all or any porti on(s) of any such Artwork and
      Mobile Materia ls; to pub licly perform su ch Records; to imp ort, expo rt, sell, tran sfer, lease,
      license, tr ansmi t, rent, dea1 in or otherwis e dispose of or explo it such Ma ster Recordings,
      Artwork , Mobile Materi als and Records deri ved there from throughout the wor ld under any
      tradem arks, trade name s or 1abe1s designat ed by RAF; to ed1t or adapt such Master Re cordi ngs,
      Mobile Materials and/or Artwork to conform to the technologica l or comme rcial requirements of
      Phonograph Recor ds in various form ats now or hereaf ter known or deve lope d, or to elimi nate
      material v.-  ·hich might subjec t RAF to any ci vi ] or criminal actio n; to ex p1oit such Master
      Record ings for background mu sic, synchro nization in motion pictures and telev ision ' soundtrack s
      and other similar pu rpose s, jncluding , with out limi tat ion , use on tran sporta tio n faci litie s, \\•jthout
      any additional p2yments to Artist or Grantor other than as express ly set forth in paragra ph 7.06
      hereo f ; or, nOt\-vjths tanding the prov jsjons of this agreem ent , RAF and its subsi djari es, affi liates
      and licen see s may, at their elec tion , delay or refrain from doing any one or more of the
      for egoing . Wit hout limitin g the generaJity of the foregojng, it is acknowledged and agreed that
      the provis ions of this parag raph 5.0 1(a) shall nor be co nstrued co grant RAF any owne rs hip rig hts
      in or to the und erlying Composi tions embod ied on the ?\.faster Re cor dings hereu nd er . Granto r
      will cause Artist to gra nt to RAF the .first right of Rlfu&al aRd mat ching right to acquire the
      exc lusive world,v ide cxp loitat 1on rights to the "M obil~ Ma terials" defined in paragraph 13.13 of
      this agreement, in eac h instance, at the end of the term of each of Arti st's current exclu siv
      arrangements wi th trur d p artie s with respect to such rights.

                       (b)      No twithstanding anything to the contrary contain ed in this agreement,
      wit h r espect to sales of Re cords ;n the U nited State s during the Tenn (unless otherWJse expres sly
      set forth herein ):

                              (i)    During and af ter the Term , RAF shall not , without Grantor' s prior
      written con sent, rele ase any so-calle d "outtakes.. (i.e ., preliminary or unfinished M aster
      Rec ord ing s) recorded hereunde r .

                               (ii)   E xcep t with respect to promotjonal Records, Audio-Visua l
      Recordjngs or Records used in connec tion v..:ith publ ic transporta tion carrier s or facilities and
      cons um er-created or -se lected comb ina tions of record ings, RAF shall no t, durin g any one (1 )
      cale nda r year of the Tenn, coup)e more than two (2) Master Recording s delivered he reunder
      with Mast er R ecord ings not embod yjng Anist' s perf onn ances with out Grantor 's written con sent,
      which sha11not be unrea sonably wi thheld .

                            (iii )  D uri ng and after the Term , RAF sha ll not , with out Granto r 's prior
      written consent >use Master R ecording s delivered hereund er on pr emium Re cords pr odu ced for
      use in promoting the sale of merchand ise or comme rcial services other th an Phonograph
      Re co rds.

                                 (iv)   RAF shall not , with out Grantor' s prior written co 11sent,
      \Vhi c h sha ll not be unreas onabl y ,vithheld , rele ase as a Budget Rec ord any Album de livered
      hereunde r as part of the M.inimum Record ing Obligation unti1 the earl ier of (the "H oldback
      D ate"): (A) eighteen ( 18) month s after t.he ini tial rele ase of such Album~ or (B) six (6) months
      after the relea se of any AJbum as a M id-Pri ce Recor d, provided. howev er, that if any such
      B udg et Reco rd is so re)eased by RAF pri or to the HoJdback Date without Grant or 's consent,
      RAF shall, as Grantor's sole remedy in such event , accrue to Grantor 's account here unde r the so-
                                                                            7
                                                                                                                                                   ..,,•
                                     J :\IDl - L:gal\Mc Millan \wpd ata\Kanye We st\Kanye We sL New_Reco rrling_Agr eement v3.doc               , •   •
                                                                                                                                               .-.·'...

----------                      -···~
                                   - ---------                 Kanye West 9.16.20 Twitter
                                                                                            -                                          00029
                                               2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 30 of 60
52 ,',




         •




             called "top -line" basic royalty rate set forth in paragraph 7.02 below (pro vided, that if such
             Album has been previou sly released as a Mid-Price Re cord in accordanc e with the provisions
             hereof , the royalty rate ~•ith respect to 'tvljd-Price Records sh~l instead apply ) 1 then RAF shall
             not be deemed to have b re ached the terms of th.is subparagraph.

                                         (v)    RAF shall not, without Grantor 's pri or writt_en co nsent , which shall
             not be unreasonably withheld, release as a Mid-Price Record any Album delive red hereunder as
             pan of the Minimum Recording Obligation until twelve (12) months after the initial reJea se of
             such Album provjded , however , that if any such Mid -Price Record is so relea se d by RAF during
             such twelve (12) mon th period and RAF accrue s to Gr antor's account hereunder the so-called
             ''top-line' ' bas ic royalty rate set forth in paragraph 7.02 below , then RAF shall not be deeme d to
             have breach~ the terms of this sub parag raph.

                                    (vi)    RAF shall not sell Records derived from Master Recordings
             hereunder as "cut- outs" during a period of t\Vcnt)'-four (24) months from the date of initjal
             United States release of such Records.

                                        (vi i) RAF shall not, \Vithout Grantor's prior written consent, Jjcense any
             Mast er Recording s delivered hereunde r (A) for synchronization in any motion picture or
             television producdon and/or (B) in connectjon with any advert jsements for products, services,
             re]jg ious or politica l causes (other than Phonogra ph Records or Artist's career} .

                                      (viii) RAF shall meaningfully consu lt with Granter with res pect to the
             "A" and "B " side of eac h Single , if any, derived from any Album of the Min.imum Rec ord ing
             Obligation relea sed by RAF, provided however, thal RAF ' s decision with re spect thereto shall
             contro l and pro vi ded further that any inadverten t failure by RAF to so consult with Gran tor shall
             not be deemed a breach hereof.

                                     (ix)    RAF sha ll meaningfu11y con sult with Grantor with respect to the
             injtia1 marketing plan and initial United States commercial release date with respect to each
             Album of the 1vfinimum Recording Obligation, provided however , that RAF's decision with
             respect thereto shal) control and pro vided further that any inadvertent failure by RAF to so
             consult with Granter shall not be de emed a breach hereof.

                                      (x)     The initia J release of each Album of the Minimum Re cording
             Obligat ion hereunder shall be on a label designa ted by RAF generally as a label for the majo rity
             of top artist s of com parable style.                                                  ·

                                     (xi)      (A)     During the Term, RAF shall no t, without Grantor's prior
             ,vrittcn conse nt , which sl1all not be unreasonably withheld, release a "Gre atest Hitsr' compilation
             A}bum (each, a "GH A}bum") consisting entirely of Artjst's Master Recordings recorded
             hereunt ier. provided that Grantor 's roya lty account is in a recouped position. Notwithstanding
             the fore going, and for the avo idance of doubt, RAF shall not release more than one (1) GH
             Album during the T erm, without Grantor's prior written consent. In the event tha t RAF requests
             that Granter cause Artist to record and deliver to RAF new Master Re cor dings ~in excess of the
             Minimum Rec ording Obligation hereunder , for inclusion in a GH Album , the parties here to
             agree to negotiate in good faith with respect to the budget for such new Master Recordings.

                                                (B)          If1duri ng the Tenn (an d subject to the provisions of
                                                                                  8
                                            J:\lD J- Legal\McMillan\wpdata\Kanye West\Xanye Wes t_New_Re co rding_AgreemenL v3.doc

                                                                       Kanye West 9.16.20 Twitter                              00030
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 31 of 60




..   •




         paragraph 5.0l(b)(xi )(A) above), RAF elec ts to relea se one (1) or more GH Album (s), then RAF
         shall su bmit to Gran to r a written proposal of the Mas ter Rec ordings reco rded here under to be
         jnc1uded on such GH AJbum, and Gr antor shall have the ri gh t to objec t to .any or all of the
         Mas ter R eco rdjngs proposed by R,i\F and to recommend alternative Master Recordings to be
         include d v/2thin seven (7) business day·s after Grant or's recei pt of RAF's prop osal . In no event
         shall Granto r hav e the right to object to any Ma ster Recording embodied in a Single \Vhich
         achieved a position in the "Top 100'' ch art of any national tr ade public atio n at any time prio r to
         the initial release of such OH Album . If Gr antor does so objec t to the inclusion in any such GH
         Album of any Master R ecordings propose d by RAF> each of RAF and Grantor ,sha ll selec t
         one -half (1/2 ) of the Master Recor dings so disput ed, prov jded that jf the number of disp uted
         Master Record1ngs is an odd number , RAF shal l have the right to select one more Master
         Recording than Grant or. If Grantor doe s not objec t to any of the Ma ster Recordi ngs propo sed by
         RAF, or doe6 not respond wit hin said seven (7) busi ne ss day period, the Ma ster Recordings
         proposed by RAF shall be inclu ded on such GH A1bum.

                                 (xii)   RAF sha ll no t, V•.'
                                                           ithout Grantor's prio r writt en conse nt , release or
         othenvise expl o1t any so-called live Recordings , joj nt r ecordj ngs or demonstration recor dings.
         For purposes of clarifj cation) "joint recordings►, shall not include Arti st 's Master Recordin g
         emood yin g a side ani st perform ance by another recor ding aitist.

                                   (xii i) RAF shall not re lease any Album hereu .nder throug h a record club
         until six (6) m ont hs after the initial release of the appl icab le Album in the Un ited Sta tes.

                                   (xiv) Wjt h respect to sale s of Rec ords outs ide the Unite d States, RAF
         will request its licens ees outside the Uni ted States to com ply wit h the provisions of this
         paragraph 5.0l(b)(i) , (ii ), (iii) and (vii); if Gr antor not ifies RAF of sales of Records ou tside the
         Unit ed States in viol ation of the pro visions of this para graph 5.0l(b)(i), (ii), (iii ) and (vii), RAF
         will inst ruct its licensees to disconti nue such violativ e snles, but neither RAF nor its licensees
         shall have any liability by rea son of such sales occurring prior to R AF's rece ipt of such notice,
         and RAF shall have no li abilit)' by re ason of such sales at any time .

                                   (xv) l n connectio n with the initial release of each ..\Jbum of the
         Mjnim um Recor ding Obli gation, Gran ter shall have the right to consul t with RAF regar ding the
         preparation of the Anw ork and the right to approve suc h Artwork, provide d that such approval
         shall not be unreasonab ly \.Vilhheld, it being acknow ledged and agreed that Grantor 's withho lding
         of such appro,•a l base d on its reque st for any change s to such Artwo rk which would require
         de\'iations from R AF 's standard cost guid elines shall be deeme d to be unreasonable, and
         provided further that the gjyjng of such appr oval shall not conflic t with the schedule d release
         date of the app licable Album. Grantor sha}l be respons .ib)e for arranging appoi ntmen ts with
         RAF , a{ a mutua 11yconve nient time, sufficient ly far in adva nce of the sche duled release date of
         the applicable Album to allow Grancor to timely exercise the abov e right of con su1tation and
         appr oval. Grantor's approval shall be deemed gjven within seven (7) busines s day s following
         Grantor's receipt of RAF s request therefor unless Grantor notifies RAF of Grantor's speci fic
         obje ctions within such seven (7) business da)' period. Afte r Grantor's exercise of such righ t of
         consultat ion and approval (or failure to exercise suc h right), RAF sh all have the right to prepare
         and use such Artwork without any further right of consuJ1at1on or appro val by Gran ter . A]l
         rights in and to any Artwor k or rc)ared material furn ished by Grantor or at Grantor 's request ,
         inc ludin g the copyrigh t and renev.'als and exte nsions thereof , sha ll be RAF 's property throughout
         the '-vorld in perpetuity . All m atters re lating to trademarks, noti ces, including, wit hout 1imitatjon ,
                                                                             9                                                          ~   ..-;..-   .   .
                                      J:\lDJ- Legal\."\icMill an\wpdara\Kanye\Vest\Kanye West_Ne.,.,·
                                                                                                   _Recording_Agreement v3 .do1r,
                                                                                                                               .-·r;: . ;· ,,
                                                                                                                                   .~•-..,.:·
                                                                                                                                            rt./ •.:..
                                                                                                                                        ,      .
                                                                                                                                          •. "Y • •

                                                                 Kanye West 9.16.20 Twitter                                     00031
                                                                                                   ..
                                                                             2:19-cv-00366-RMG    Date Filed 09/18/20    Entry Number 116-6    Page 32 of 60



Done   ·-
       ·-        2005.04.13-Recording                                        Agreement between Roe-A-Fella Records and Rock th...                                                         c!J
       ·-
        _.-- - r - -   -   -   J   -   -   -   ------   -   -   ----------                  ---      -   ----           ---        .- --   -   -   - - - -
                                                                                                                                                                      •




                               (xii) RAF shall not, \\ ithout Grantor's prior written consent , release or                    1


        othenvise exploit any so -ca]Jed Jive Recordings, jojnt recordings or demonstration recordings.
        For purposes of clarificarion~ \]oint recordings,, shall not include Artist's Master Recording                                                                                      ...________,
        embodying a side artist perfor111anceby another recording rutist.

                                (xiii) RAF shall not re lease any Albun1 hereunder through a record club
        until six (6) months after the initial release of the applicable Album in the Un ited States.

                                   (xiv) With respect to sales of Reco rds outside the United States, RAF
        wilJ request its licensees outside the United States to comply with the provisions of this
        paragraph 5.0l(b)(i), (ii), (iii) and (vii); if Grantor notifies RAF of sales of Records outside the
        United States in violation of the provisions of this parag raph 5.0l(b)(i),
                                                                                  •
                                                                                       (ii), (iii) and (vii)~ RAF
        wil l instruct its licensees to discontinue such violative s2les , but neither RAF nor its licensees
        shall have any liability by reason of such sales occurring prior to RAF s receipt of such notice,
                                                                                     1



        and RAF shall have no liabilit) ' by reason of such sales at any time.

                                                                                                      Kanye West 9.16.20 Twitter
                                                                                                                                                   · · - release of each "t\Jbum of the      00032
                                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 33 of 60
10 of 52)




        ..
                 •


        -.
             1JPC symbo ls (i.e., bar-coding), or disclosures deeme d advisable by RAFs attorne ys, and any
             matter othe r than the Albu m cover layout and the pic t ure or art to be used on the cover , will be
             detcnn ined in RAF'ssole di scret ion.

                                       (X\'1) (A)       With respe ct to the init ial release of Records derive d from
             the Master Recordi ngs de]jvered .hereunde r, RAF wiJ} print Grantor 's logo .or olhe r trade symbol
             designated by Grantor (individua lly and collec tively , the "Symbo]") on ·the pack aging of such
             Records and all one-quarte r (1/4) page or lar ger trade advertisemen ts where the RAF logo also
             appears rcl2.ting solely lo Artist. The size of the S) mb o1 on suc h packagi ng and adve rtise ments
                                                                                          1


             sh all be no less than the same size as the nearest RAF logo. Th e pl acement of the' Symbol on
             suc h packagi ng and advertisements sl1a11be detem 1ined by RAF , in its sole discre tion . If RAF
             f aj)s to comp)y with the preceding sente nces in any instance, its so Je ob ligati on to Gran tor shall
             be to rect ify the fa ilure in mate ri als prepared after RAF 's receipt of notice of such fai lure from
             Grant or . If \he artwor k embodyi ng such logo or Symbo l is not prop erly and tim ely deljve red to
             RAF 1n acc ordance wi th the pr ovisions of Art icle 4 above, RAF shall have no ob1igati on at all to
             utilize such logo or Symbol.

                                              (B)      Each Symb ol, \.Vhcnc, ·er used by RAF or jts licensees , will
             be deemed in cJuded as an item of "Mate .rials," as defined in paragraph 10.05 below, and sha ll be
             subje ct to all of Grantor's warran ties, representations and indemnit ies set forth in Article 10 . The
             registration and maintenance of the Symbol shall be Grantor 's sole res pon sib ilit y, and at
             Grantor's sole expense . Granto r shall cooperate with RAF if RAF deems it advisable for RAF
             and/or its ljcensees to become a "registered user" of the Symbol, and Grantor shall execute any
             documents nece ssary to evidence the foregojng. RAF may refrain from using the Symbol at any
             time if, in RAF' s sole , good fa ith , reasonab le j udgment, suc h use migh t vio late any law or the
             rights of any P erson; pro vided that if G ranter remedies suc h potential violat ion to RAF 's
             sa tisfaction, RAF shal l resume use of the Sym bol as set forth here in, on a'pros pectiv e ba sis.

   •
   •
                                      (x, 1ii)
                                             FalJovi'ing the deli, 1 ery of any Album of the 1'-1:inimum Re cording
   •.        Obl igation pursuan , to the terms herejn, RAF sha}l not , \vjthout Gran tor's prio r wri tten consen t,
   I
             resequence or cha nge the title of any such ·.!\]bum.                                      ....

                                        (xviii) RAF sh all not , in con;J.ecti on v,,iiththe init ial release of Re c.ords
             embodying Mas ter Reco rdings hereunder, edit or remix the J\.1aster Recordings hereunder excep t
             as nece ssary for so-caJJed ..spec ialty" remixes (i.e., dance mixes, etc.), the release of Singles, or
             non-di~ c con fig ur atjons, or to elimina te material \vhich might, in the op jnio n of RAF's coun sel,
             con stitute a defama tion, libel or violate or infri nge up on any rigl1t, including, without limitati on,
             the right of privacy, of any Person ; provide d, however , that RAF shal) offer to Gran ter the first
             opportun ity to so edit the Maste r R ecor dings (unle ss same ',),•ould interfere ,vi th a schedule d
             rele;}st: tlate). whi ch edi ting sha ll be comp leted within five (5) days fol lowi ng RAF 's not ice to
             Gran! t>r . and w hich offer shall be deemed rejected if Grantor does not respo nd and/ or comple te
             such L·J1ting .,.vjthin slri d fj ve (5 ) day period. If Grant or do es not so edi t such M aster Recordings
             with in su id five (5) day p erio d , RAF sha\1 ha ve the righ t to so edit such Maste r Reco rdings
             without funher con sultatio n wi th Grantor .

                                      (xjx) The provisi on s of para graph 5.0l(b) above shall no t apply if
             Gran tor has not fulfil]ed Grantor 's then -current de]jvery ob)igations describ ed in Art jcles 3 and 4
             above w ith respect to any Ma ster Recordings hereunder within n inety (90 ) days fo llowing the
             time periods set forth in such Articles.
                                                                                   10
                                            J:\lDJ. Lcgal\McMillan\v>'pdata\Kanyc West\K anyc West_New_Reco rding_Agrcemenl v3.doc



----------                         - ·-· ·--------                                       --
                                                                     Kanye West 9.16.20 Twitter                                00033
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 34 of 60




•        •




                        (c)     Pr ovided th at Granter has fulfil led all of Grant or' s material obliga tions
    hereu nd er and the M ast er R ecordings for each .i\lbum of the Min imum Reco rding Obligation
    hereu nd er are del ivere d within sixty (60) day s fo l lowing the time periods se t forth in Art icl e 4
    above , if RAF does not commercia Uy re lease each A lbum of the Minimum Recording Ob ligat ion
    in the Unite d St ates on or be fore one hun dred twenty ( 120) days fol lowing the da te of del ivery to
    RAF of such A lbum, then Gran te r may, within forty -five (45) days follow ing th e expiration of
    such one hundred twenty (120 ) day period, gi ve R AF no tice of suc h failu re to rele ase su~h
    AJbum. RAF sh all ejther cu re suc h fa ilu re within sixt) ' (60) days after RAF 's receipt of suc h
    notice , or Grant or shall have the rig ht by \,'.Titten notice to RAF with in forty -five (45 ) day s
    fo llo\\ 1 ing the expjration o f such sixty (60 ) day p eri od to termin ate the Tenn of this agreem e nt .
    In the eve nt of suc h tern1ination, the parties sha ll be deeme d to h ave f ulfi l)ed all of the ir
    obligations hereu nder exce pt for tho se obl iga tions which survi ve th e end of the Tenn, s uch as
    warr anties , re -recording restrictio ns, and the obligation to pay roya ltie s, if paya ble , and suc h
    term inati on shal l b e Gr an tor 's sole rem ed y for RAF's fa i lure to re le ase R eco rd s derived from the
                                                            ~




    said Ma ster Rec ording s. Ji Gra n te r fails to give RAF ei ther of the notic es specif ied in thi s
    paragra ph , Gr an tor' s ri ght to term inate hereu n der shall l apse ~•ith resp ect to such Alb um . Th e
    run nj ng of each of the aforementioned one hundred twenty ( l 20 ), fo rty-fiv e (45 ) and sixty (60)
    day peri ods wi ll b e suspen ded for the peri od of any su spe nsion of the Tenn of this agreement.
    For purposes of co mputing said period s, the mon th of D ecemb er sh all not be co unted . F or
    purposes of this paragraph 5.0l(c), an Album sha l] be deem ed reJea sed wh en RAF or its lice n see
     has ma de it avail ab1e for sale in the Unit ed States.

                       (d)      Provided that Granto r has fulfilled all of Gran tor's m ate rial obl iga tions
    hereun der and the Master Recordings for each Album of lhe Minimum Recording Obl igati on are
    delivere d within six ty (60) days following the tim e periods set forth in Article 4 above , if RAF
    doe s not comm erc i ally release each Album of the Mi nimum R eco rd ing Obli g ati on within one
    hundred twenty (120 ) days follo wing the date of entr) ' of suc h Album in the "TOP 60 " ( ..TO P
    30" in respect of Japa n an d Th e United Kin gdo m ) of the Bjllboard "Top 200 " ch art, or , so lely in
    the e\ 'en t that Bi llb oard ceases to exist or is s uperseded as th e leading United States na tional
    music industry trade journa l with res pect to such c hart pos i tions, su ch supersed in g j ournal's
    equival ent to the BjlJboard "Top 200" chart, in the territ ori e s of Japa n, The Uni ted K ing dom,
    C anada , Germany and Fr ance (the "Release Territ ori es"), th e n Grantor m ay give RAF not ice,
    withi n forty- five (4 5) d ays following th e ex.pjratio n of such one hun dred twenty (120) d ay
    peri o d, of suc h fa ilure so to release such Records in a particular Re le ase Territory, and RAF shall
    have a period of si xty (60) days following the d ate of such noti ce to cur e such failure. If RAF
    does not c ure suc h fail ure within sai d sixt y (60) day perio d, Grantor will have the optio n , wh ich
    may be exerc ised by gi·vjng RAF writte n notice within forty-five (45) days foll ow ing the end of
    such sixty (60) day peri od, to requ ire RAF to ente r into an agreeme nt wi th a licensee des ignated
    by Gran tor, whi ch licensee is actually engaged in the bu sin es s of m anufact uri ng and dis trib uting
    Record s in th e Release Territories, aut horizing suc h lice nsee to manufa cture and distribute
    Records derive d from the M aster Recordin gs not re leased in accordance with thi s par agr aph
    5.01 (d) in the applicable Release Terri tory in which such Record s were no t released. Grantor 's
    sole rem edy for RAF 's failure to re lease an Albu m in th e app lic able Relea se Terri to ry(ies)
    pur suant to this paragrap h 5.0l(d) shall be the exercise of Gr ant or's opti on hereunder . If Gran 1or
    fail s to give R AF ejthe r of th e no tices specif ie d in thi s paragr aph 5 .0 l (d), G rantor 's righ ts unde r
    this paragra ph 5.0l (d) will lapse wi th respe ct to such Alb um. Fifty per ce nt (50 %) of all reve nue s
    ac tua lly re ceived b y RAF un der such licen ses wi ll be cre dite d to Gr antor 's royalty account under
    th is agreeme nt. Each suc h licen se agreeme nt wj ll prov ide for such compe nsa tio n for tl1e license
                                                                         l1
                                  J:\lD) - Legal\McM illan\"'•pdata\Kanye Wes 1\Kanye West_Ne w_Jl ccord ing_Agrcement v3.doc
                                                                                                                                  •..
                                                                                                                                  . ,.:,:
                                                                                                                                     ., _,
                                                                                                                                    , , ,
                                                                                                                                     -
                                                            Kanye West 9.16.20 Twitter                                    00034
12 of 52j                                            2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 35 of 60




      •     •        •




                as Grantor negotiates with the licensee, and will contain such other pro, 1isions as RAF sh all
                reasonably require , inc ludi ng but n ot limite d to the following:

                                        (i)       The licensee \vi11be required to deliver to RI-\F all consents
                requ ired by RAF , incl uding the consent of the Artist, and all agreeme nts which RAF may require
                for any third pany to look to the licensee, and not to RAF , for the fulfill m~nt of any obligations
                aris ing in connection \.vith th e ma11ufacture or distribut ion of Records under lhe license. The
                licensee ,vill also become a first p any to the Phonograph Re cord Manufacturers' Special
                Payments Fund Agreement v. ith the American Fede ration of Musicians , or an y successo r
                                                       1



                agreeme nt then in effect . The license agree ment will not become effective un tiJ the licensee has
                complied ,vith aJJ the pro\,jsions of this subsection 5.0 l (d)(i) .

                                           (ii)     The licensee \vill m ake all payme nt s required in connect jon with
                the manufactu re, sa}e or dist ribution, by parties other than RAF, in the applicable Rel eas e
                Terri tory of Records made from thos e 1'1aster Recordings after the effe ctiv e dat e o f the licens e.
                including, w ithout li ini tatio n, all roya lties and other paymen ts to perforoti ng artists, pro duc ers,
                owners of copyrights in m usical composit ions, the l\1usjc Perf orm ance Tru st Fund and Spec ial
                Paymen ts Fun d, and any other unions and union funds, and \vil l au thoriz e the appJjca ble Fund
                ,A.dmin ist rator 's designat ed agent to audit Grantor's books and reco rds \Vith respect to the sale
                and/or distribution of such Records. The licensee wilJ comp ly with all app JicabJe ru les and
                regu]ations covering any use of the Mas ter R ecordings by the licensee.

                                          (iii)    No \Varranty or represe n tation will be ma de by RAF in
                connecti on with the app licab ]e Master Recordi ngs, the licens e, or oth erw ise. Gran tor and the
                licens ee will ind emnify and hold harm less RAP and its lice nsees against al1 claims, damages,
                liabilities , costs, and expe nses, includi ng reason able couns e) fees, ari sing out of an y u se of the
                Master Recordi ngs or exerci se of such rights by the licensee (subject to ilie terms of paragraph
                10.10 below ).

  ;                                      (iv)     RAF wjJJ jnstruct its ]jcen sees in the app ]icable R elease
                Territor ~' not to manufac ture Records deri\ 1 ed from the Master Recordings licens ed to the
                licensee . If the licensee n otifies RAF of such manufact ure RAF wi ll instruct its licen see s to
                discontinue it, but ncither RAF nor its licensees sha]l have any 1iabjlity by reason of such
                manufacture occurring before RAF 's rec eip t of such not ice, and RAF shal l have no liability by
                reason of such manufactur e at any time.

                                          (v)       Ea ch Record made under the license will bear a sound ·
                recording copyright no1ice iden tical to the notjce used by R AF for in itial United State s release of
                the l'v1~s1er Rec ordi ngs co ncerned, or such other notice as RAF shal l require, but thos e Record s
                will nlit <)ther·.vise be ident ified directly or jndirectly with RAF .

                                                       '
                                         (v i)   RAF shall have the right to examine the books and reco rd s
                of the lice nsee and all others authorized by the licen se to manu fac ture or di strib ute Recor ds
                under the licen se, for the purpos e of verifyi ng the accuracy of the accoun ting s rende re d to RAF
                by the lice n see .

                                           ii) The licensee will not have the right to authorize any other
                                          ( \
                                                1



                party to exe rcise any rights \Vitho ut RAF 's prior written consen t.
                                                                                          12
                                                    J:\IDJ- Lcgal \i\1cMillan\wpdata\Kan ye West\Kan ye West_New_Recording_Agreement v3.doc ~ ;: :;; ,/
                                                                                                                                                 •i.--,_..,;·
                                                                                                                                                       ,'· .-...1;~
                                                                                                                                                               ~ } .
                                                                                                                                                                 ~ •
                                                                                                                                                                 ...;
                                                                                                                                                                    I




------------                               -·---- --------                   Kanye West 9.16.20 Twitter
                                                                                                          -- ·        .
                                                                                                                             ----------
                                                                                                                          .. .
                                                                                                                                             00035
                                                                                                                                          -- -· -
                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 36 of 60
•
       •




                           (viii) RAF and its lice nsees wi ll have the continuing right at all
    t1mes to man ufacture and selJ recompilation Albums ~•hich may con tain the Master Re co rding s.
    A recompi]2tio n Albu m is an Albun1, such as a "Grea test Hi ts" or ''Best Of' Album, con taining
    M aster Recordin gs previous ly re}eased in different Albu m combina tions.

            The running of eac h of the one hundred twenty (12 0) and six ty (60) day peri ods
    described in par agraph S.Ol(d) above \vill be suspen ded fo r the period of any suspension of the
    Tenn of this agreement. For purposes of computin g said peri ods , the month of Decemb er shall
    not be counted. For purposes of this paragr aph 5.0l(d), an Album shall be deemed relea sed
    \VhenRAF or jts Jiccnse.chas m.ade it avai]ab le fo r sale in the Re}ease Territory concerned.

                       (e)     l f Gra ntor exerc jses Gran tor's opti on described in paragraph 5.0l (d) above
    in a timely manner with resp ect ro any two (2) co nsec utive Albums of the Mnimum Rec ording
    Ob liga tion wh ich are subjec t to the prov isio ns of parag ra ph 5.0 l (d) ab ov e, then Granto r shall
    ha, ,e the right, by written notice to RAF within sixty (60) days fo llowing Grantor's exe rcise of
    Grantor's sai d option described in paragraph 5.0l(d) ,vith resp ect to the sec ond such AJbum to
    termin ate the Term of this agreement with respect to the particular R elease Tenitory where such
    .'\lbums were not releas ed. and RAF ,vill delive r to Gr~ntor an agreement licensing to Grant or
    the right to ex ploit in the applicable R elease Tenitory where such Albums were not released, the
    ~a ster Recor din gs embodied in such unreleased Album s and all M aster Recordings embodied in
    .,l\lbums of the Minimum Recording Obliga tion hereunder sub seque nt to such seco nd un released
    ..c\lbum, subject to such tenn s and con ditions as RAF may reasonably requ ire, and pr oyjd ed that
    all the pr o\ ,jsion s of paragraph 5.0l(d) as same apply to Grantor, the licensee under the
    applica ble license agreemen t under para gra ph 5.0l(d ) shall apply with respect to Granter in such
    Release Tenitory . Fift) ' percent (50 %) of the gros s proceeds in any form whatsoever derived by
    Granter from the exp loitat ion of the said Master Re corclings in the R elea se Territory wherein
    R ..!\F's rights hereunder are terminate d pur suant to this paragraph 5.01 (e) wil l be paid to RAF
    prompt})' fol low ing Grantor 's recejpt of th e proceeds concerned (i.e., fifty percent (50%) shal l be
    prud directJy to Granlor and no morucs wjll be cred jted to Grantor 's roy i:l]ty account) . RAF wjl J
    have the right to examine Grantor's books and records therefore sole)y fo r the purpose of
    verifyin g the accuracy of the accountings rendered by Gr antor to RAF under this para graph . All
    agreemen ts en tered int o by Grantor with others rega rding the expJoita tio n of such right s wj})
    require them to pay such sums directl y to RAF and furni sh RAF on a timely ba sis wi th dup licate
    copie s of al] acco untings rendered by them to Grantor, and will pro, •ide for the examination of
    their books and reco rd s by RAF . RAF will remit to Grant or any overpayments made to it by
    reas on of the preced ing sentence. This tennination with respec t to the app licab le Release
    T erritory sh all be Grantor's s01e remedy for RAF's failure to release said Albums in such Re lease
    Terri tory. Jf Gran tor fail s to give either of the requ ired notices, Grantor' s right to so termina te
     shall lapse. The runn ing of the time periods desc ribed in this paragraph 5.0l(e) wi ll be
     sus pended fo r the period of any suspension of the Tenn hereof .

            5.02. (a)       With out limiting the gene rality of paragraph 5.01 . RAF shal l have the
    exclus ive right to publicly perform and oth erwise to utilize Arti st's perfo1mance s in connection
    with Audio -Vi s ual Recordings for promotional and comme rcial purposes, includ in g wi tho ut
    limitation , release on Audio-Vi sual Device s. Grantor shall cause Artist to perform for said
    Recordings upon RAFs request pr ovided that Artist shall no t be requ ired to perform in any
    Contract Period fo r the recordin g of Audio-Visual Record ings greater in playing time than the
    pl aying time of the sound Recordings co nsti tuting the Min :imum Recording Obli gation in such
                                                           13                                                       ..
                                                                                                                          , . .,
                                                                anye West\Kanye West_New_Recording_Agreernentv3.doc .. ....    ,;,
                                                                                                                       Ip
                                 J;\lDJ- Legal\McMlllan\wpda.ta\K
                                                                                                                             ·I -/..,...-
                                                                                                                                  ?'.-,;"
                                                                                                                             •
                                                                                                                                 .        ,. y




                                 --------- ---.           Kanye West 9.16.20 Twitter                                 00036
                                             2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 37 of 60
        •           •

    .
    •
            Co ntract Period, nor shaU Arti st be required to perform for any so -called "long-form" Audio-
            Vi sual Re cor ding withou t Artis t's consent. The term "long-form" Audio-Visua l R ecording shalJ
            mean a fulJ Jeng ch audi O-\'jsua} pro gram, as such tenn is generally unders tood in the recording
            indus try, and specificall y excludes any compilati on of so-called "short-form" or pr omotional
            Audi o-V is ual Recordi n gs . If Gran te r or Artist shal l for any rea so n what soever de1ay the
            produ ction of any Aud io-Vi su al Reco rding , or jf Artis t js not available •
                                                                                                for any scheduled
            appearai,ce relating to the pro duc tio n of A ud io-Visua) Reco rdings, Gran ter shall pay to RAF ,
            upo n RAF 's demand , an amount egual to the exp~nses or charges paid or incurred by R AF by
            reaso n thereof. RAF may, w ith ou t liutiti ng RAF' s other right s and remedies , deduct that amount
            from any an d all mon ies otherwi se pa yable to Gran ter or Artist here under.            '

                                 (b)   RAF and Gr anter shall mutuaJL:y approve the direc tor , budget, schedu ling
            and concept of each "short-form" Audio -Visual Recording produced hereunder .

                            (c)     Grant or's and Art1st's compensa tio n in con neccjon wit h Artist 's
            performances for Audio-Visual Reco rdjngs, including , without ]imitat ion, those performances
            refe rred to in paragrap l1 10.07 hereof , shal l b e limited to the roya lt ies payab le to Gra nter
            pursuant to Articles 7 and 9 belo\v and to any minimum amoun ts required to be paid for such
            perf ormances pursuant to any coll ec tive barga ining agreements pertai n ing there to, provided,
            how ever, that wit h respect to aJnount s required to be paid pur sua nt to any coJlectjve bar gaining
            agree ment, Gran tor and Arti st here by waive any right to receive such compen sation to the extent
            that such right may be waived in connec tion with any appl ica ble col lective bargain ing
            agreeme nt.

                    5.03. Gran tor shal l execu te and del iver promptly to RAF any instruments of transfe r
            and othe r doc umen ts RAF may rea sonably reques t to carr y ou t the purposes and effec ts
            contemplated by this agreeme nt. If Granter fails or ref use s to deliver any such executed
            docume nt withjn ten (10) bu sjness days follow ing RAF' s request therefor , each of Gr antor
.'          here by irrevocably appoints RAF as Granto r's and Art ist's agent and •attorney -in -fac t to sign any
I
            suc h docu men ts in Grantor' s name and to make appropria te dispo sition of them consisten t with
l
            this agreement and irrevocab 1y authorizes · RAF lo proceed, whethe r in RAF 's name · or Gran tor 's
            name, wjrh any ap propriate action necessary to enforce RAF 's rights he reun der (inc)udjng ,
              ithout limitation, all right s of ex clusivity ). Grantor acknow le dges that RAF 's age ncy and
            \.\ 1


            powe r are co upled "'•ith an int erest. RAF sh all, from time to time upo n Grant or's req uest in ea ch
            ins tance, endeavor to provjde Gran tor \Vith copie s of documents sig ned by RAF pu rsua nt to this
            paragr aph 5.03. pro ,1 tded that a failure to pr ovide any such document shaJ J n ot be deemed a
            brea ch hereof.

                        5.04 .   (a)   Subject to the term s of paragraph 5.04(b) below, Gra nt e r hereby grants to
            RAF lhl." perpe 1uaJ right. \Vithout any Jiabjlity to any Person, to use and to authorize oth er
            Per &on :-.lo use Grant or's name and approved biographical materia l and the names (inclu ding any
            profc:-:--,nnal names or sobnq'uets), and any approve d likene sses , whet her or not current :
            (inclu <.hng pictures, portrai ts , caricatures and still s from any Audio-Vi sual Recording s made
            hereund er), approved auto graphs (in cluding facs imile signatures) an d approved biograph ic al
            ma1eri:.tl of or relati ng to Artist and any produ ce r of h1aster Reco rdings h ere under sole ly for
            purpo ses of advertising, promo tion and trade (includ ing , \Vith out limication, the di stribution of
            pr omo tio nal mer chandi se subject to the term s herei n) relat ing to or in connection with Artist , the
            making and exp loitation of Rec ords hereunder , jncluding , without limitatio n, in connectio n with
            Mobile Materials and in gener al goodw ill adve rti sing. Each of Grant or and Artist warrants and
                                                                      14                                                              ... .
                                                                                                                                     : .,::·
                                                                                                                                          ..-
                                          J:\Il) J. 1..ega.J\McMillan
                                                                  \wpdata\Kanye West\Kanye Wcst_New_Rccording_Agreement v3.doc       ,   ·-

                                                                     Kanye West 9.16.20 Twitter                              00037
                                    2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 38 of 60

•       •




    rep resents th at Grantor and/o r Artist owns the exclusive rights to so use such names, likene sses,
    autographs and biograp hica l materiaJs and that the use of same \Vil) not infringe upon the 1ights
    of any Per so n. \V itho ut limit ing lhe foregoing, RAF shall ha\ 'e the 1igh t (but not any ob]igat io n)
    to caus e a search to be institu ted 10 detenrune ~'he ther the U5e of any of the professional n~mes
    or sobriquets proposed to be used by Ani st or Grantor hereunder may infrin ge upon th e rights of
    any Per son. If, in the opinion of R.t\.Fs counsel, the use of any such prof essi9na l name or
    sobriq uet may infri nge upon the rights of any Pers on, or if any Person challenges RAF s,
    Granto r' s or Artist's ri gh t to use any suc h pr ofessio nal name or sobriq uet , then RAF may, at it s
    clectjon and wjthout ]jnuting jts rights. require Gran tor to cause Artis t to adopt another
    profession al n ame or sob rique t appro\ 1ed by RAF w itho ut awaiti ng the detenmnat ion of the
    validity of such challenge. Furt hermo re, during the Term, Artist w i11not change the n ame by
    \Vhich A rti st is prof essionally kn ov.'n wjth out the prio r written approval of RAF, n ot to be
    unreasonabl) ' withhe ld.

                      (b)      Gran tor shall supp ly RA F with the bi ograph ies and likene sses of Artist
    and the in divi dual produc er (s) of M aster Reco rdings hereunde r, \Vhich biogr aphies and
    likenesses are 1ntended fo r use so lely in connec ti on Vr'iththe relea se and distribution of M aster
    Re cord ings hereunder , and shall be deJi vered to RAF by no later than the date of delivery of the
    releva nt Album reguired to be delive red in fulfill ment 9f the Minimum Rec ordi ng Obligatio n in
    each Pe riod. Grantor further agrees to su pply to RAF, prom ptly after RAF s reque st, additional
    and/ or up dated biographies and likeness es. All likenesse s and biographies supp lied by Grantor
    shall be deemed apprO\'ed by Grant or. In the event RAF desires to use any liken esses not
    supp lied by Gran tor, or biographlcal material subs tan tiaJl)' different from that supplje d by
    Granter, then Gr ante r shall have the right to approve sam e (unless suc h approval would in terfere
    with a sche dul ed release date for the M aster Reco rding s), whic h appr ov al shal l not be
    unrea sonab ly w ithheld and shall be deemed to have been giv en within seven (7) business days
    follo\\-'ing Granto.r's rece ipt of such material, unless Gr antor notifies RAF to the contrary within
    said seven (7) business da) ' period. Notwithstand ing the forego ing , an ) ' inadvertent failur e by
    RAF to obtain th e afore said approval shall not be deemed a bre ach of th1s agreeme nt , pro vided
    RAF rec tifies such fai lure in fut ure manufacturing "runs" of material s prepared after RAFs
    receip t of n otice of such failure from Grant or .

                    (c)      F or the avojdanc e of dou bt, no commercial me rc hand is ing rights (as su ch
    term is cus tomari ly used in the recording ind ustry) are granted to RAF hereunder .

                      (d)     RAF agrees that Granto r shall have the non-exc lusive right co use and to
    .authori ze the use by oth ers of cover artwo rk of Albums emb odyin g sol ely the Mas ter Recordings
    jn connec tion with che expl oitation of merchandising rig ht s, and further agrees to supp ly to
    G rantor, at Granto r's sole cost, duplicate negativ es of such artwork fo r such purpose at Grantor 's
    reques t. Grantor 's exp loitation of suc h merchan dising rights shall be subject to any an d all
    restric tions of wh ich RAF ma}' advis e Grantor, and Gr antor sh all exercjse the me rc handising
    right s on ly in accordance with such restrict ions. In no event shal l Gran tor ha ve the right to
    reprod uce any tra demar k , trade name or logo of RAF without RAF's express written cons en t,
    whi ch ma y be withh eld for any reason whatsoever. For the rig hts granted to Gran tor pur suant to
    this p aragraph 5.04(d ), Grant er agree s that it shal l do nothing to derogate from RAF 's copyright
    in said art\vork, and Grant or agree s further to repr oduc e RAF's c opyri ght notice at all times in
    conjunction with reproduction of such artwo rk . G ranto r shal l pay to RAF fifty percent (50 %) of
    the total amoun t of actual, out-of-pocket expenses incurred or paid by RAF in con nection with
    the preparation of such Anwork, plus one hundred pe rcen t (100%) of any cost s wh ich become
                                                                     15                                                  •
                                                                                         1
                                 J:\IDI - Lcgal\M cl\t1i11an\wp<laie\Kar.yc \\ est\Kanye Wes r_New _Recording_Agr~rr.cn t v3.doc



                                 ··-------------            Kanye West 9.16.20 Twitter
                                                                                             -- ·--------          - -- -------00038
                                            2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 39 of 60


        •       •




    •       due or pa )1 ab]e as a result of Grantor's cxplo ita1ion or exercise of an )' merchan di sin g and shall
            pay such mor.ies to RAF on or before ten (10) days foll ow in g Grantor's receipt of the dupti cate
            nega ti ves.

                    5.05.     (a)     Gran tor and Art ist hereby gr ant to RAF and its designee s an exclusive
            lice nse (subject to the term s he rein) duri11gthe "License Period" (as defin~d below), withou t any
            liability to any Pe rson, to do the foll owing : (i) to create , maintain and hos t one (1 ) music-rela ted
            Website re lating to Artist in connectio n with the marketing and exploi tation of R ecords
            her eund er (the "RAF Artist Web site"); and {ii) to use the name "kanyewest.xxx" and/o r any and
            all variations the reo f wh ich embody Art ist's name or use a name similar to Artis t's name as
            Unif orm Re so urce Loca tors ("L~ L s"), addresses and/ or domru n name s (''Art ist Domain N ame")
            in connection wi th the RAF Artist W ebsite. As used in the preced ing sentence ".xxx" shall me an
            eac h and every so-calle d "second level " domain name now in existence or hereaf ter imp lement ed
            inclu ding withou t Jjm.itation , ''.com ", ".net", " .org" together ,vith territorial identi fiers, e.g.,
            ".uk". Fo r the avo idance of doub t, RAF agrees that, as between RAF , G rantor and Arti st,
            Gr antoi: or Art ist (as applicab le) sha ll retain _ownership of the Arti st Do main Name and all righ ts
            there in , subject to the lice n se herein granted to RAF. Grantor represen ts and warran ts that
            Gran ter or Artist has regis tered the Art ist D omai n N ame as a URL and will mainta in suc h
            registra tion during the T enn.

                              (b)     Norw jthstandin g the provisions of paragra ph 5.05(a) abo\•e, b ut
            \Vithout li mitin g RAF's right during and af ter the Tenn to crea te, maintai n and ho st th e RAF
            Artist W ebsite in connect jo n with Artist ' s serv ices he reunde r, the License Period shall expire
            nine (9) m onth s following the end of the Tenn . Upo n the exp iration of th e Lice nse Period, the
            \jcense her ejn grant ed to RAF shall automa tica lly expire , and , accor ding ly, RAF 's rig ht s to use
            the Arti st Domain Name as a website addres s sha ll immedia tely cease. RAF shalJ , howe ver,
            retain the non-exc lusive right to conti nue to crea te , maintain and host an Arti st W ebs ite after the
            ex piration of the Ll ce nse Peri od , provided such Artist Website js locaced at a URL ot her than the
            Artis t Domain Nam e and such A1tist W ebsjte js use d so lely to promot e and mar ket Arti st's
I           Record s whj ch ,vere deli vere d to RAF during the Te rm .
I                                                                                                                          ..
                            (c)         (i)     Notwi thstanding the provisions of paragraph 5 .05 (a ) ab ove,
            during che Licen se Period , Gran tor or Artist sh all have the right to registe r, ho st an d mainta in one
            (1) mu tualJy app rove d A rt ist We bsiLe Jocated at an A:rtjs t dom ajn name (th e "E xcluded Site "),
            pr ovided , however, that during the License Period neit her Gran tor nor any P ers on deriv ing any
            rights from Gr an tor shall use , authorize or endo rs e an y su ch Arti st We bs ite as the "of fic ial"
            Ani st \\ ' ebsi te in conn ection \Vith Artist's recor ding career , and prov ided further tl1at durin g the
            Licen~c Period, RAF sha ll have the righ t to requ ire Gran ror or Artist to include on the Ex cluded
            Site .Sl)-cul led "hype r)inks " to Arti st Dom ain Name and/or any R A F Web site. Fo r th e avoidance
            of d l)uht. the pr ov isions of para graph 10.10 be low sh all app1yw ith respect to the E xc lud ed Site .

                                      (i i) ·• Notwith standing the forego ing pr ovi sions of par agraph 5.0S(c)(i)
            abo, c. RAF hereby ag ree s that at Grant or 's request, RAF will incl ude a hype r link from the RAF
            Art ist \Vebsit e to the Exc lu ded Site, if any (prov ided s uch Exc Jude d Sit e is not direc tly
            co mp etitive w ith RAF' s norm al course of bus iness ).

                     5.06. (a)        With re spec t to the RAF Arti st Webs ite , Webs ite Mate rial and ECD
            Mat eri al, aJ} artwork and other crea tive element s p rodu ced in co nne ction therewith, inc}udjng,
            w ith out l1mitation , production person nel, shall be mutuall y approve d by Gran tor and RAF,
                                                                      16
                                         J:\IDJ· Legal\i\,icMillan\wpdata\Kanye \Ves:\Kanyc West_New_ Recording_Agreement v3. doc


                                                                    Kanye West 9.16.20 Twitter                                  00039
                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 40 of 60




provid ed , hov.,ever, that any Artwo rk or other 1naterials furnish ed or app roved by Gra n to r or
Artist for any other purp ose hereunder sha]l be deemed approved by Gran tor and Arti st for use in
 con nectio n wit h the RAF Arti st \Veb site, \Vcb sjte M aterial and ECD Material and pro vided
further that RAF sha)l have the right to inc] ude on th eR.-'\F Artis t W ebs ite and within ECD
Material so-caJJed '"hype rJinks" to the Art1st D oma in Name and othe r UR .Ls in RAF's sole
 discre tion (subject to the terms set fo11h }Jcrein). RAF shaJJ not be required .to seek Grantor's or
 Artist 's appro\•aJ of any hype rlink to the UR L for a Recor d retai ler (acco rdingly, all other
 ''hyperJinks" shall be approve d by Grant or). In addi tion, RAF here by agrees that, exce pt as
 prov ided in the fol lc),,ving sen tence, RAF wi)J not p lace or au tho rize the p lacement of any
 banner s or oth er advenj sements direct ly on the RAF Arti st \Veb si te with ou c Grantor' s' or Artist ' s
 prior con sent. Grancor and Art ist expressly ac.knov.•1edge and agr ee , howeve r, th at ,
·n otv.rithstandin g the fo regoi n g restri ction, RAF shall ha ve the right to place on th e RAF Artis t
 \Veb sjte banne rs and/or adv ert jse ments for RAF , 1ts p are nt and aff iliated companies , and/or to
 any other seller of phonogra ph re cord s designated by RAF, and to pl ace advert ising, b anner s
 and/or hyperl ink s on so -ca lled RAF Frames . R AF \v1II con sult Gran tor wit h res pect to the " look
 and feel" of the user inte rf ace of the RAF Arti st Web site .

                  (b)      RAF is and will be the so le owne r of all worJdw id e rights in and to
all ECD M.ateri al and Website Mate rial creat ed h ereun der in connectio n \vith the RAF Arti st
W ebsite , all indi vidua l elem ents thereof, and the sel ect 1on and arrang eme nt of such elements,
inc luding the w or]dw id e co pyrig ht s there in and th ereto, throughout the w orl d an d in perpetu ity.
Notwit hstanding an) 1thjng to th e c ont rary conta ined in this par agra ph 5.06( b), to the extent
Gra nter or Art ist (and not RAF) create s and ow ns the copyright in any ma terials that are
pro vided by Gr ant or or Art is t to RAF for use on the RAF Art ist W eb site (other than th o se
materials to be gener ally de livered by Gran tor to RAF pursu ant to the term s of thi s agreement) ,
then, as between Granter or Art ist and RAF, Gran tor or Artis t shall own the copyrig ht in any
mate.rials so )jcensed by Gran tor or Artis t to RAF for use hereunder .

                  (c)     Gran tor wi)J jss ue (or c au se the music pub}ish ihg comparues
havjng the right to do so to issue) (j) v. orJdwid e, perpetua ] sync hr om zati on licens e s, and (1i)
                                                 1


worl dwide, perp etua l licenses for pu blic performance to RAF on terms cu s tomarily applied by
RAF under c omp ara ble circumstan ces (pro\.,jded th at such }jce nses sha ll be issued at no cost fo r
pro motiona1 expl oi tation ) for the use of all Com posjtion s in \\ 7cbsite Material and BCD Ma teri al
effect ive as of the commenceme nt of produ ction of the appl icable \Vebsite Material or ECD
Mareria l (and Gra nt or' s execu tion of this agreemen t cons titutes the issua nce of such lice nses by
Gran to r, Artist and any music pu bli shing co mpan y that is owned or co ntr o1Jed by Grantor, Arti st
or an y Per son ow ned or cont r olled by Grantor or Art ist) . In the event that Grantor fai ls to cause
any such music publ is hing company to iss ue any such lice nse to RAF , or if RAF is requ ired to
pay any fee to suc h mus ic publish ing com pany in ord er to obta in any such lice n se, RAF wil l
have lhc right to deduct the amount of such licens e fee from any and all mo nies (excl udin g futu re
Adv ance s that ma y become payable to Granter pu rsuant to paragraph 6.0l(a ) hereof) otherwi se
pay ab le to Grant or hereu nd er.

                 (d)    Upo n R AF ' s reasonable reques t, and subject to Arti s t's prior
oro fessio n al comm itmen ts, Arti st will be availab le (at RAF 's sole non-rec o upable expen se) fo r a
4


reasona ble num ber of on-l ine ..cha ts" hoste d on the RAF Anis t W eb site.

                (e)      Granto r will supply RAF , at RAF 's request and sole non- reco up able
expen se, \Vith W ebs ite M aterial for po ssible inclusion on the RAF Art ist Web site, in clud ing ,
                                                                   17
                              1:\IDJ- Lc gal\1'-i cl\-tillan\wpdat o:\Kanye " 'est\Kanyc West_N c¼·_R ec ording_Agr eement v3.doc


                                                          Kanye West 9.16.20 Twitter                                            00040
                                              2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 41 of 60
of 52)



    ..•   •        •




              without limitation and if reasonab ly available , transcri p ts of published interviews of Artist,
              transcri pts of artic les relating to Artist, photogra phs, and ot her sim ilar materials; prov ided that if
              any such \Vebsite Materia1s (other than those materials to be genera 11y de)jvered by Grantor to
              RAF pursuant to the terms of this agreement ) are reque sted by RAF for use on the RAF Artist
              \Vebsjte (and not requested by Grantor), then RAF shall undertake to clear the right s to use such
              ~ 'eb sjte Materia ls and sf-,all hold Grai1tor harm less in conn ection therewi t~).

                                (f)     Un less otherwi se exp licitly set forth herein , RAF wil1 have the sam e
              rights in and to the RAF Anist W ebsite, Website Materi al and ECD Material as are othern ise                    1


              app licable hereto with respect to Master Rec ording s made hereun de r (subject to the same term s
              and condit i ons in co nn ec tion therew ith , "'here actu ally app licable), including, without ]imitation,
              the right to use and publjsh , and to perrrut others to use and pub lish, Grantor's and Art ist's name
              and likeness an d/or , w ithout limitat ion , J\1obi le Ma teri als in the RAF Anist Website (s ubject to
              paragraph 5.04(b) ab ove), Webs ite Mat erial and ECD Ma terial and for advertising Re cor ds and
              other exploi tati ons of !-.1asters hereunder.

                               (g)     RAF shall have the ob ligation to rea sonab ly crea te , host and
              maintain the RAF Arti st Webs ite during the License Period in a "first -class'' manner. R AF shall
              use its best reasonab le efforts to update the RAF Art ist .Website when new and pertinent
              information in co nne cti on \¥ith the Artist becomes avai1able to RAF . ln the event RAF does not
              maintrun or update the RAF Artist Website as set forth herein , and RAF has not updated the RAF
              Artist Webs ite within sixty (60) da) S following receipt of Gran to r 's written notice of RAF 's
                                                         1


              failure to do so, the License Period shall be deemed to have expjred. For the avoidance of doub4
              in the event the Licen se Pe riod expires pursuant to this paragraph 5.06 (g), no o ther provisions of
              this agreement (o ther than par agraph s 5.05 and 5.06) shal l be affected .

              6.       ADVANCES

                      6 .01. Pro\ ,jded Grantor has fu lfilled Grantor's ma teria l obligations h ereunder, RAF
.
r
              shall pay, as Ad, ances to be charged against and be rec oupab le from roy alti es (exc luding
                                1


              mech anica l royalties , exce pt as expre ssly permjue d he rein) accru ing to Grantor's account
              hereunde r , the following :

                              (a)      All Recording Co sts in the approved b ud get. Grante r shall
              be re sponsible for the pa yme nt of all Reco rd ing Co sts or other costs in connection with making
              Master Recordings "vhjch costs have not been spec ifica lly appr oved in writing by RAF . If RAF
              elects ro pay any such costs for which Granror is re sponsib]e, then RAF sha ll have the right to
              demand re1mbursemen t therefor from Granto r (and Grant or shal l immedia tely make such
              reimbursement) and/o r the ri ght to deduct such cos ts fro m any and all mo nies, excluding
              mechanica l royaJt ies 1 otherwise payab le to Grantor hereu nder .

                            (b)     (i)   · (A)   Gr anter hereby acknow ledge s pri or receipt of any and all
              advances payable in connection with the Firs t Alb um.

                                            (B)   With re spect to the Second Album, RAF will pay to
              Granlor an Advance equal to the excess of Three Mil lion Five H undre d Thou sand Dollars
              ($3, 500 ,000) (th e "Second Album Recording Fund") ove r Recording Costs for sucb Al bum.
              Such Seco nd Album Recording Fund shall be payable as fo llows: (1) Two Million Three
              Hundred Thousand Dollars ($2 ,300,000) (th e •·second Album Exec ution Advance") to Grant or
                                                                                18
                                           J:\JDJ- Legal\McMillan\wpdata\Knnye West\Kanye WesLNew_Recor ding_Agreement v3.doc



                                               - ----------           Kanye West 9.16.20 Twitter
                                                                                                      -·-- ··-·-------
                                                                                                              ..             - -----
                                                                                                                                       00041
of 52)                                       2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 42 of 60




    •
         •       •


    -.       prompt]y fol)owing t};e complete execution hereof; (2) the ba lance , if any, after deduction of a)l
             Re cording Costs paid or jncurred by RAF in connection v.•jth such Second AJbum promptly
             fal low ing del ivery of all Master Rec or ding s and other ma teri als required to be delive red to RAF
             pursuant to Articles 3 and 4 in conne ction \Vith such Second Album. The balance of the
             Re cord ing Fund shall be admini stered by RAF and if, after dedu ction of all Recording Costs paid
             or incurred by RAF in con nection wj th such Second Album, \Vith an allowance for a reasonable
             provi sion for recording co sts (including initial so-called ..sample paymen ts>') not yet billed or
             accrued, there rem ains any balance of the Rec ording Fund, it shall be paid to Grantor promptly
             follo,1/ing deli very of all l\~asler Recordings and other materiaJs rcqujred to be delivered ro RAF
             pursuant to An jcJes 3 and 4 1n conne ctjon with the Second A1b um. The Second AJbum
             Reco rding Fund shall b e recoupab le fro m any and all royalties, exclud ing mec h anical royalties,
             otherwise pa yable to Grant or under the Agree1nent. No t.....,rithstand      ing anything expresse d or
             imp lied to the con tr'ary herein , if a commer cially satisf actory Second Alb um is p hysically
             delivered to RAF (accompanied by all related artwork , credi ls, sample, co-producer and sjde
             artist informat ion , if app licable) by the Ta rget Date, then RAF wil l increase the Second Album
             Recording Fund by Seven Hund red Fift)' Thou sand Dollars ($750 ,000) (the "Time ly Deljvery
             Advance") . The Time ])' Delivery Advance shalJ be payab}e, Jess any actual and anticipated
             overages of the Se co nd Album Reco rding Fund , promptly follow ing the T arge t Date .
                                                                                            .
                                             (C)   Pr o, •ided that Grantor and Arti st are in com pliance with all
             of their respect ive obligatio ns under the Agreement, with re spec t to the Secon d Album , in
             addi tion to an)' other Advances pay able to Gran tor hereunder in connec tion therewi th , RAF wil l
             pay to Grantor, promp lJy followjng Granto r 's not ice to RAF that the appl icab le thresho ]ds have
             been achie, 1ed and RAF' s confirmat ion thereof, the follovling further Ad vances (if appl icab le):

                                                     (1)   T,vo Hundred Fifty Th ous and Do llars ($250 ,000),
             if, as of the las t day of the eighteenth month following the initial United States release of the
             Second Album~ , such Second Album has achieved wor ld-wide sales of three million
             (3,000,000) units.
I



                                                  (2)     Five Hundred Thou sand Dollars ($500 ,000), if , as
             of the last day of the eighteenth month following the jnitial United States release of the Second
             A lbum, such Second Album has achjeved world -wjde sales of three n:ullion five hundred
             thousand (3,500,000) units.

                                              (D)    Provided that Gran tor and Arti st are in compliance with all
             of thei r respective obligations unde r the Agreement, if sale s of the First Album through Normal
             Retail Channels in the Uni ted States (as rep orted by Soundscan) exceed th ree millio n (3,000,000)
             units withi n eleven (11) months follow ing the d ate of this agreement, then RA F will pay to
             Gran tor an addi tiona l Advance in the amount of Five Hundred Thousand Dollars ($500 ,000)
             promp tly fo llow ing RAF ' s confinnation that such sales thresho l d was attained; provided th at and
             subj ect to the Second Album having been del ivered to R AF by the Target Date as provided
             herejn.

                                               (E)     Notwi thstanding anything exp ressed or im plied to the
             contrary in paragraph 8.01 of this agreemen t, p romptly following the comp lete executio n hereof,
             RAF will pay Grantor an Advan ce of Three Hundred Thousand Dollars ($300,000 ) aga inst so-
             caJled "pip eline'' royalties attributab le to the First Album, including, bu t no l ]iiruted to, royal ties
             in respect of the ro yalty accounting perio d ending December 31, 2004.
                                                                               19
                                          J;\IDJ- Legal\.M.cMillan\ wpdata\ J<anye Wcst\l<anye West_New_Recording_.A grecment v3.doc



- -- -------                      - ·. --··- ---------               Kanye West 9.16.20 Twitter
                                                                                                --              .   ··-- ----- - ----
                                                                                                                                    00042
of 52j                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 43 of 60




-.   •      •




•
                                   (iii)     (A)      With respect to each 1\lbum of the Minimum Recording
         Obl igation subseque n t to the Second Album , if any , RAF sha ll pay to Granter an Advance eq ual
         to the excess of the amount {"Rec ording Fund") set fo rth be low over Recording Costs for each
         such A lbum. The Record ing Fun d fo r each such Album shaJl be that amount, as refle cted in an
         estimated triaJ balance prepared by RAF as of the end of the month prioi:- to th e month in which
         lhe Maste r Record ings cons ti tuting the appl icable Album are initially requ ired to be delivered
         hereunder, equaJ to sevent} ' perc ent (70%) of the ]esser of: (1) th e roya lties earne d on Net Sales
         through Normal Ret ail Channels in the Unite d States of the immediately pr eceding A lbum of the
         Minimum Record ing Obligation, or (2) the average of the royalties earned on Net Sales through
         Norma l Re tail Channel s in the U nited States of the immed iately prece ding two (2) A lbums of the
         Minim um Recording Obliga tion (if the re are t\vo (2) such Albums ) \Vhich calculatio n shall
         include RAF•s good faith es tjma te of so-called "pi peline " royal tie s . For the purposes of this
         p aragr aph 6.01 (b)(ii)( A ) o nly , delive ry of an Albu m sha ll be dee n1ed to occu r on the date which
         is the earlier of: (x) actual delive ry of the applicab le Master Record ings; or (y) the last date that
         upon which delive r)' of the appl icable Mas ter Reco rd ings wou ld have been timely purs uan t to
         pa ragrap h 4 .01 above. F or pu rp oses of the · forego ing calc ulation only, Net Sa les fig ures sha11be
         revised to reflect a ded ucti on of fifteen percent (15%) as and for reserv es with respec t to each
         app licable Album in lie u of any amount other.v ise pe mrit ted to be de duc ted fo r such reserves
         hereu nder. If the foregoing ca lcula tion of the app licab]e Recording Fund is bas ed upon Jess than
         fif teen (15) m onths of ro yalt y earnings, then RAF shal l ma ke a subseq uent re -calculation to
         determine the Reco rding Fund when suc h Album has bee n release d for fifteen (15) months and
         p ay Grantor the actual Re cording Fun d Advance, if an y, detennine d pursuan t to suc h re-
         calcu latio n , promptly fol lowing such re ~calculati on .

         AJbum of Minimum                              Minimum                                      Maximum
         Reco rd ing Obligat ion                       Re cording F und                           Recording Fund

                 th ird                                $300,000                                   $650,000
 I
 I
                 fourth                                $325,000                                   $700,000
                 fifth                                 $40 0,000                                  $85 0,000
                 sixth                                 $425,0 00                                  $900,000
                 seven th                              $45 0,000                                  $950,000

                                           (B)     Ea ch such Advance shall be pa.jd as foll ows : (x) an
         am ount equa l to twen ty percent (20%) of the appLicable Reco rding F un d, promp tly follow ing
         RAF 's receipt of Arti st' s noti ce tha t it has commenced recordjng in accordance w1th the term s
         hereof : :.ind (y) the ba lance shall be paid , after deduction of all Record ing Costs pai d or incu rred
         by RAF in connection with such AJbum, promptly following del ive ry to RAF of all Master
         R eco rdings and ot her ma terials required to be de1ivered pursuant to Articles 3 and 4 w ith respect
         to ea ch suc h Alb um .

                                     (iii )   Costs in excess of cl1e applica bJe Recordi ng Fun d to the exten t due
         to Grant or 's or Artist's ac ts or omiss ions shall be Gr antor 's responsibil ity and, to the extent RAF
         eleccs to pay any of suc h costs, RAF sh all have the right to demand reimbur se me nt therefor from
         Grantor (an d Grantor sha ll imm ediately · make such reimbursement) and/or RAF may ded uct suc h
         am ounts fro m any and all monies othe rwise payable to Grantor hereund er. If any Album of the
         Minim um Recording Obligati on is not d eliver ed with in ninety (90) days followi n g the time
         peri ods set fort h in ..t\rticle 4 above, the R ecordi ng Fun d for such Album shall be reduced by five
                                                                           20                                                            ... .
                                                                                                                                      .,..


                                      J:\IDJ- Legal\Jl.1cMi llnn\wp dato\K.anye West\Kanye WesLNew _Recor di ng_Agreemenl v3.doc



                                                                Kanye West 9.16.20 Twitter                                    00043
c: 52}                                       2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 44 of 60




    -.   •        •



-•           percent (5%) of the othe rwise applic able Re cording Fu nd for each month (o r portion thereof)
             subsequ ent to the app1icab1e delivery date unti l that A lbum is delivered, pr ovide d, howe ver, R...!\.F
             shall n ot reduce the Rec ord ing F und beJow the amou nt of the approved budget for such A]bu m .

                             (c)       It is express ly understood and agreed that any and all Advances
             paid by RAF pursuan t to the terms of thi s paragra ph 6.0 1 sha ll spec ific ally ;in c lude the
             prepayment of sessior. unio n scale, as provided in the app1icab1e uni on cod es, and Grantor and
             Att ist agree to comp let e any documentation required by the appl ic able union to effectuate the
             terms of thi s sentence.

                      6 .02 . (a)      Except as othenvise set forth herein, any m on ies paid to Grantor or Artist
             during the T enn and any mon jes p aid by RAF on Gran tor 's or Artist 's beha] f or at Gran tor's or
             Artis t's direction , other than roya lties paid pu rsuan t to thi s agreement sha ll be deemed Advan ces.

                               (b)     All costs pa id or incurr ed by RAF in connection with an y searc h or
             registra tion jn respec t of any tradema rk , name or sobriquet now or her ea fter u sed or proposed to
             be used by Anist un der thjs agreement, up to Seven Hundred Do llar s ($70 0) shall be deemed
             Adv ances.
                                                                                             .
                      6 .03. (a)      Al) Video Cosrs shal1 be deemed Ad vanc es ; provided, h o we ver, that only
             fifty per ce nt (50%) of such Video Costs shall be recoupa bl e from audio-on }y Rec ord ro yalties
             p ayab le pursuant to the provi sions of Arti cle 7 here of. Notwithstanding the forego in g, one
             hundred percent (100 %) of any video produc11on co sts in excess of Three Hundred Th ousand
             Dollars {$300 ,000) pe r Video shal l be recoup able from audio-only Record royalties pa yable
             purs uant to the pro\ isions of Article 7 hereo f. For the a, oidan ce of doubt , RAF sh a.11 not recoup
                                   1                                                              1


             any Video Co sts more than once.

                               (b)      Fif ty per cent (50%) of the following cost s incurred by RAF sha11
.
I
             aJso be deemed Advances: (i) costs jncurred jn connec tion with the creation, host ing and/o r
             mai nten ance of Artist \Vebsitcs~ (ii) costs incu rred in connection wj th secu rin g, re gisteri ng
             and/or protecting Arti st Dom ain Names; (ii i) cos ts incurred in connec ti on with the creation of
             EC D M ateri als; (iv) costs incurred in co nnect ion with indepen dent promoti on, independent
             m arketing and independ en t publicity ; and (v) all worJdwide costs prud or inc u rred by RAF or
             RAF' s affiliat es in connection with a sub stanti al tele visi on , movie or radio campaign.
             Notw ithstandjng the foregoi ng, RAF shal l not rec oup more than Forty Thousand D ollars
             ($40,00 0) for each Album of the Min imum Record ing Obli gation in conn ection wit h paragraphs
             6.03( b)(i), (ii) and (iii) (co llec tively , the ..,Vebsjre Cost Pro visions'' ). For the avo idance of
             dou bt. RAF shall not recoup any costs with re spect to any sen 'ices rende red by any RAF--
             emp loyee in co nnection with the Website Cos t Prov ision s .

             7.       ROYALTIES
                                             •


                     RAF shall accrue to the account of Grantor in accordance w ith the prov isions of Artic le 8
             belov-..
                   · the fo llowing royalties for the sale of Phonograph R ecor ds derive d from Master
             Rec ordings hereunder prov ided, however , no roy.a]ties shall be due and payab le to Grantor unti1
             such time as all Advances have been re couped by or repaid to RAF :




                                                                               21
                                           J:\!DJ- Legal\.VIcl\1
                                                               illan\-w')Xiata\K
                                                                               ar.ye West\Kanye West_New_Re .co rding_Agreernen t v3.doc



                                            - ----------             Kanye West 9.16.20 Twitter
                                                                                                      -· --- - - -------       ----   00044
                                                                                                                                              -
                                            2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 45 of 60
or 52)


-•   •          •



r                     7.0 1. A royalty of ei ght perce nt (8%) of the Royalty Ba se for Net Sales through Normal
             Retai l Channe ls in the united States ("US NRC Net Sa]es ") of all Singles and L ong-Play Single s,
             excep t twelve percent ( 12 %) in .respect of !"iet Sales during the secorld Co n tract Period.

                     7 .02. With respec t to USNRC Nee Sales of Album s hereunder :
         •


                                 (a) (i)     A royalty of fourteen percen t (14%) of the R oy alty Bas e \Vith
             respec t to M aster Recordi ngs recorded during the jn itial Co ntract Period.

                                      (ii)     For USNR C Net Sales of any Album of the Minimum Re cording
             Obl igation recor ded dur ing the init ial Contrac t Pe riod in excess of five hu ndred thousand
             (500,000 ) USNRC units. the roya lty rate for suc h excess units of such Album only sha ll be
             fourtee n and one -half perce nt (14-1/2%) of the Ro) 1alty Base in lieu of the royalty rate provided
             in paragraph 7.0 2(a )(i) ab ove .

                                      (iii)  For USNRC Ne t Sales of any Al bum                                        of the Minjmum Re cordin g
             Obligation recorded durin g the initial Cont ract Period in exces s                                       of one mi llion (1 ,000,000)
             USNRC u nits, the roya lty rate for such exc ess units of such Al bu m                                    on ly shall be fifteen per cent
             (15 o/o) of the R oya lty B ase in Jieu of the royaJt y rate provj ded                                    jn pa ragra phs 7.02(a)( i) or
             7 .02(a)(ii) above.

                                (b) (i)       A roy alty of eighte en p ercent (18%) of the Royalty Ba se with
             respect to Ma ster R ecordi ng s recor ded during the seco n d Contra ct P eri od.

                                        (jj ) F or USNR C Ne t Sales of any A lb wn of tJ,e Mi ni mum Record ing
             Obligatio n rec orded duri ng the secon d Co ntr act Period in excess of one mi lli on (1 ,000,000)
             USNRC unit s, the royal ty ra te for such excess uni ts of such Album onl"y shall be eighteen and
             one-half perce nt (18-1/2 %) of the Roya lty Ba se in Jjeu of the royalty rate pro vi ded in paragra ph
             7 .02(b)(i) above .

                                         (iii) For USNRC Net Sales of any A lb um of the Minimum Recording
             Obl iga tion reco rd ed during the second Con tract Period in excess of two million (2 ,000 ,000)
             USNRC unit s, the royal ty rate for suc h excess units of such Album only shall be nineteen
             perce nt ( 19o/o)of th e Royalty Ba se in lieu of the royalty rate pro \•ided in paragra ph s 7 .02(b)(i) or
             7.0 2(b) (ii) abov e .

                                (c) (i)     A roya lty of fifte en percent (15%) of the R oy alty Base with res pect
             to Ma ster Record ings recorded during the third Contrac t Peri od.

                                           (ii) For U SJ\TRCNet Sa les of any A]bu m of the Minimum Re co rdin g
             Obli gati on recorded during the third Contrac t Peri od in excess of five hun dred thou sand
             (500.00 0) USNRC uni ts, the royal ty rate fo r suc h exce ss unit s of su ch Album onl y sh aJl be
             fifteen and o ne -ha lf percent ( 15-1/2%) of the Roy alty Base in lieu of the royal ty ra te pro vide d in
             paragraph 7 .02( c )( i) abo ve.

                                     (iii )  For USNRC Net Sales of any Album of the Minimum Recording
             Obligation rec ord ed during the third Cont ract Period in excess of one million (1,000,000 )
             USf\1RC unit s, the roy aJty rate for such excess unit s of such Album only shall be six teen percen t

                                                                    22
                                          J:\lDJ· LegaI\McMillan\wpdata\Kanye Wcs1\Kanye West_New_Recording_Agrcement v3 .doc



---------- - ··- - --------                                                            --
                                                                    Kanye West 9.16.20 Twitter                                                      00045
                                        2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 46 of 60




    •      •




I
        (16%) of the Royalty Base in lieu of the ro 11 aJty rate provided in paragraphs 7.02(c)(i) or
        7 .02(c )(ii) above.

                          (d) (i)     A royalty of sixceen per ce nt (16%) of the Roya lty Base \Vith
        respect to Master Reco rdings recorded during the founh and fifth Contract Periods.

                                (ii)       For USNRC Net Sales of an)' Album of the Minimum Recording
        Obligation recorded during the fourth and fifth Contract Periods in excess of fjve hundred
        thousand (500,000) US~'RC unjts , the royalty rate for such excess units of such A)bum only
        sha ll be six teen and one -half pe rcent (16 -1/2%) of the Ro) 'alty Base in lieu of the royal ty rate
        provided in paragraph 7.02(d)(i) above.

                                    (iii )   Fo r USNRC Net Sales of an) '                             Album of the Min imum Recording
        Obliga tion rec orde d during the fourth and fifth Cont ract                                    Periods in excess of one million
        (1,000,000) USNRC un its, the royalty ra te for sl1ch excess                                    uruts of such Album only shall be
        seventeen percent ( 17% ) of the Royalty Base in lieu of the                                   royalty rate prov ided in paragraphs
        7 .02 (d) (i) or 7 .02{d)(ii) ab ove.

                            (e) (i)      A royalty of se, 1enteen ._pcrcent (17 %) of the R oyalt)' Base with
        respect to ivfaster Rec ordi ngs recorded during the sixth and seve nth Cont ract Perio ds.

                               (ii)    For USNRC ~et Sales of any Album of the Min imu m Reco rding
        Obligation recorded during the six th and seven th Contrac t Period s in excess of five hundred
        tho us and (500,000) USNRC unjts, the royal cy rate for such excess units of such Album only
        shall be seventeen and one-half perc ent ( 17- 1/2%) of the Royalty B ase in lieu of the ro)'alty rate
        provi ded in paragraph 7.02(e )(i) above .

                                  (ij i)  For USNRC Net Sales of any A lbum of the Minjmum Re cording
        Obliga tion recorded during the sjx th and seventh Contract Periods in excess of one mi llion
        (1,000,000) USNRC units, the roya lty rate for such excess units of such Album only sha ll be
        eighteen percent (18%) of the Royal cy Base in lieu of the royalty ra te provided in paragraphs
        7.02(e)(i) or 7 .02(e )(ii) above .

                7.03. (a)        The royalty rate \:vith res pect to Net Sales of R ecords sold for dis tribution
        in C anada shal l be eighty-five percent (85%) of the otherwise applicable roya lty rate set fo rth
        herein, excep t nine ty percent (90%) in respect of Net Sales of the Second A lbu.m.

                       (b)      The r oyal ty rate v.,ith respect to Net Sales of Rec ords sold for distribution
        in The Un jted Kingdom, Japan and Australia sha ll be eighty percent (80 o/c) of the otherwise
        ap plicable royalty rate set forth herein, except eighty -five percen t (85% ) in re spect of Net Sales
        of the S econd Album sold for distrib uti on in The Un ite d King dom.

                      (c)      The royalty rate with respect to Ne t Sales of Records sold for distribution
        in the Benelux Countries , Austria , Swiczer)and, France , Gennany i Greece , Sweden, Denmark,
        N orway, Finland, Spa in, Italy and New Zea land ~shal l be seve nty- fiv e percent (75%) of the
        otherwise applicab le royalty rate set forth herein.

                      (d)     The royalty rate with respect to Net Sales of Reco rds sold for distri bu tion
        in the rest of the wor1d (i.e ., those countries other than those se t forth in paragraphs 7.03(a)
                                                                    23
                                       1:\1D1· Lzgal\Mcl\,fillan\wpdats \Kanye Wesc\Kanye Wcst_New_Record ing_Agreemeal v3.doc· ,,: .c._     ··. f:. ~
                                                                                                                               . ....,,J..,.,. ,,.'I• .
                                                                                                                                      _,,,.
                                                                                                                                         •    •               ~



                                                                                                                                   .. . .
                                                                                                                                              ,v- •• ,   .,




                                        - --------                                     - -·
                                                                Kanye West 9.16.20 Twitter                                               00046
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 47 of 60




•
     •      •


                                                                            24


         7.03(c) above) shall be sixty percen t (60 %) of the otherwise applicable roy alty rate set forth
         herein , except sixt 1-six and two -thirds p erce nt (66-2/3%) in re spect of Ne t Sales of the Second
                              1


         Album .

                         (e)      For pu rposes of this para graph 7.0 3, the sale s escalat ion s provide d herein,
         jf any, shall not apply.

                   7 .04. (a)     (i)     Not\\'i thstanding anyth ing to the contrary set fo rth 1herein : with
         respect to Net S ales of Re cord s sold in the fonn of compact di scs, the roya lty rate sha ll be eigh ty
         fi, ,e percent (85 %) of the oth erwi se applicable ro yalty r ate se t forth herein , excep t one hundred
         percent (100 %) in respec t of Net Sales of the Second Album .

                                (ii)   For t:S?\~C Net Sales of any Album of. the Min imum Rec ording
         Oblig ation other than the Seco nd Al bum sold in the fonn of compact djsc s in ex cess of five
         hundred thous and (500,000 ) units, the royalty race for such exc ess units of such AJbum sold in
         the form of compa ct discs only shal l be ninety p ercent (90%) of the o thef\\ rise appljcab)e royalty
         rate set forth herein.

                                 (iii)    For US!'\TRCNet Sales of any Album of the Minim um Recordi ng
         Obl igation o lher than the Seco nd Album sold in the form of co mpact dis cs in excess of one
         miJlion (1,000,000 ) unit s, the royalty rate for such excess units of such Al bum sold in the form of
         com pact djscs only shall be ninet)'-five percen t (95 %) of the otherwise app licab le roya lty rate set
         forth herein .

                            (b )     Wi th re spect to Net Sales of Re cord s sold in the form of Record
         config uratio ns not specifically pr ovi ded for herejn , R AF shal l accru e a royaJty, with respect to
         each such Rec ord , equal to seventy -five percent (75%) of the otherwise app licabl e roya lty rate
i~       for compact discs . Notwiths tand ing anything to the con trary con tained in thi s par agra ph 7.04(b)
         above, if , as of the end of a p articu lar accounting perio d, Granto r notifies R AF tl1at a particu lar
         ne\v con figur atio n co mpri ses twe nty-five percen t (25 %) or mo re of all co nfi gura tion s of Records
         sold in the Unite d States as confirmed by the Recor ding Indus try Asso cia tion of America (or the
         then-applicab le orga nization rep resenting the reco.rding industry genera lly), then, as of the
         com mencemen t of the immediately subsequent acco unting period, the royalty rate for such
         config uration of Records shall be one hundre d percent (100%) of the otherwise applicab le
         royal :~- rale set forth herein for Recor ds in the compact disc configura tion. For purposes of this
         paragraph on ly. the term "confi gur ations not spec ifical ly provid ed for herein " mean s
         conf1,!!ur;.itions oth er than viny l disc, analog ca ssette, compact disc 1 and Audi o-Visua l Devi ces.

                  7 .05 . (a)    The roya lty for Ne t Sales of EP Recor ds sha ll be accrue d at two-thirds
         (2/3, {~rthe otherw ise appl ic able Al bum royalty rate and shall be com pu ted based on the
         p a111culJr Ro yalty Base of each EP Reco rd.

                          (b )    With respect to US1\1RC Ne{ Sales of L ong-Play Singles, RAF sha D accrue
         to Gran tor 's acc ount a royal ty of two-thirds (2/3) of the otherwise appli cable Singles royaJty rate
         and shaJl be com puted ba sed on the particular Royalty Ba se of each suc h Long -Play Single.

                      (c)    The ro yalty for Net Sales of Mid -Price R ecor ds and Records sold in
         Armed Forces Post Ex ch anges shall be accrue d at three-fo urth s (3/4) of the otherwise app licab le
                                                                                                                                                  . -·•
                                                   J:\U)J. Legll~11::Millao\wp dat.1\Kan:c Wcsr\Kanyc Wcst _ Ncw _ Rc:cording_Ag,-ccmen1 v3.doc   /--r·:~_-/f
                                                                                                                                                  . - .' ,.·. ,.,
                                                                                                                                                ..,_ -::
                                                                                                                                                       . .,. \ .
                                                                                                                                              ,


---- ------                       - -· - -----------
                                     . ...                       Kanye West 9.16.20 Twitter             -                                    00047
                                         2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 48 of 60




.
•
    •

                                                                           25



        roya lty ra te se t forth herein and shall be corn puted base d on the parti cu lar R o yalty B ase of eac h
        such R ec ord .

                         (d)     Th e ro yal ty f or Net Sal es of premium Re cor ds, B ud get Rec or ds or specia l
        co nf iguration Singles (i.e., Sin gles and/or Long- P1ay SjngJes sold at two for the price of one.
        manufactured in colored vinyl and/or sold wjt h a f our-c oJor pos ter inc lud ed ) sha)J be accrued ar
        one-h alf (1/2) of the otherwjse applicab le royalty rate set forth herei n an d sha ll be c omp uted
        based on the parti cu lar Royalty Base of ea ch such R eco rd.

                         (e)      Th e roy alty rate with re spec t co ~e r Sales through Normal Re tail Channel s
        of Mu ltjpJe~Record ,4 Jbum s sold by R AF for disui burion sha ll b e calcu lated by m ul tip lyin g the
        otherwise appl1cab le roya lty rate by a fracti on , th e numera tor of wh ich sh all be the R oy alty Ba se
        fo r suc h Mul ti pJe.:Re cor d Album, and the denom jna tor o f whic h shal l be th e Roya lt y Base
        appl ic able to RAF's or its licen sees' top-Jine sin gJc-disc LP s mu ltip lie d by the num ber of disc
        LP s jn zhe Multi ple-Reco rd ..~]bum.

                         (t)       Fo r purposes of th is par agraph 7 .05, the sales esca lati ons pro vi ded , here in ,
        if any, sh all not appl y.                                    ·

                7.06.    (a)      With respect to the fol)owjng Re cords and/o r expJoitat ion of Master
        R ecordj ngs , the royal ty to be acc rued he reunder sha l1 be a sum eq ual to fifty per cent (50% ) of
        RAFs net rece ipts \Vith respect to s uch expl oit ation : (i) R eco rd s deri\ 1ed from Ma ster
        Reco rding s hereunder so ld throu gh re cord clubs or simi lar sales pl ans whe ther operat ed by No n-
        Affilia ted Third Parti e s or othe rwi se; (ii) lice nses of Ma ster Reco rdin gs to Non -Affi liated Third
        Partie s fo r sales of Record s by such licensee s thr ough clirect mail, ma il order or in co njunction
        with TV or radio adve rti sing, including through mct l1ods of djstribut ion suc h as "key ou tlet
        ma rketin g" (d istribution thr ough reta il fulfillmen t cente rs in conjunction                w ith spec ial
        adve rti sements o n radi o or televis ion) , or b) ' any co m bi11ati on of the met h ods set fon h above or
        o the r methods ; (iii ) licenses of M aster Re cor ding s to N on-,4.ffiliatcd Third P arti es on a fi at- fee or
        other roy alty basis, p rov ided tha t with respect to suc h licenses the roya lty s hall in no event be
        greater than the ro yal ty wh ich wou ld be payable to Art ist by virt ue of app lyi ng the applica bl e
        pro -rata artis t ro yalty rate with respect to s uch Ma ste r R ecor din g license ; (iv ) licenses to N on-
        Affili ated Third P arties for promotional or commercial use of Audi o-Visual Recording s
        describe d in para grap h 5.02, exc luding bl anke t license s to exp loit RAF's Audio-Visual
        Recording cat alog ; and (v) u se of the Ma ster R ecordi ng s for bac kground mu sic, syn chronizatio n
        in mot ion pic tures and televisio n soundtracks and R ecords deri ved therefr om whether produ ced
        and/or distri buted b y Non -Affi\ 1ated Th ird Parties or otherwise , and/or use on tran sp ortation
        facilities.

                           (b)      In th e event that RAF sha ll dis tribute or auth oriz e oth er Per so ns to
         dis tri bute R ec ord s by means of (i) a so--ca1lc d "permanent" dow nload (whet her or not such
         download is tr ansf erabl e to a port able de vice or such download can be "burne d" to CD or othe r
         format), (ii ) b y maldng Master Recording s hereunder ava il.able through sub scription services,
         and/ or (ji i) any R ecord s in wh ich RAF dis tribu te s or auth orizes any oth e r P ers on to di strib ute as
         a so -ca lled : (A) "s tream " (i.e., fo r simu ltaneo us playbac k , and not in a downloa dable form at); or
         (B) "con dit io nal " downloa d (i.e., any downl oa d w here the ac cess to the content ex pires or is
         " limed-o ut " wh e n the consume r >s subscriptio n or ot her similar serv ice }apses) : (iv) an) '
         An ci1Jary Web s ite Explo itati on and; (v) an y ot he r form of E lect ronic Tra nsmissio n for w hich a
                                                  J;\IDJ. ~ga.l\Mc1YliJJa
                                                                       n\ wpdata\Kanye Wesr\Kall.)o'CWesL New..,Rccordln~Agrcem ent v3.doc


                                                                 Kanye West 9.16.20 Twitter                                             00048
Of 52 )                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 49 of 60




       •      •

                                                                            26
 '

           rate js not othe r\vise specific all)' set fo rth herein, the r0) 1alty to be accrued hereunder in respec t
           of suc h exploitat ion sh all be determine d by applying the applicab le royalty rate and Royalty
           Ba se set forth here in fo r an equi valen t Record; ho\veve r, the following deductions shall not
           app ly when com p uting Artj st's roya lt y v.1ith respect co any suc h ·'pe~ anen t" downl oads: (1)
           Cont ainer Charges (as set forth in paragrap h 13.l O below); (2) new techno logy deduc tions (as
           set forth in paragraph 7.0 4 (b) above); and (3 ) free goo ds (as set forth in pa ra graphs 13.2l(a )(ii)
           and (iii) b e }O\V) . For the avoidance of doubt, whether a partjcu 1ar R ec ord is distributed (by
           n1ea1Js of a "p erma11e11t'' down loa d, tl1ro ugh porta ble s ubscri ption service s or through other
           means of Electron jc Transmiss jo n per thi s par agraph 7.06 (b)) as an in dj, ,jdua] M aster
           Re cor ding or such Ma ster R eco rdin g is part of an entire Alb um , lhe ro yalty th at sha ll be accrued
           hereunder shall be the app }jcable Album royalty rate pursu ant to the terms set forth herein.

                           (c)     [Int entiona ]ly deleted. subjec t to paragraph 5.01 herein].

                            (d)     With re spect to any and all licens es or other exp lo itat ions of Ma s ter
           R eco rdings not expr essly prov ided for here in , the roy alty to be acc rued he re under in respect of
           such exp]oi lation shall be determined by appl ying the appl icable ro yalt y rate and Royalty Base
           set forth here in for an equiva lent Rec or d.

                            (e )    Th e tenn s "net receipts" and "net amount received " and simi lar
           terms j n this paragraph 7 .06 sha]J mean all am ounts rece ived by RAF jn connection with the
           subje ct m atter thereof whic h are sole ly attribut able to the M aster Rec ordings hereunder
           (exc luding catalog and/or admini strat ive fees pa yable to RAF) , af ter deduc tion of any costs or
           ex penses ar amounts incurred by RAF or whi ch RAF js obliga ted to pay (such as, without
           limitatio n, pr od uction costs, mech anjcal copyright paym ent s, AFM and other union or guild
           payments).
I

I' I                       (f)        If , pursuant to RAF' s agreeme nt ("Club Agree ment' ') with any record c1ub
 •'
           licensee di stributing Record s hereunder ("Art ist Record s") throu gh d irect mail or mail order
           opera 1ions, (i) the aggrega te number of RAF 's Recor ds (in c]ud ing Artist Re cor ds) distributed
           thereunde r duri ng any appljcable pe riod of tim e as "free " or bonu s" records sh aJl exceed the
           agg re gate nu mbe r of RAF 's Reco rds (jncluding Artist Reco rds) sold the reunder d uring that
           period (he reinafter such excess R eco rds are re ferr ed to as "Excess CJub Records "); and (ii) the
           numbe r of Arti st Rec ords distrib uted thereun der duri ng such perio d by such licensee as "free '' or
           "bon us·• Reco rds shall exceed the number of Arti st Records sold during suc h period ·by suc h
           licens ee (hereinafter suc h excess Rec ord s are referred to as "Exces s Club Artist Records" ). then
           you r r1,yalty accou nt hereunder sha1J be credited \Vith an amount equal to fifty percen t (50%) of
                 d_Jus1ing roya)ty payment, if any, made by such licen see to RAF solely attributable to the
           the ;..1
           Exec .!-.~ C lub Records distribu ted by th at licensee during such period multiplied by a fractio n
           eq ual t 1) the aggregate number of Excess Club Artist Reco rds dis tributed by tha t lice nsee during
           suc h Ilcriod divided by the Aggregate Qu alifyin g Excess Cl ub Re co rds (as defined in the
           fol)o\, ·ing sentence) , inclu ding Excess Club A111stRecords , di stributed by that licensee during
           s uch period. As used in the pr eced ing se ntence, "Aggreg ate Qualif ying Excess C1ub Record s"
           shall 1neanthe aggr egate nu mber of "free" or "bonus" R ecord s in exc es s of Re cords sold with
           respecc co each particular RAF recording artist whose "free" or "bonus " Re co rds di strib uted
           pur suant to a Club Agreement exceed the number of suc h RAF artist's Records which are sold
           thereunder durin g suc h applic able period. Notwi ths tandi ng the foregoing, if pu rs u ant to an y
           parti cu lar Club Agreement the reco rd c]ub licensee accounts to RAF in connection wj th "free" or
                                                                                                                                                       . .
                                                   J:\IDJ- Leg.al\Mc:-..lillan\ ~pdam\Kan ye West\Ka nye W esc "!cw _Record ing,_Agrcemcnt vJ .doc



                                                                 Kanye West 9.16.20 Twitter                                                    00049
;f S2;                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 50 of 60




     •      •


                                                                           27
•
 -




         "bonus" records upon a basis which a)so jnc)udes Rec or ds released by any company wruch 1s a
         "relate d compa ny " (i.e., a parent, subsidiary· or affiliate of RAF), then \Vith res pect to that
         part icular Club Agreeme nt all references to R AF in the pr eceding provisions of this paragraph
         7.0 6(f) shall be deemed to include such relat ed company(ies).

                  7.07. As to Net Sa les by RAF or its affil i ated licensees of Recor ds derived from Master
         Record ings b) ' direc t mail or m ail order, whethe r or not in conjunc tion with radio or TV
         advert ising. inc luding through methocs of distribut ion ~uch as "ke)' outle t marketing ", or by any
         combinatio n of such 1nethods (bu t exc luding reta il sales via the In ternet), the royalty to be
         accrue d hereunder shall be a royal ty of four percent (4%) (exce pt seven percen1 (7%) in respect
         of such Net Sa]es during the Second Contrac t Pe riod) of the Ro) •alty Base for Net Sales of suc h
         Records .

                   7.08. V.' ith respect to Joint Recordi ngs , the roya1ty to be accru ed hereunder shall be the
         o therw ise applic able roy alty provi ded for herein divided by the total number of roya lty-earning
         artis ts (including Artist) ,vhos e perf01111ancesare embodied on the Jo int Recording con cerne d .

                 7 .09. As to Records not consisting e ntirely of Master Recordings deliv ered hereunder,
         the royalty to be accrued hereund er shal l be pro -rated on the basis of th e number o f Master
         Recording s hereunder w h ich are on such Record s compare d to the totaJ number of roya lty -
         bearing Mas ter Record"ings on suc h Records.

                 7. 10. (a)     (i)     Wjth res pect to USNRC N·et Sa}es of Au clio~VisuaJ Dev ices at a
         Top -Line price, RAF shall accrue to Grant or 's acco unt a royalty of eleven percent (1 1 %) of the
         app licab le Royalty Base, ex cept thirteen percent (13o/o) in respect of suc h Net Sales during the
         second Contrac t Period.

                                 (ii)    With respec t to CSNRC Ne t Sales of Audio-Vi sua l Devices at a
         Ba se Price whic h is le ss than a Top-Line price, RAF shall accrue to Grantor's account a roya lty
         of eleven percent (11 %) of the applicab le Roy alty Base mult ipl ied by a frac tion, the numerator of
         ..vhic h is the sugges ted recajJ list price that equa tes to the app1icable Ease Price and the
         denominator of \.vhich is Nineteen D ollars and Njnety- Five Cents ($ 19 .95), except thirteen
         percent (13%) in res pec t of such Net Sa les during the second Contract Period.

                         (b)      (i)    V•/ith respect to Net Sales of Audio-Vi sual Dev ices ou tside the
         Un ited States at a Top-Line price, RAF shall acc rue to Gran tor 1s account a royaJty of five and
         one-half percent (5- 1/2%) of the applic able Royalty Base, except seven p ercen t (7%) in respect
         of such Ne t Sale s during the second Cont ract Period.

                                (ii)   The royalty for Net Sales of Audjo-Vi sual Devices ourside rhe
         United States at a price which is customari l)' considered to be "mid-price" in the country
         concerned shal l be accrued at two -thirds (213) of the oth erwise ap plic able royalty rate and shal l
         be compu ted based on the particular Roya lty B ase of each such Audio -V isual D evice.

                                 (iij )The royalty for Net Sales of Audio -Visual Devices outside the
         United Stares at a Base Price which is custo m arily con sidered to be "bu dget" in the count ry
         concerned, shall be accrued at one- half (1/2) of tbc otherwise app licable r0) 1 alty rate and shall be
         computed based on the particular Roya lty Ba se of each s uch Audio-Visua l Device .




                                          - -------                             - - ·.
                                                                    Kanye West 9.16.20 Twitter
                                                                                                 -
                                                                                                                           00050
                                          2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 51 of 60




     •        •

                                                                         28




                          (c)       For pu rp os es of this paragraph 7. 10, the ~ales escalations                           pr ov ided herein ,
         if any , shall not appl y.

         8.       P.CCOUN~GS

                  8.01     .-'\ccounti ngs as to royalties acc ruing or whi ch otherwise woul d have ac c rued
         hereun der shal l be m ade by RAF to Granto r on or before September 30t h for the pe riod ending
         the preceding Jun e 30th , and on or befo re M.arch 31st for the period en ding the preceding
         December 3 1st, or suc h o ther accoun ting periods as RAF may in general adopt, but in no case
         less freque ntly than se mi- annually , together w ith payment of accrue d r0) alties, if any, ea rned by       1


         Granror d uri ng such preced ing half-year , le ss Advanc es or other reco upable and/o r deductib le
         a..'Jlounts hereu nder . With out limita tion of Ri\ F's right to recoup all Advances hereunder against
         royaJties earned hereund er, excep t as otherw ise pr ov ided herein, RAF shall not ch arge against
         royalt ies earn ed w ith re spec t to a semi-annual accou ntin g peri od a con tra ct ual Ad vance whi ch is
         paid after the end of such accou nting period bu t before such royal ties are actually pa id, pro vided
         that suc h Advan ce is bejn g pajd sole ly in connec tion with an Album of the Min im um Recor cling
         Ob ligat ion. RAF sh al] hold a reaso nable reser ve w ith respect to eac h Alb um of the M inimum
         Recording Oblig ation durin g any semi-a nnual accounting peri od which sha ll be commer cia lly
         reasonable when co nsidering the djffe rcn ce be twee n: (a) the total number of the app licab le
         Album shippe d to Rec ord retai lers fo r commerc ia] sale ; and (b) the numb er of un it s of the
         applicable Album sol d by such retailers to consumers as reporte d by Sound sca n or any
         comparab le ser vice. Each roya lt y res erve wi ll be liqu id ated not later than th e end of the fo urth
         full semi-annual accounting peri od follow ing the period durin g which s uch reserve is initi ally
         established .                                                                      ··

                   8.02. Roya lties in connec tion ""'jth the expl oitation of Ma ster. Rec ordings he reu nder
 •
•'
         shall be comp ut ed in the sa me n ationa l currency as RAF is acco un ted to by its licensees and shal l
         be paid at the s am e rate of exc hange as RA F is paid, and shall be subject to any taxes .applicabl e
         to royal ties remitt ed by or receive d from foreign so urce s, provided. howeve r, that royalties on
         Re cord s so]d o utside th e Unite d State s sh all no t be due and pay able by R AF until paym ent
         therefor has be en recei ved by or credited to RAF in the Uruted States in Un ited States Dollars . If
         RAF shall not re ceive payment in the l.1nited States, or jn Unite d States Dollars, and shall be
         requi red tc) acce pt pa ym ent in a forei gn country or in foreign c urr ency, RAF shall deposi t to the
         cred il o f G ran tor (at Gra ntor's request and expen se), in such currency in a depo si tory ·in the
         co un1r~ :r.'"'hic h RAF is required to acce pt pa yment , Gr anto r 's share of r oya lti es due and
         pay ahlc l<>Gruntor w ith respec t to such sales. De posit as aforesai d shalJ fulfil l the obliga tions of
         RAF .i!'- ll) Record sal es to which su ch roya lty pay ments are app licable. Jf any law , government
         ruling ~)r an y ot he r restrictio n affect s the amou nt of the pa yme nts wh ich RAF' s licensee c an re mit
         to RAJ ~. RAF may ded uct fro m Grantor's ro yalties an am ou nt proportionate to the redu cti on in
         such lice nsee 's remittan ces to RAF .

                 8.03. (a)        All royal ty state ments re nder ed b) • RAF to Grantor shall be binding upon
         Gran ter and not subject to an) ' objec tion by Gran tor for any reaso n unles s speci fic objectio n in
         writing, stating the basis thereo f, is given to RAF wit hin thre e (3) years from the date ren der ed .
         Failure to m ake sp ecific obje ction ~·ithin srud time period sha ll be deemed app rova l of su ch
         statement.

                                                                                                                                                          ....-
                                                 J:\JDJ-Legal\Mc~ ill:in\wpdati\Kanye West\Kzoyc We.st_New_~ecord ing_Agrcement vJ.doc · , .~ :- • ; ,
                                                                                                                                        .   ~"'  ,r..: ✓
                                                                                                                                                     /-   "   • r ~

                                                                                                                                       """·: ~},,  . ·. ../           ..

-- --------                     -- ----------- --                 Kanye West 9.16.20 Twitter                                                   00051
                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 52 of 60




•      •

                                                                    29


                    (b)     All st<-1temcnts
                                           hereunde r ,viJJ be dee111ed
                                                                      conclusively to h ~.rve been
    rendered on the due date 3et forth in p aragra ph 8.01 above unless Grant or notj fie s RAF otherwi se
    wi thin ninety (90) days after such due date.

             8.04. (a)       Grantor shall have the righ t at Gr anto r's ow n expense to audit RAF 's
    books and records on]y as the sam e pert ain to sales or othe r distributions of Phonogra p h Records
    hereunde r on wh ich royalties are payable to Grant or or other expJoj tatjons of Ma ster Recordings
    hereun der on ,vhich rO)'alties are payab le to Grantor, in ea ch case for th e six (6) accounti n g
    periods prior to RAF 's rec eipt of \vritten notic e from Gr anto r of G rantor 's desire to audi t su ch
    boo ks and records. Grantor may make such an examina tion for a partic ular state ment on ly once ,
    and only wit hin three (3) years after the da te when RAF renders said statement und er para graph
    8.01. Such audit ~hall be conduc ted during RAFs usual bus iness hours, and at RAFs regular
    pl ace of business in the United States whe re RAF keeps t11ebo oks and re cords to be examined.
    Such audit sh all be con dL1ctedby an inde pende nt ce rtified p ubli c accountant .

                      (b)     Gr antor acknowledges that R AF' s books and records co ntain con fiden tial
    trade in form ati on . Neither Granto r no r its repre sentativ es shall at any time communicat e to
    others or use on behalf of any other Pers on any facts orinfonnati on obtaine d as a result of suc h
    exaITllnation of RAF 's books and recor ds , unless such disclosu re is requ ired purs uan t to an order
    of a court of competen t ju risdictio n or such in formati on (olhe r than through Granto r' s viola tion
    of this paragraph 8.04(b)) is pubJic1yavailable gene ral])' and gene ral})' know n to th e pub}jc (in
    addi tion to the mus ic industry) . In the event such disclosure is so ordered , G r ant or shal l not ify
    RAF in writing pro mptly fo)lowing rece ipt of such or der.

              8.05 . G rantor wi ll no t have the rig ht to bri ng an action agrunst RAF in conne ct ion with
     any roy alt y acco un ting or pa)'.Illents hereu nder unless Gr antor comm ences the suit w ith in three
     (3) )'ears from the dat e such st ateme nt of accountjng for royal ti es or suc h paymen t was rend ered.
    If Grantor commences su it on any controversy or claim co ncerni ng royalty acc ou ntings rendered
     by RA F un der this agreemen t, the scope of the p roceeding will be limited to detenninati on of the
     amo unt of the ro )•alties re ndered for the accoun ting p eriods conceme d, and the co urt wil) hav e no
     authority to co n sider any other issues or a\vard any relief except reco\ 1 ery of any roya ltie s fo und
    owing . Grantor's rec overy of any suc h roya lties \Vi11be the sole remedy avai lab le to Grantor (or
     Artist) by reason of an}' claim rela ted to RAF's royal ty accoun ting s. With out limiting the
     gene rality of the preceding sen tence. neither Gra ntor (nor Arti st) wi ll have any righ t to seek
    terrcination of the Term of this agree me nt or avo id the peifonna nce of th eir obligat ions und er it
    by reaso n of any such claim . No t,vit hstanding the foregoi n g, in the eve nt any co urt hav ing
    jurisd ictio n over the matter determ ines fraud or gross neglige nce on the part of RAF in
    connecti on with any such claim , and such determina tio n is not ap pea led, ov e rturn ed or reversed,
     the lim itat ions set forth in thi s paragra ph 8.05 shal l not appl y.

             8.06.    Grantor hereby authorizes and directs RAF to withhold from any mon ies due
    Granto r fro m RAF any pan thereof requi red by the Un ited St ates In tern al Rev enu e Servi ce
    and/or any other gov ernm ental authority to be \\ ith he ld, and to pay s ame to the LTnited Sta tes
                                                                        1


    Intern al Revenue Servic e and/o r such other auth ority. J\1 0 Adva nces or ot her payme nts sha1l be
    made pursuant to this agreemen t until Gran tor has com pl eted th e W-9 In tern al R eve nue Service
    Form.

            8.07.   Not"vith stancling anything to the contrary expresse d or im pJied elsewhe re here in,                           ...
                                                                      u \Kanye Wcsr\J<aoyc Wes1_Ne w..Recordmg_A~ment
                                          J:\IDJ- Legal\MeMilian\v.-pda                                                 v3.doc




---------- ---------------- --                               Kanye West 9.16.20 Twitter                                          00052
                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 53 of 60




        •

                                                                   30



   if, at any time du1ing or after the Tenn, the performances embodied on any Master Recording
   become propert,' of the pub lic domrun in any territory of the \\'orld such that any Per son may
   reprodu ce and/or exploit Record s embod) 1ing suc h perform ances in such territory w ithou t license
   from and/or pa) 1rnent to RAF, then no monies whatsoeve r shall thereafter be accrued to Gran tor's
   account hereun der in connect ion with the ex ploit ation by RAF or its subsi'diaries, affiliates or
   }jce nsees of such performances in suc h tenitory on and after the date on which such
   perlorrnances become propen y of the pub lic domai n in such territory .

   9.       MECHA?\TJCAL COPYRIGHT LICENSES

            9.0 1.   T he fo llowing provisjon s shall pert ain to Controlled Compositions:

                    (a)     Each Control led Composition shall be and here by is licen sed to RAF in
   the United States and Canada at a copyright royal t)' rate equal to sev enty-five percent (75o/o)
   (excepr one hundred percen t ll00 %] in respect of the Second Albu.m) of the Statutory Rate
   prevajting at the tim e of the ear]ie r of: (i) delivery of the Ma ster Recording embody ing suc h
   Co ntrolled Com p osition or (ii) the date such Maste r Rec or ding \Vas requ ired to be delivered
   hereunder, subj ect to the provisjons of thjs Article 9. With re sp ect to Record s sol d and/or
   distributed in the manne r described in paragraphs 7.05 (exclud ing 7.05(e)), 7 .06 (exc luding
   "perma nent " down load s of Master Recordings de]jvered duri ng the secon d Contract ~r:ferjod])
   or 7 .07, the copyright royalty rate with respect to Controlled C ompos iti ons shall be three-fourths
   (3/4) of the rate set forth in the prece ding sentence.

                    (b)     Copyrig ht royal ties wi th respect to Con trolled Compositions sha]l be
   payable only on Net Sa les hereun der . Copyright roya lties sh all not be payable with respect to:
   (A) Records otherwise not r oy alty-bearing here und er; (B) non -music al material; and · (C)
   Com positions which ha ve a playing time of less than one (1) minute and thi rty (30) seco nd s in
   length and/or any so-cal led "interludes", "intro s" or "ou tros" .               Arranged ver sions of
   Com positions in th e publ ic domrun sh all be free of copyrig ht royalties if arranged by any of the
   indjvidua]s described jn the definition of Controlled Compositions un less such arr anged version
   varies substa ntially from the origi 11a) \vork , in 'N11ichcase suc h arrange d ver sio n sh all be licensed
   to RAF · at a copyright roya lty rate equa l to the applicab le rate in paragraph 9.0l (a) above
   apport 1(>ncd acco rd ing to the same rat io used by ASCAP or BMI in de tennin ing performance
   credit s. RAF wi ll not be required to pay me chan ic al royalt ies in connectio n with such arranged
   version unless Grantor furnishes to RAF, by no later than the dat e of de livery of the Master
   Recordin g embodyjng such arranged vers ion, documen tatjon satisfactory to RAF of the ratio so
   used bv• .1
             \SCAP or BMI .

                     (c)    Notw iths tanding anything to the contra ry contai ned here in , if any Record
   hereund er embodies more than one (1) M aster Rec ordi ng of a parti cul ar Contro lle d Composition,
   then RAF sha ll only be obligated to pay the copyright roya lty rate(s) referred to in paragraph
   9 .01 (a) with respect to only one (1) such Master Recording .

                  (d)   (i)   Grantor hereby licenses each Contro lled Compositjon to RAF for
   synchronization in any promotional Audio -Visual Recording and the uses thereof wit hout
   p ayment.
                        (ii)  On a prosp ec tive basis only, following recoupment of all

                                           J:\IDJ- Lcgal\Mct.1illan\wp:lalll\Kanyc:Wcst\ Ju nyc Wcs,_Nc:w_Recoroing_Ag:rccmcnr
                                                                                                                             v3.doc




- --------               - ··- ---------
                             ...                                                 --
                                                              Kanye West 9.16.20 Twitter                                              00053
                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6       Page 54 of 60




•     •
                                                                    31



    produc tion costs incurred wi th respec t to the applica bl e Au dio-Vis ual R ec ord in g, w ith re spect to
    eac h Contro ll ed Compos i tio n synch ronize d in an Audi o-Visual Reco rdin g whic h RAF expl oi ts
    commerc ially on Aud io-Visua l Dev ices, R AF shall p ay, with respect to N et Sa les of A ud io-
    Visual D ev jces em bodyi ng such Au dio-Visu al Reco r<lings, a copyrigh t ro yalty of six ce nt s ($.06)
    for each com pl ete Contro lled Co mpos ition embo died on eac h such Au dio- Vi suaJ De v ice;
    provide d , howe ,,er, that R AF sh all have n o obligat ion to pay an aggr ega te copyri ght roy alty in
    excess of four perce nt (4 %) of the lowes t who lesale pri ce pa) 'able b y the largest c ateg ory of
    RAF's custoJners of th e applicable Au dio -Visu al D evice embodyi ng Audi o-Visl_la'.l R ecord in gs
    here under. If Jess th an a comp lete Con tro lled Co mp osition is embo die d on any su ch A ud io-
    V isual Dev ice, the co pyrigh t royalty sha ll be pro-ra ted ba sed upon the nu mber of sec ond s of the
    applicable Co nt ro lled Composi tion that is used com pared to the len gth of the com plete
    Contro lled Com pos ition as embo died on .A.rtist's orig inal M aster R ec o rding of such Com p osi tion.

                                (iii) Gr anter sh all procure from the applica ble cop yri ght proprie tors an
    irrevocab le \vrit ten conse nt to RAF s recor ding of each non- Controlled C omp osi tion for
    A udi o-Visua l R eco rdi ngs and the prom oti on al use thereo f wi thout payme nt. RAF shal l ne go tiate
    in goo d fai th with such copyright prop rietors conce rn ing th e term s o f pa ymen t for the
    commercial       ex p loita tion of non -Control led Co mpos itions taJdn g into cons ideration
    then-pre\ •ail jng in dustry standar ds.

                      (e)       The pr ovisio ns of this Arti cle 9 shal l constitute and are acce pted b y
    Granter, on Gra ntor's own beh alf and on be half of an y othe r owne r of any Contr oll ed
    Composi tion (s) or of any rights therei n, as full comp lian ce by RAF w it h al l of its obl iga ti ons
    under the com pul so ry lice nse pro visio ns of the appli ca ble copyri ght law , arisi ng from any use by
    RAF of Con trol led Composi tions as prov ided fo r herein, an d shall co nstitute a m echani cal
    lice nse . RAF sh all h ave the right to hold reasonab le mec hani cal royal ty re serv es in resp ec t of
    sales hereun der . M ec han ical ro)·alt y reserves majntained by RAF agains t antic ip ated retu rn s and
    credits sh al) not be heJd fo r an unr easo nable period of time; re ten tio n of a reserve for tw o ye ars
    afte r it is es tab lis hed shall not be consi dered unr ea sona ble in any case . Jf RAF m akes an y
    overp aymen t of m echan.ica l roy alties on Co ntrolled Com posi ti ons (jn cluding wi tho ut lim ita tio n,
    by m eans of an acco untin g error or by payjng mecha nica l ro) alties on R ecords ret urn ed), RAF
                                                                                                     1


    sha ll have the righ t to dema nd reim burse ment of su ch exc ess from Gra nt or (and Grant or shal l
    imme diately m ake such reimb ursemen t) an d/or the rig ht to dedu ct the a.mount of such
    overpa) 1ment fro m any and al] mon ies otherw ise pa yabl e to Gr ant or h ereunder . RAF sh all
    account for me chan ic al roya lties on a quarte rly basis. Grant or' s right to auclit RAF' s bo oks and
    reco rds as the sa m e re late to copyrigh t roya lties for C on trolled Com po siti ons sh all be s ubjec t to
    the tcnns and con ditions set fonh in Arti cle 8 jn co nne cti on wj th Grantor's audi t rights.

                    (f)      An y assignme nt m ade of the owne rshi p or cop yright in any C ontrolled
    Co mpos itio n sha ll be m ade subject to the prov jsions of thi s Arti cle 9 .

                     (g)     U pon RAF 's req ues t, Gran ter shall ca use the issuance to RAF and RAF' s
    designces of me chan ical licenses to re produce all Compos iti ons on P honogr aph R ec ords
    hereunder distribu ted out side the Uni ted S tates and Ca nada on term s no Jess fav orable to RA F
    an d RA F 's desig nees than thos e gene rally applicable to R ec ord m anu fac turer s in eac h c ountr y in
    question. The ob ligation to acco unt for and pay ro) •alties for the mech anical repro du cti on of
    Com po sitions on sales of Phonograp h R eco rds ou tside of the U njted Sta tes shal l be sole)y that of
    RAF s affiliate s and Jjcen sees.
                                                                                                                .                               :
                                            J:\JDJ. Legal\McMi llan\wpdllta\Kanyc Wcs t\ Kanyc West_ Ne w_Recordiog__Agreemcot v3.doc ?•.'.=. ·, ·. ,
                                                                                                                                      .' ,~· . ~ ~-
                                                                                                                                            .., .
                                                                                                                                    .. - ·., • •J




                                  - ----------                                        -··-
                                                              Kanye West 9.16.20 Twitter
                                                                                                 ....     - ---------------                 00054
                                                2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 55 of 60




         •

                                                                                32



            9.02. Notwithstanding anythjng to the contrary · contajned herein, Grantor warrants ,
    represents, and agree s th at, in the United States and C ana da, RAF shall have no obliga tion
    whatsoever to pay an aggregate copyright roy alty r ate in respect of any Record hereunder
    regardle ss of the number of Control led Compositions and/or other Compo sitions contained
    thereon, in excess of the follo\ving sums:

                    (a)    ln respect of an Album: ten (10) times th e applica ble amount set forth in
    para graph 9 .01 above (except e]eve n (11) times such am oun t in respect of the Second Album and
    Albums in the compact disc configura tion, provi ded the appl icab le Album embodies at least
    eleven (11) different Compos itions).

                     (b)    In respect of an EP Recor d: five (5) times the appl icable amount set forth
    jn   paragraph 9.01 above.

                    (c)    In respect of a L on g-P 1a)' Sing le: three (3) times the appl icable amount set
    forth in paragraph 9.01 abov e .

                    (d)    In respect of a Single or any Record other than as expressly provi ded for
    in this paragraph 9.02: two (2) times the appl icab le amount set forth in paragraph 9 .01 above.

                     (e)     In respect of a Mu]tiple -Record Album: the aggregate copyright royalty
    rate set forth in paragr aph 9.02(a)(i) above mu ltipli ed by a fracti on, the nu merator of which shall
    be the Royalty Ba se for sucl1 Multiple-Rec ord Album, and the denominator of whi ch shall be the
    Royalty Base applicable to PRI 's or its }jcensee 's top-line single-disc LPs:

             9 .03 . W ith out limita tio n of the generality of clau se 9.02 .above, if the aggregate of
l   copyright ro 1·alties in re spect of any Record hereunder exceeds the applic able amo unts set forth
I
    in this Article 9 , then , v,rit hout ]imita tio n of RAF s ri ghts, RAF shall have the right, at its election,
    if it elects to re lease such Recording, to deduct the amo unt of such ex cess from any and all
    m onies otherwise paya ble hereunder.

             9 .04. lf any R ecordings ma de under this agree me nt cont ain copyrighted non- Controlled
    Compos itions \\ hich are not avai1able to RAF under compulsory ljcense, RAF w ill, subject to the
                      1


    pro visions of p arag raphs 3.05 and 10.12 hereo f, obtain mechanical lice n ses coveri ng suc h
    Comp osition s for RAF s benefit.

             9 .05 . Gran tor hereby grants co RAF the irrevocable right throughout the wor ld to print
    and rc1)roduce the title to each Compo sition embod ied in a Master Recording delivered
    hereunder and/or the l)•rics to eac h C ontro lled Composition embod ied in a Master R eco rding
    delivered hereunde r on the packa ging of Phonogra ph Records embodying su~h Mas ter
    R ecording without payment to any Per son . Grantor he reby furt her grants to RAF the jrrevocable
    right throu ghout the world to recreate the title to any Compo sition embodied in a Master
    Rec ording delivered hereunder and/ or lyri cs to any Contr ol led Compos ition embodied in a
    Mas ter Record ing del ivered hereu nder. in the so-cal led ''text mo de " of digital compact cassettes
    and interac tive c omp act discs embod ying such M aster Rec ording, or in comparable media ,
    v.•hether now existin g or hcrea fler developed, without pa)me nr to any Perso n . If RAF is required
    to p ay any monies to any Per son for the exerc1se of any of the rights granted to it unde r this
                                                       .!;\{DJ- LegaJ\.1\-'J
                                                                          c Millao\wpdatll\Ka nye V.' cs t\J<.anye West_New_ftccoro in&..,Agreerneot v3. d oc




----------                . ..   .   . ..   .
                                                                        Kanye West 9.16.20 Twitter                                                          00055
                                      2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 56 of 60




 •     •

                                                                     33


     parag raph 9.05, then RAF shal l have the righ t to demand reimbursement therefor from Grantor
     (and Grant or shall immedjate Jy make such re1rnbursement) andio r the right to de.duct such costs
     from any and all monie s o lherwise payab le to Gr antor hereunder .

              9.06 . Granter wjJl use jts bes t efforts to secure from Artj st in favor of RAF the first
     right of ref usal and mat ching right for Un iversal -:r-.1usic
                                                                  Pub lishing to enter into an exc lusive co-
     pu blish ing arrangemen t with Artist at the end of the term of Art ist ' s exclusive arrangement w ith
     EMJ Musjc Publi shing.

     10.     GRANTOR'S ADDlTIONA L WARRANTIES AND REPRESENTATIONS

             Gran t or warra nt s and represents the fal lowing:

              10.0 1. (a)       Grantor is auth orized , empowere d and abJe to enter i nto and fuJly perform
     its obl igati ons under this agreement. Neithe r thi s agreement no r the fulfil lment thereof by any
     party infringes up on the ri ghts of any Person. G rant or owns and controls, without any
     limi tation s, restrictions or enc umbrance s what soevc~, aJl rights gran ted or purported to be
     granted to RAF hereu nd er , and Granror has obtained all ne cessary lice n ses an d pennissions as
     may be required for the full and unlimite d exerci se and enj oymen t by RAF of all of the righ ts
     granted and purported to be granted to RAF herein. RAF will own, possess and enjoy such
     rights \vithout any hindrance on the part of any Person whatsoever.

                        (b)      There is in existence between Grantor and Artist a valid and enforcea ble
     agreeme nt pursuant lo which Arti st is req uired to petfo rm exc lu sive ly for Grantor during th e
     Term . Grant or \.vill waive none of its rights under such contract and shal l take all steps nece ss ary
     or desirable to keep the same in fu ll force and effect so that RAF shal l h ave the ful] benefit of
     Artis t's ex clus ive serv ices as if Art 1st had contrac ted hereunder directly with RAF .
     Simu ltan eously with the execution of this agree me nt , Granter shall deli ver to RAF an agr eement
     between RAF and Artist in the form annexed hereto as Exhibi t "A 11; Gra ntor hereby gives its
     consen t and approvaJ to the contents thereof and said Exhibit "A" is hereby made a part hereof .
     Granto r \.Vil) requi re fu ll and com ple te perfonnance by Art ist of suc h contract. If Arti st breaches
     such contrac t, Grantor wi JJ immed iately notify RAF in writing of the details of suc h breach. If
     Gran tor does not enfor ce any of Gr antor's rights under jts co ntr act tha t relate in any way to
     R..«\F' s rights here unde r, RAF may, without ljmi tatio n of RAF's rig hts, enf orce such rights in
     Granr or's name and/or the name of RAF. In addition to the fore going, RAF may exercise , in
     Grantor 's stea d, Grantor's right to seek injunctive relief against Artist for Artist 's breach of
     Art ist's ob ligations to provide persona1 serv ices pursua nt to the agreeme nt be tween Granter and
     Arti st. Jt is the mutual intention of R AF and Grantor tha t the rights gra nted herein specific al ly
     but v.1 itho ut limi tation be a grant of rights to recejve injunctive relief pur suan t lo the pro vis ions of
     Calif orni a C ivj1 Code Sec tion 3423 (Fifth) and Californi a Code of Civil Pro ce dure Section 526
     (sec o nd paragra p h 5) concern jng the availa bili ty of injunct ive relief to pr event the breach of a
     con tract in writing for the rendition or fumi shj ng of personal service s .

                   (c)     Grancor js a corporation duly organized , existing and in good standi ng
     under the la~'S of the State of New York. The party executing this agreement on behalf of
     Grantor is an auth orized repre s entati \'e of Gr antor , duly auth orized to sign on Grantor's be ha lf.


                                                                                                                                              ,       .. ,
                                                                                                                                                  , : ..
                                             J:\ IDJ- u:gal\?v1
                                                              cMillan\Wj>da
                                                                         ta\Kanyc WcSI\Kanye West_New_ Recording,_
                                                                                                                 Agrecmentv3.doc       . . . .......'.
                                                                                                                                         ..       ... • • 'I • •




---------- --·-- --------- -                                  Kanye West 9.16.20 Twitter                                       00056
                                  2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 57 of 60




   •
                                                                34



                (d)     Grantor has no knowledge of any claim or purported claim which woul d
interfere with RAF 's rights herct:nder or create any Jiability on the pan of RAF.
                                                                                                                 •
         10.02. If, as of the date J1ereof,Granror or Arti st owns or controls any Maste r Recordings
embo dyi ng Artis t's p erfor mances tha t were reco rd ed prior to the date he re o f in addition to the
Mas ter Recor ding s inc lude d on the first Album hereunder ("Prio r Ma sters "), or if Gran to r or
Artist shal l, during th e Te rm, acquire ow nership of any P rior Masters, Grantor an d Artis t hereby
\Varran t 2nd represent that no explo itatio n rights in or to such Prior Maste rs shall be tr ansfe rr ed,
conv eyed or otherwise gran ted to any P erson during the Term. n or shal l Gra n tor or Artist exp loit
such Prior l-..fasters. Granto r and Artis t hereby warrant and represe nt that there are no Prior
Maste rs.

         J 0.03. The l\.1aster Recordin gs hereu nder and perfo rm ance s embodied the reo n shaJJ be
produced jn accordance wit.h the rules and regulations of the Al-"-Mand the America n Federation
of Te levision and Radio Artis ts, in effec t at the time sucJ1 Master Recordi n gs are recorded, and in
ac cordance wi th the rules and regu lations of all othe r unions having jurisdic ti on . Arti st is or will
beco me and v.1ill rema i n to the exten t necess ary to enab le the performa nc e of this agreeme nt, a
member in good standing of aJl labor unions or gu ilds, mem b ership in w hich may be required for
the perf onna n ce of Artist 's services here unde r .

         10.04. A n is t will perform exclusive services hereunde r . An ist wi ll not perform for (or
license. or consent to , or pennit the use by any Person other than RAF of Art ist's name or
like ness for or in connectio n with) the recor ding or explo itation of any P ho nogra ph Record
(includ ing, wi thou t lim itat ion, any .L\u<lio
                                                - Visual Dev ice) embodying any Co m posi tion reco rd ed
by Artis t un der thi s agreement (and released during the Term hereo f or with in one (1) ye ar
therea fter) prior to the later of the date five (5) years subseque nt to the date of deliv ery to RAF of
rhe Master Record ing emb odying chat Comp osition hereun der, or the dat e two (2 ) years
subseque nt to the expiration or termi nation of the Term .
                                                  .                                          ,,


         10.05. Neit her the Ma ster R ecording s hereunde r nor the performances embod ied the reon,
nor any other "Ma terials", as hereinafter define d, nor any use thereof by R AF or its gran tees,
licensees or assigns will violate or inf1i nge upon the rig hts of any P erson. "Materials," as u sed in
this paragraph. m eans: a11 Contro lled Composi tions; each name or sobriq ue t use d by Art ist or
Granto r . indivjdua lly or as a group ; and all other musica l, drama tic, artjstic an d literary materia ls,
ideas , and other in te 1lect ual properties fu.mishe d or selected by Gran tor, Arti st or an y producer
and conta ined in or used in connec rion with any Artis t W eb sire, Website Mat eria l, EC D
Materia l. Recor dings made he reunder or the pack agi ng, sa le, dis tribu ti on, advertising ,
publ icizing or o ther exploitat ion thereof . Witho ut limit ing the foreg oing, neither Grant or, Artis t
nor any Person selec ted or en gage d by Granto r or Artist shalJ "interpo late", "quote fro m ,"
"sampl e" , "borrov. 1 1' or other.v,ise ada pt any copyrighted music, ]yrics, spo k en wo rds, sou nds,
m usica l com pos itions, sou nd reco rdings or other material (col lectively, "Em b odi ed Copyrig hted
Mate rials ") on or in connecti on with an,· Master Recor dings he reu nder wi th out havi n g first
ob tained the wri tten consent of the appl ic able copyright proprieto rs of such Embod ied
Co pyrigh ted Mate rials on tem1s wh ich grant RAF and its designees all ri gh ts necessary so tha t
RAF can fu lly exploit the Mas ter Recordj ngs concerned in acco rdance with the terms and
conditions of th is agreemen t; and Grantor 's fail ure to obta in such \Vritten conse nt s shall be
de eme d a materia l bre ach of this agree me nt. ' \ 'i thout limiting the forego in g, if RAF, in the
exerc ise of jts good faith business judgment, be lieves that Embod ied Copyrig hted Mate rials are
                                        J:\ lDJ- Lcgal\McMillan\w;idata\KanycWes1\J<Dnyc
                                                                                       WcsLNcw_Rccording_Agrccment vJ.doc           . .. .


                                                          Kanye West 9.16.20 Twitter                                        00057
                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 58 of 60




•      •

                                                                   35



    embodied on an y Master Reco r ding here un der and Grantor has not ob tai ned the aforesaid written
    co nsents in resp~t of suc h E mbodied Copyrighted Materia ls . th en RAF may withh old from any
    and al] monies orherw jse pay able co Gra11lor he reunder an an1ount reas on ably related to the
    potentia l liability to thi rd parties as a result ther eof.

            10.0q. (a)       Grantor shall be so lely respon sible for and sha ll pay al l sums due Arti st,
    and the indjv idua ] producer of the Sides, and a11other Persons entitled to receive roy alti es or any
    other pa) ment s in connect ion wi th the sale of Phono graph R eco rds derive d from Master
              1


    Recorrnngs hereunde r, and the royalties set for th in A rticle 7 hereof incl ude all monies due al l
    such parties .

                      (b)     Notw ithstanding a.nyth ing to the contrary expre ssed or implied in
    paragraph 10 .06(a) or elsewhere here in , it is un derstoo d and agreed tha t if RAF, with Gran tor's
    pri or written approv al (which appro v al may be withhe ld for any reaso n) . engages produ cers for
    any Sjdes delivered hereunder , or if ihe producers of any suc h S1des are regu larly employed on
    RAF s sta ff or rende r thei r services unde r contrac t with RAF (it being under stoo d and agree d th at
    if Artist reco rd s an y Sides wi th such producers without prior writte n objec ti on by Grantor, then
    Grantor 's approval wi th respec< to such prod ucers shall be deemed given) , the following terms
    shall app1y:

                             (i)    Grantor's ro yalty account and the production budge t for the
    applicab]e recording proj ect will be charge d wi th a Recordi ng Co st item of Thin) ' Th ous and
    Do ]lars ($30 ,000) per Al bum (or Three Th ous and Dol ]ars {S3,000) per Side for a project for the
    rec ordi ng of less than an Album). Not\v ithstan ding the foregoin g, if RAF is ob ligated to pa y
    such producers a higher fixe d amount (the "Higher Amount") fo r ·the appl icab le project,
    Gran ror's royaJ ty account and the production budget for the applicab le recording project will be
    charged \Vith a Re cor din g Cost 1tem equ al to the Hi ghe r Amoun t in lieu of the amounts set f orth
    in the preceding sentence .

                             (i i)  With respect to Phonograph Rec ords derived from Master
    Recordings her eund er. RAF sha ll acc ru e to th e account of Gra n tor in accordance with the
    pro visions of .J\rticle 8 above, a roya lty eq ual to the applicab le roya lty set forth in Arti cle 7
    ab ove , re duced b11 an amo unt equal to three perce nt (3 %) \.Vith respect to Alb ums. w ith
    proporti onat e redu crion s on a]J saJes fo r which reduced royalt ie s ar e pay able under th is
    agre em ent . If RAF is obl igated to pa) ' pro du cers a roy alty greater than th e amount set fo rth in
    the preceding sentence , Gran tor's roy alty sha ll be reduced by such greater amounts instead.

             J 0.07. (a)      Subjec t to Arti st's prjor bona fide profe ssjonal commitments, Arti st shall
    be ava ilable from time to time to appear for photo graphy. p os ter , and cover art, and the like ,
    und er the direct ion of RAF ·or its nominees and to appear for inte rviews with repr esentatives of
    the co mm unica tions media and RAF 's p ubl icity perso nnel . RAF sh all reim bu rse Arti st for all
    reas on ab le expen ses incu rred by Art ist in connec ti on with such ses sions p rovided such expen ses
    are pre- approved by RAF and proper])' docu mented and such expenses shall n ot be deemed
    Advances hereun der .

                    (b )    Subject to Arti st's prior b ona fide profes sio nal commitm ents, Arti st shall



                                          J:\ IDJ- Le gal\.l\ilcMillar.'.wpdata\ J<anyc Wcst\Kan ye \Vcs.1_New_Recordin g_Agrcemen t v3.doc

                                                             Kanye West 9.16.20 Twitter                                                       00058
,     .                                2:19-cv-00366-RMG    Date Filed 09/18/20   Entry Number 116-6   Page 59 of 60




                                                                      36



    be availab le from tjme to time at RAF's re ques t to pe rf orm for the purpos e of recordi ng for
    promo tional purposes by means of film, videota pe, or other aud io-VJsual med ia p erfonna nces of
    Com positions embod ied on Master Record ings hereu nder.
                                                                                   .
              10.08. (a)     Ne ith er Grantor nor Artist sha1J autho rize or knowi n gly pennit Anise 's
    pertormances to b e recorde d for any purpose \Vjthout an ex press written agreeme nt pr oh ibi tin g
    the use of such reco rd in g on R eco rds in viola tion of the restrictions here in , and Gran tor and
    Artist shall tak e rea so nab le measures to preve nt the manufactu re, distribut ion and sale at any
    time by any Person otller than RAF of such Records. Neit her Gra,, tor, no r any P erso n deriv in g
    any ri ghts from Grantor, shall use or authorize or permit an y Pe rso n ot he r than R AF to use
    Arti st's name (inc luding any professional naJne or sobriquet), likeness (including pi ct ur e, pornai t
    or carica ture ), autograph (inc luding facsimile signature), or biography in co n nection with the
    manu factu re and/o r exploita tio n of Reco rds embody ing Mas ter Reco rdi ngs recorded duri ng the
    r ·enn hereof o r any other explojtation of such Master Recor dings. Fu rthermore, except as
    othenvise provide d here in, ne ither Gra nter nor Artis t, nor an y Person deri ving any righ ts fron 1
    Grantor or .J\rtist, \Vil1 use, aut hori ze or permit any P er son other than R AF to cre ate , hos t or
    maintain any Websites wh ich inco rp ora te any Masters embodying Artist 's performances.

                       (b)   No twithstanding anything co the contrary co nt ain ed in p aragr ap h
    10.08(a ), Artist may perform as a bac kgroun d mus ici an ("s id eman") acco m panying a fea tur ed
    artist fo r the purpose of maki ng Rec ordi ngs for P honogra ph Record purposes for third parties
    during the Tenn pro vj ded tha t:

                              (i)    Grantor has fulfilled al l of G ran to r's materia l obli gati on s un der this
    agreement , and suc h engage ment does not interfere with the co ntinuing ·prompt perfoJ1I1ance of
    Gran tor's ob liga tions to RAF;
                                                                                                              .'
                            (ii)    T he member of Artist shal J not perform solo or step-ou t
    perf onn ances on Reco rdings for such parties in excess of rhirt) ' (30) seco nds or·be separa tely
    identified in connection w it h any solo or step-o ut performa nces on suc h R ecor dings ;

                                  (iii)  The name of the me m ber of Artist pe .rf onrung m ay not be used
    except in a co urte sy cred it to R AF or its des ignee on the liners use d fo r suc h Pho nogra ph
    Record s, ,.vhich courtesy credit sh all appear jn the same positi on as the cre di ts a ccor ded to o ther
    sidemen and in type iden tical in size, prominence and all oth er respects; witho ur limit in g the
    gener ality oi th e foregoing, in no event ma)' the likeness of Artist or the pro fessio nal n am e of
    A n ise he use d in co nnec tion with such P honograph Recor ds. Artis t's name or like ness sh all not
    appe ar 1n any advertisi ng or promotion in conn ection wit h such Recordi ng s, on the front cov ers
    o f Alhun1 conla iners, on sleeves or labels used for Sing les, or in any ot her form, includ in g
    (w i thti ul lim itation) jn Aud jo-Visua l Recordings , withou t R AF 's prio r writ ten co nsent. which
    rna.: · ht:: \Vithhel d for any reaso n, in RAF's soJe discre tion;

                           (iv)     The member of Art is t sha ll no t perfo1111 Composi tions on such
    Reco rdin gs whic h Artist records hereunder, nor sh all Artis t be restric ted fro m reco rding
    hereu nder compositio ns pe rf ormed by the member of Arti st on suc h Reco rd in gs; an d

                             (v)      The lhird party record coinpany '1'.
                                                                        'hich distribu tes the R ecords on

                                            J :\{DJ -   u:g.sl\."1cMillan
                                                                        \ "'1>daca\Ka
                                                                                    nye Wcst\K.an)'eWest_Ncw_Recordrog_Agreemeot v.3.d<X:



---------               - - --- --------
                             . .                                                  --
                                                                Kanye West 9.16.20 Twitter                                              00059
                                     2:19-cv-00366-RMG   Date Filed 09/18/20   Entry Number 116-6   Page 60 of 60




     ,

                                                                   37



  wh ich .i\rtist's pcrl onn2.nces are contained                   ex ecutes an agreement                           with RAF in a form
  satis factory to RAF.

                    (c)     W ithout 1imiting the gcncra ljty of the fo regoing paragraph 10.0 8(a), R AF
   agrees that Artist rr1ay perform in theatrical and/o r televisio n mot ion pictu res and in other
   telev ision productions, provided that such perfo rm anc es are substantial ly non-rnu SJcal and tha t
   the agreemen t p ursu an t to \vhich such pcrf onnances are ren dere d ex press ly prohi bits the relea se
   b)· any Person of Aud io-Visua l Dev ices (other that 1\udiO-\'isual Dev ices embo dyin g
   su bstantially the entire m otion picture or 1eJe vis ion pro du ctio n) or so--ca1le d soundtrack Records
   embodyi ng such broadcas t and/o r cablecast performa n ces of Art ist.

             10.09. Ne ither Grant er nor Artjst, nor any Per son deri ving any rights from Grantor or
   Artis t, shal] at an y time, do , or authorize any Perso n to do , anythi n g incons istent with, or whj ch
   might dirrrimsh or impair, any of R.J\F's ri gh ts l)ereunder. Nejrher Artis t no r Grantor shal l
   endorse any p roducts '-Yhose use \VOuld be detrimental to the Phonogra ph Recor d industry ,
   inc)ucting but no t ljm ited to, blank tapes and tape reco rding equ ip ment.

            10.10.      Granto r agrees to and does here by indemnify, save , defend an d hold RAF , its
   affiliates, parent companies, successo rs , licensees, agent s, emp loyees and assigns har mless of
   and fr om any and all liabi 1ity, loss, damage , cost or expens e (in clu din g reaso na ble ou tside
   attorney s' fees) arising out of or connec ted with any breach or alleged brea ch of thi s agreemen t
   or any claim which is in co nsi stent \.Vith any of the warran ties or rep resentatio ns made by Gra nter
   in thi s agreemen t, pro vid ed the said claim h as bee n se ttled \Vith Gra ntor's p rior writ ten consent,
   no t to be un reasonab ly \Vithheld, or has been reduced to final ju dgme nt, and agr ees to reimburse
   RAF on deman d fo r any pa)'Illent m ade or incurred by R AF with respec t to any liabili ty or claim
   to which the foregoi ng indemn ity appJjcs. No t~;jthsran ding anyth in g to the contrary co ntain ed
   herein, RAF shall have the righ t to settle without Grantor's con sent any claim invo )ving sum s of
   Seven Tho usan d Fi ve Hun dred Dollars ($7, 500 ) or less (or in volving cla ims of owne rship or
   exp}ojtation of inte 11eclual property), and trus indemni ty shalJ apply i n full to any cl aim so
   settled; if Grant or does no t consent to any se ttlemen t propo sed by R AF fo r an amoun t in excess
   of Se ven Thousand Five Hu ndre d Dollars ($7,500 ), R AF sh all have th e r:ig ht to settle such claim
   with ou £ Gran tor's consen t, and this indemn ity sha ll apply in full to a ny cla im so sett led, unless
   Gra ntor obta ins a suret y bon d from a surety acceptable to R AF in its sole discreti on , with RAF as
   a bene ficiar) ', assuri ng RAF of prompt paym ent of all ex penses, los ses and da mag es (inc luding
   reasonable outside attorneys ' fees) which RAF may incur as a resu lt of sai d claim . Pending final
   determina tion of an}' claim jnvol ving such alleged br each or failure, RAF may wi thhol d sum s
   due Gran tor hereun der in an amou nt reasonabl y consistent \\1 1th the amou nt of such clai m , unless
   Gr ant or obta ins a surety bond from a surety accept able to RAF in its sol e di screti on , with RAF as
   a beneficiary, in an amoun t reaso nably consis tent \Vith the amou nt of such claim. If no act ion is
   filed wit hin one ( 1) year following the date on \Vhich s uch claim \Vas first rece ived by RAF , RAF
   sha ll re lease all su ms withhel d in connec tion wit h suc h clai m , unless RAF , in its reas onabl e
   busin ess j udgme nt, be lieves an action will be imminentl y filed . No twithstanding the foregoing ,
   if after such release by RAF of sums withheld i n conne ction with a p articular claim. s uch claim
   is reasse rted, then R.J\.Fs righ ts under this parag raph 10.10 will apply ab initio in ful) fo rce an d
   effect. RAF will give Gran ter prompt no tice of any laws uit ins tituted \vjth respect to such a
   claim, and Grantor shal l have the right to part icipate in the defense the reof wjth counsel of
   Grantor 's ch oice an d at Grantor's expense I)rov ide d, ho w ever, tha t RA F shaJl h a,•e the right at all
   tjmes to majntai n con tro l of the conduc t of the defense.
                                          J:\l DJ- Legal.W cMi!lan\wpdaU \Kauyc \Vest\Ka nyc West_New_Reco1d ing_Agreem enl v3.doc




---------- - ·~.                                             Kanye West 9.16.20 Twitter
                                                                                                    -------------------                  00060
